                                                                              1
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 1 of 126 Page ID #:3258

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    THUNDER STUDIOS, INC.; RODRIC   )
        DAVID,                          )
   6                                    )
                        PLAINTIFFS,     )
   7                                    )
                  vs.                   ) No. CV 17-0871-AB
   8                                    )
        CHARIF KAZAL; TONY KAZAL;       )
   9    ADAM KAZAL; AND DOES 1 TO 100, )
        INCLUSIVE,                      )
  10                                    )
                       DEFENDANTS.      )
  11    ________________________________)

  12

  13

  14                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  15                        TUESDAY, DECEMBER 11, 2018

  16                                  9:25 A.M.

  17                          LOS ANGELES, CALIFORNIA

  18                    Day 4 of Jury Trial, A.M. Session

  19

  20

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com
                                                                              2
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 2 of 126 Page ID #:3259

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFFS:

   3             LAW OFFICES OF SETH W. WIENER
                 BY: SETH W. WIENER, ATTORNEY AT LAW
   4             609 KARINA COURT
                 SAN RAMON, CALIFORNIA 94582
   5             (925) 487-5607

   6                  -and-

   7             SYVERSON, LESOWITZ & GEBELIN
                 BY: STEVEN GEBELIN, ATTORNEY AT LAW
   8             8383 WILSHIRE BOULEVARD, SUITE 520
                 BEVERLY HILLS, CALIFORNIA 90211
   9             (310) 341-3072

  10
        FOR THE DEFENDANTS:
  11
                 THE TAYLOR LAW FIRM
  12             BY: BENJAMIN TAYLOR, ATTORNEY AT LAW
                 AND DIANE BANI-ESRAILI, ATTORNEY AT LAW
  13             1880 CENTURY PARK EAST, SUITE 714
                 LOS ANGELES, CALIFORNIA 90067
  14             (310) 201-7600

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                                                              3
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 3 of 126 Page ID #:3260

   1                                  I N D E X

   2                             DECEMBER 11, 2018

   3

   4
        PLAINTIFFS'
   5    WITNESSES                                                    PAGE

   6    RODRIC DAVID (THE PLAINTIFF)
           DIRECT EXAMINATION BY MR. WIENER                           74
   7       CROSS-EXAMINATION BY MR. TAYLOR                            89

   8

   9

  10                                  EXHIBITS

  11    TRIAL
        EXHIBITS                              MARKED    ADMITTED   NOT ADMIT
  12
        49                                        79        95
  13
        50                                        81        95
  14
        51                                                  95
  15
        52                                                  95
  16
        53                                                  95
  17
        54                                                  95
  18

  19

  20

  21

  22

  23

  24

  25
                                                                              4
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 4 of 126 Page ID #:3261

   1         LOS ANGELES, CALIFORNIA; TUESDAY, DECEMBER 11, 2018

   2                                  9:25 A.M.

   3                                   - - -

   4          (The following was heard in open court in the presence

   5           of the jury:)

   6                THE CLERK:    Calling CV 17-0871-AB, Thunder

   7    Studios, Inc., versus Charif Kazal, et al.

   8                Counsel, please step forward and state your

   9    appearances.

  10                MR. WIENER:    Seth Wiener for plaintiffs

  11    Thunder Studios, Inc. and Rodric David.

  12                MR. GEBELIN:    Steven Gebelin, also for plaintiffs.

  13                MR. TAYLOR:    Good morning, Your Honor.

  14    Benjamin Taylor on behalf of defendants Charif Kazal,

  15    Adam Kazal and Tony Kazal.

  16                MS. BANI-ESRAILI:     Good morning, Your Honor.

  17    Diane Bani-Esraili for the defense.

  18                THE COURT:    All right.    Good morning to you all

  19    and good morning to you, ladies and gentlemen.

  20                The moment you all have been waiting for --

  21    closing arguments.     I will say nothing more other than,

  22    Counsel, you may proceed.

  23                MR. WIENER:    Thank you, Your Honor.

  24                I'd like to thank both the Court and the jury for

  25    their time, for braving the rain last week, and carefully
                                                                              5
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 5 of 126 Page ID #:3262

   1    considering the testimony and evidence that's been presented

   2    to you.

   3                We are here today and for the past week because of

   4    the stalking campaign that was conducted by the Kazal

   5    brothers against Rodric David and his family and their

   6    infringement of Thunder Studios copyrights in connection

   7    with carrying out their stalking.

   8                This is a case where the Kazals resorted to what

   9    the Court referred to as street justice, taking the law into

  10    their own hands rather than going through proper legal

  11    channels.

  12                The Kazals attempt to justify their wrongful

  13    conduct by claiming that it was to protect their family

  14    honor and because of business dealings they had with

  15    Mr. David about ten years ago.       Those business dealings

  16    aren't directly relevant.      I'll just briefly summarize them

  17    for the jury.

  18                The Kazals didn't honor their financial commitment

  19    to the parties' joint venture business, Emergent Capital.

  20    They then attempted to wrongfully acquire what they were not

  21    entitled to by filing criminal complaints against Mr. David

  22    in the United Arab Emirates, immigration complaint, and

  23    lawsuits in the Cayman Islands.       None of these were

  24    successful.

  25                The Kazals also blame Mr. David for an Independent
                                                                              6
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 6 of 126 Page ID #:3263

   1    Commission Against Corruption Investigation, other wrongful

   2    conduct that took place in Australia.        As suggested by the

   3    name, Independent Commission Against Corruption, it is an

   4    independent commission.      Mr. David has no control over the

   5    ICAC and didn't initiate the proceeding.         His only role was

   6    to testify in the subpoena truthfully pursuant to a

   7    subpoena.

   8                The ICAC made findings that Charif Kazal had

   9    engaged in corrupt conduct and given false or misleading

  10    evidence.    The latter offense, having given false and

  11    misleading evidence, was referred for criminal prosecution.

  12    Contrary to Charif's statements, he was never exonerated

  13    from these findings.

  14                Now, the Kazals also blame Mr. David for a series

  15    of articles that appeared in the Sydney Morning Herald and

  16    which were republished online by someone other than

  17    Mr. David.

  18                And as you heard from several witnesses, the

  19    Sydney Morning Herald is a respected newspaper, and it's

  20    published by Fairfax Media, which is a large media

  21    conglomerate that Mr. David has no control or ability to

  22    influence what they publish.       Notably and, again, contrary

  23    to Charif Kazal's testimony, none of the articles were ever

  24    retracted.

  25                The articles, which the jury does have with them,
                                                                              7
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 7 of 126 Page ID #:3264

   1    discuss the Kazals' money laundering; links to Muammar

   2    Gaddafi; links to Hezbollah, a terrorist organization;

   3    corrupt property deals; and intimidation tactics.          It's

   4    those intimidation tactics that are the reason for this

   5    lawsuit.

   6                The Kazals had stalked Mr. David and his family

   7    members both online and offline.        The stalking began soon

   8    after their business ventures and have continued through

   9    2017.

  10                Beginning in about April 2016 and even after the

  11    filing of this lawsuit, Charif and Tony Kazal sent almost

  12    daily e-mails to Rodric David and other employees of

  13    Thunder Studios.     We have provided you just with a small

  14    snippet of those e-mails as they number in the hundreds and

  15    are repetitious.

  16                The e-mails, as you have seen, accuse Mr. David

  17    and his employees of having committed despicable crimes,

  18    having made desperate lies and malicious threats.

  19                These e-mails were simultaneously published by the

  20    Kazals on their kazalfamilystory.com Website and also copied

  21    onto their Twitter accounts and other social media accounts.

  22                Beginning in October 2016, the defendants

  23    escalated their stalking campaign.        In Australia, the Kazals

  24    placed 15,000 posters on the streets of Sydney and in the

  25    neighborhood where Mr. David's family members resided,
                                                                              8
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 8 of 126 Page ID #:3265

   1    depositing 30,000 flyers in mailboxes in the same

   2    neighborhood and drove vans throughout the neighborhood with

   3    signs proclaiming that Rodric David and his former business

   4    partner were criminals.

   5                Mr. David obtained a restraining order from the

   6    federal court of Australia prohibiting these activities in

   7    Australia.    It's undisputed that Charif Kazal violated this

   8    order, was found in civil contempt of Court.          That wasn't a

   9    mere technical violation.      The Court made a finding that he

  10    was in contempt, that he was in blatant disregard of the

  11    Court's order to remove the signage.

  12                Adam Kazal also violated the restraining order,

  13    and the federal court of Australia found beyond a reasonable

  14    doubt that he was in criminal contempt of the Court,

  15    sentenced him to 33 months in prison.

  16                In its order, the federal court of Australia also

  17    noted that there was no justification for Adam Kazal's

  18    actions and that he had willfully disobeyed the Court's

  19    order.

  20                Notably, Adam Kazal has not even appeared here at

  21    trial to attempt to defend his actions nor could he do so.

  22    Likewise, Tony Kazal has not appeared before you to explain

  23    his actions.    Their absence to me suggests that they are

  24    continuing contempt for the Court's legal processes.

  25                The Kazals also stalked Mr. David in California.
                                                                              9
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 9 of 126 Page ID #:3266

   1    Adam Kazal and Tony Kazal both hired private investigators

   2    to follow Mr. David and his wife.        You heard testimony from

   3    the private investigator who is unable to provide any

   4    explanation what legitimate purpose there was for the

   5    investigation.     It was designed to harass Mr. David.

   6                Also, you will see that Charif had tried

   7    blaming -- claiming that he had no knowledge of this

   8    campaign and that it was solely the work of his brother,

   9    Adam.   That's contradicted by the fact that Tony Kazal --

  10    name appears on the contracts, and the private investigator

  11    was being told to relay information to Tony.

  12                It also bears note that the person who is

  13    organizing the campaign here on the ground in California for

  14    the Kazals was an individual named Jamie Brown, a former

  15    police officer, who had known the Kazal family, including,

  16    in particular, Charif, for approximately 15 years, according

  17    to the ICAC report.

  18                Given that the brothers clearly worked in close

  19    conjunction, the jury would have to suspend belief to

  20    believe than Charif wasn't involved in the harassment

  21    campaign that took place here in California.

  22                The Kazals also hired a large team of thugs to

  23    harass Mr. David and his family, both at the David's family

  24    home and at Thunder Studios.       These protests also occurred

  25    close to Thunder -- the elementary school that was attended
                                                                             10
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 10 of 126 Page ID #:3267

    1   by Mr. David's child.      This was particularly distressing for

    2   a parent and understandably so.

    3               These California protest activities took place in

    4   October and in November of 2016, even after the Australia

    5   Court had issued a restraining order.

    6               You saw there were clumsy attempts by the Kazals

    7   to avoid liability by instructing the protestors to change

    8   the signs from being "Care of Adam Kazal" to "Care of

    9   Tony Kazal."     They don't deny that they are the ones who

   10   carried out this campaign.

   11               This also wasn't conduct that was protected by the

   12   First Amendment.     The defendants, as foreign citizens, don't

   13   have any First Amendment rights.        Even if they did, though,

   14   the First Amendment doesn't protect against threats, and

   15   this was a case about threats.        I'll go further into those

   16   threats but first just want to remind the jury what the

   17   defendants carried out here.

   18               They drove a van, again, through Mr. David's

   19   neighborhood and his children's elementary school, decorated

   20   with copyrighted photographs of Mr. David with Mr. David's

   21   name printed in large letters underneath with large writings

   22   proclaiming that he was exposed as a corporate thief, that

   23   he had stolen $180 million, calling him a fraudster and

   24   telling his viewers not to be his next victim.

   25               I would ask that the jury consider what the impact
                                                                             11
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 11 of 126 Page ID #:3268

    1   would be on their family members if they were similarly

    2   subjected to such a harassment campaign.

    3               The David family attempted to stop these

    4   activities.     They summoned the Los Angeles

    5   Police Department, made a request to the Kazals' attorneys

    6   for the conduct to stop.       It didn't.    The defendants refused

    7   to stop and continued to take the law into their own hands.

    8               On October 28th of 2016, Adam Kazal made a post on

    9   Twitter stating, "Hey, Rodric David, my team in L.A. are

   10   going to expose you wherever you go."         The reference to a

   11   team in L.A. was meant to let Mr. David know that they knew

   12   where he was located and would take whatever actions were

   13   necessary to make him fearful here in California.

   14               On October 30th, 2016, Adam Kazal told David that

   15   he reserved the right to not only continue using the van but

   16   to increase the size of his fleet unless his extortionate

   17   demands were paid -- were met, including a demand that he be

   18   paid -- $666,666.66.      These -- the number of sixes was

   19   sinister and, again, meant to place Mr. David in fear.

   20               Again, this wasn't a campaign that was solely

   21   conducted by Adam Kazal.       Charif and Tony were part and

   22   parcel of this campaign leading up to the -- what the

   23   defendants referred to as protest activities, and even

   24   afterwards they sent daily e-mails threatening Mr. David.

   25               There's also no evidence of how this campaign was
                                                                             12
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 12 of 126 Page ID #:3269

    1   financed.    Mark Woodward, the private investigator you heard

    2   from yesterday claimed he was paid by Jamie Brown.           In turn,

    3   Jamie Brown has not testified who paid him.          And what we do

    4   have is testimony from Adam Kazal that was read into the

    5   record where he said he paid for it from winnings from a

    6   horse race.

    7               Notably, when I asked Mr. Kazal more details about

    8   this horse race, he was unable to provide any.          It was

    9   simply a bold faced lie that he funded it with money from a

   10   horse race.     It's clear that he received the funding from

   11   Tony and Charif Kazal.      He's lying just to try -- protecting

   12   them from liability for his wrongful activities and for

   13   their harassment campaign.

   14               There is also no reasonable dispute that the

   15   defendants' stalking conduct caused Mr. David to reasonably

   16   fear for his safety and the safety of his family members.

   17   You heard from both Mr. David, his wife, Elizabeth, that it

   18   is particularly distressing to him that the conduct occurred

   19   near their child's elementary school.

   20               After it occurred it -- immediately afterwards,

   21   the Davids changed the locks to their home, purchased

   22   security cameras, and also contracted for armed security.

   23               Again, if the defendants were solely waging a war

   24   of words, there wouldn't be the need for those actions.

   25   Instead, the defendants made it clear that they are prepared
                                                                             13
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 13 of 126 Page ID #:3270

    1   to commit violence against the Davids here in California and

    2   that they were establishing a physical presence here.

    3               As I am sure the jury observed both during

    4   Mr. and Mrs. David's testimony, they suffered understandable

    5   emotional distresses as a result of what took place.           So

    6   would any reasonable person.

    7               The defendant's conduct also served to establish a

    8   credible threat to the safety of Mr. David and his family.

    9   It bears note that -- Mr. David's testimony that Adam Kazal

   10   had previously assaulted his father, John David.           And while

   11   conducting the harassment and -- in October 2016, Adam Kazal

   12   told Mr. David that he was, quote, "Different to the rest of

   13   the family" and that he would, "See you around, Grub."

   14               The reference to being different than his family

   15   was meant to imply that he was the one who would carry out

   16   violence.    The reference to "See you around, Grub," was

   17   meant to imply to Mr. David -- and it was understood -- that

   18   Adam Kazal would personally come to California to inflict

   19   violence upon him.

   20               Again, defendants have never ceased their

   21   harassing conduct, have offered no apology to Mr. David and

   22   his family.     They've also attempted to diminish their

   23   violation of restraining orders from the federal court of

   24   Australia by claiming they are technical violations and they

   25   consented to them.      There is no evidence that these were
                                                                             14
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 14 of 126 Page ID #:3271

    1   technical violations, nor does such a thing even exist in

    2   the context of a contempt order, nor did the defendants

    3   consent to them.

    4               The Court sentenced Adam Kazal to 33 months in

    5   prison because it thought he was belligerent and

    6   unrepentant, and that seems to be the defendants' attitude

    7   even today.

    8               With regard to copyright infringement, the

    9   copyright infringement asserted by Thunder Studios has two

   10   basic elements.     The first element is ownership of the valid

   11   copyright, and the second element is copying of constituent

   12   elements of the work that are original.

   13               Here, there is no dispute that Thunder Studios is

   14   the owner of the images set forth in the two copyright

   15   registrations that are Exhibits 23 and 24.          These consist of

   16   photographs that were published in 2015 and 2016.

   17               Now, the photographs, according to the copyright

   18   certificates, were taken by Anthony Parlato.          You heard from

   19   Mr. Parlato yesterday, and he testified that he was employed

   20   at Thunder Studios beginning in the 2015.

   21               Accordingly, there is no statute of limitations

   22   defense based on the -- when the photographs were first

   23   published as the photographs were taken only in 2015 and

   24   previous statute of limitations defense would require the

   25   defendants to show that they had copied them in
                                                                             15
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 15 of 126 Page ID #:3272

    1   February 2014 or earlier.       The photographs simply didn't

    2   exist in February 2014; therefore, the defendants' statute

    3   of limitation defense has no merit whatsoever.

    4               Likewise, the defendants have also asserted what's

    5   called a fair use defense to the copyrights.          Their

    6   assertion of this defense admits that they actually did

    7   publish the photographs, and what they're asserting is that

    8   it was a fair use.

    9               They have offered no evidence how it constitutes a

   10   fair use to copy the photographs entirely, place a

   11   derogatory statement on them, and then use them in

   12   furtherance of a harassment campaign.         I can assure the jury

   13   there's no case law that finds that that would constitute a

   14   fair use.    The jury should reject that defense out of hand.

   15               Now, the Kazals intentionally copied

   16   Thunder Studios copyrighted photographs on their Website,

   17   kazalfamilystory.com.      Thunder Studios pursued the

   18   appropriate legal processes by sending what's called a

   19   Digital Millennium Copyright Act notice to GoDaddy, which

   20   was hosting the Website.       GoDaddy took down the Website in

   21   the response to the notice.

   22               The Kazals received notice of the takedown and the

   23   infringement from their attorney.        Rather than take steps to

   24   ensure that they didn't use copyrighted photos going

   25   forward, they didn't do that.        Instead, they transferred the
                                                                             16
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 16 of 126 Page ID #:3273

    1   Website -- hosting the Website to a company in Iceland

    2   called Orange Website that doesn't comply with U.S.

    3   copyright laws.     This evidence is a clear intent to

    4   circumvent the law, not comply with the law, to commit

    5   what's called street justice.

    6               After transferring the hosting of the Website,

    7   in 2017, the Kazals continued to publish Thunder Studios's

    8   photographs on the Website.

    9               We presented evidence of the infringed

   10   photographs.     That's Exhibit 31 and 32 in the binder.

   11   Obviously, Thunder Studios never authorized or consented to

   12   the use of its photographs by the defendants.

   13               Charif Kazal has stated that he takes full

   14   responsibility for everything on the Website.          That was his

   15   deposition testimony.      And he specifically used the word

   16   "everything."     Realizing afterwards that that would make him

   17   liable for copyright infringement, he now claims that he was

   18   only responsible for the words on the Website and not the

   19   photographs and attempts to blame the photographs on an

   20   individual named Joe Dabab.       Notably, Mr. Dabab is not here

   21   nor does he exist.

   22               We provided you with Website information that was

   23   provided by GoDaddy that shows that the Website was

   24   registered to and administered by an individual named Jean

   25   Ghalo, who is in Lebanon.       Mr. Kazal testified that he
                                                                             17
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 17 of 126 Page ID #:3274

    1   didn't know who Jean Ghalo was.        We submit to the jury that

    2   Jean Ghalo was likely an alias for Tony Kazal.          Tony Kazal

    3   is also situated in the Middle East.

    4               Regardless of whether the jury finds that it was

    5   actually Tony Kazal's Website or Charif Kazal's Website or

    6   Adam Kazal's Website, there is no dispute that each of the

    7   defendants is also secondarily liable for the copy

    8   infringement.

    9               Each of them was aware of the Website and its use

   10   of the copyrighted photographs.        They also received notice

   11   that the photographs were copyrighted and continued to

   12   infringe them after receiving the notice.

   13               They also contributed to the Website both by

   14   promoting it on their signs, posters, street vans, and by

   15   writing the content that was on the Website.          All this was a

   16   carefully coordinated plan, and all the defendants are

   17   liable for copyright infringement.

   18               The Copyright Act provides that Thunder Studios is

   19   entitled to damages for each infringement of its copyrighted

   20   images.    In cases such as this one where the copyright owner

   21   proves that the infringement was conducted willfully, the

   22   jury can increase the award to statutory damages to a sum up

   23   to $150,000.

   24               Willfulness occurs where an infringer acts with

   25   knowledge that the infringer's conduct constitutes copyright
                                                                             18
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 18 of 126 Page ID #:3275

    1   infringement.     Here, any doubt that the Kazals had that

    2   their conduct constituted copyright infringement would have

    3   been erased when they received a notice in October 2016 from

    4   GoDaddy of the complaint made by Thunder Studios concerning

    5   the violation of its copyrights.

    6               Again, they didn't comply with the takedown notice

    7   and continued to recently publish the photographs in

    8   defiance of the law.

    9               We ask that the jury find that each of the three

   10   defendants is liable for infringement of each of the

   11   photographs listed in the verdict form provided to the jury.

   12               In conclusion and reserving a few minutes for

   13   rebuttal, Mr. David has been continuously stalked and

   14   harassed by the Kazals for over a decade.          He tried moving

   15   to California just to flee this harassment, and he thought

   16   for some time that he had obtained peace.          He didn't.    In

   17   October 2016 the defendants shattered that by bringing the

   18   fight to Mr. David here in California.

   19               Again, the Kazals attacks have caused great

   20   emotional distress to Mr. David.        It's caused him to fear

   21   both for his own safety and more importantly to him the

   22   safety of his wife and children.

   23               Again, the defendants' conduct is not protected by

   24   the First Amendment right of free speech.          The First

   25   Amendment rights doesn't apply to foreign citizens such as
                                                                             19
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 19 of 126 Page ID #:3276

    1   the defendants.     It also doesn't protect threats, and this

    2   was a threat.     It was terrorism committed against a U.S.

    3   citizen.

    4               The jury can take direction from the federal court

    5   of Australia which already found that almost identical

    6   stalking conduct in Australia was in contempt of restraining

    7   orders of the federal court of Australia.

    8               In particular, the federal court of Australia

    9   found that Adam Kazal, quote, "Had no lawful justification

   10   or excuse for his conduct."       It also found that Adam flouted

   11   its orders and had engaged in a serious contempt of a

   12   criminal nature.

   13               Again, a criminal nature means that the federal

   14   court had to find beyond a shadow of a reasonable doubt that

   15   Adam Kazal was in criminal contempt.         Here, the jury only

   16   needs to find it more likely than not that the Kazals did

   17   what they have admitted doing -- conducting harassment of

   18   Mr. David and his family.

   19               The federal court of Australia also found that

   20   Adam Kazal defied its orders in as public a way as he could.

   21               Finally, it also found that Adam Kazal's sense of

   22   grievance with Mr. David didn't justify his conduct;

   23   therefore, even though the defendants will try claiming that

   24   Mr. David is a bad guy, I don't think he is.          I think he is

   25   a good man and treats people respectfully and honestly.            But
                                                                             20
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 20 of 126 Page ID #:3277

    1   even if the jury finds he's a bad guy, that doesn't warrant

    2   what they did.

    3               Criminal conduct, stalking somebody, is never

    4   warranted.    The jury should not condone what the Kazals did

    5   here.    It needs to send them a severe message that threats

    6   have no place in a civilized society.

    7               We ask that the jury deliberate and make an

    8   appropriate award of monetary damages for the harassment

    9   campaign and they'd also award the full amount of statutory

   10   damages based on the defendants' intentional and malicious

   11   infringement of the copyrights.        Thank you.

   12               THE COURT:    All right.    Thank you, Counsel.

   13               Mr. Taylor.

   14               MR. TAYLOR:    Yes.   Thank you, Your Honor.

   15               Good morning, ladies and gentlemen.        Thank you for

   16   your time and your attention these few days.

   17               Thank you to the Court for overseeing this trial,

   18   and at this point I want to explain to you why we believe

   19   that, after hearing all the evidence, after considering

   20   witness testimony and looking at the documents, the videos,

   21   and the other evidence that's been presented during this

   22   trial, we believe that you should find in favor of the

   23   defendants on both claims for relief that plaintiffs have

   24   filed in this case.

   25               First of all, as counsel touched on, it's
                                                                             21
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 21 of 126 Page ID #:3278

    1   important to bear in mind the burden of proof that applies

    2   to the claims at issue here.       The burden of proof, as you

    3   heard, is what's called a preponderance of the evidence.

    4   While that's not as high, of course, as the beyond a

    5   reasonable doubt standard that we're familiar with in

    6   criminal cases, it does still require the plaintiffs to

    7   prove its claims as being more likely than not.

    8               That means that, if you think that the evidence is

    9   exactly evenly balanced or if it tilts in favor of the

   10   defendants, then you have to enter a verdict in favor of the

   11   defendants on the claim.

   12               Now, counsel's closing argument included a lot of

   13   speculation, a lot of guesswork.        He wants you to make

   14   certain leaps that I don't think you can make.

   15               I think we need to bear in mind the burden of

   16   proof and take a look at the evidence that was actually

   17   presented and the reasonable inferences that you can draw

   18   from that evidence.      Let's apply the facts to the law; and I

   19   think, once we do that, you'll will see that the verdict on

   20   both claims should be in favor of the defendants here.

   21               Now, as we have discussed, there are two separate

   22   claims by the two separate plaintiffs in this case.           One by

   23   Thunder Studios for copyright infringement and one by

   24   Mr. David individually for stalking.

   25               Now, the first claim, as you know, for copyright
                                                                             22
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 22 of 126 Page ID #:3279

    1   infringement is based upon, as we've heard, the alleged

    2   infringement of Thunder Studios copyrighted photographs on

    3   the kazalfamilystory.com Website.

    4               Now, as you heard during testimony and as you

    5   heard quite a bit during closing argument by plaintiffs'

    6   counsel, the plaintiffs are very eager to group all of the

    7   defendants together as if they acted as a single monolith

    8   with three heads, but they are three separate individuals.

    9   And I think the evidence was pretty clear that each of the

   10   three of them did different things here in this case.

   11               The evidence shows that each of them took

   12   different steps and not every act committed by any

   13   individual of the three can be attributed to all three.

   14               Let's break down the two claims and consider each

   15   one separately with respect to each of the three defendants.

   16               Now, as Mr. Kazal readily acknowledges, he was

   17   behind the creation of the kazalfamilystory.com Website

   18   in 2013.    He's not a technical person.       Beyond operating his

   19   cell phone, he doesn't really have any technical skills

   20   whatsoever.     He wouldn't know how to create a Website if you

   21   paid him to do it.

   22               Now, in conversation with a friend of his named

   23   Joe -- who the plaintiffs would very much like you to

   24   believe does not exist -- in conversation with a friend his

   25   named Joe Dabab in 2013, it was agreed that Mr. Dabab would
                                                                             23
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 23 of 126 Page ID #:3280

    1   create the actual Website giving Mr. Kazal a platform to

    2   clear his name, to get his side of the story out there in

    3   the public so that at least he would feel he had an

    4   opportunity to set the record straight.

    5               Now, as he testified, what was important to

    6   Mr. Kazal was the words on the page, getting his story out

    7   there.    He had no input in, nor he did care for, the

    8   technical aspects of the site, the esthetics of the site.

    9               The content was what was his focus -- the layout,

   10   the pictures, the tabs, the meta-data, whatever -- the

   11   meta-tags Mr. Kolesa testified to -- none of that mattered

   12   to him at all.     What was important was that someone could go

   13   to the Website and see the words on the page, and that's

   14   what Mr. Dabab did for him.

   15               Now, Mr. Kazal wanted to do so to get his words

   16   out there, to get his side of the story in the public domain

   17   because of the series of malicious and untrue articles that

   18   appeared about him in the Sydney Morning Herald and in the

   19   Sydney Morning Herald only, written by a journalist, who

   20   Mr. David acknowledges he was in direct contact with, text

   21   messaging and e-mailing with him well into 2013 and, of

   22   course, after the findings of the ICAC inquiry, which

   23   Mr. Kazal only learned about from Mr. David's lawyer nearly

   24   a full year before it became public and, of course,

   25   Mr. David was a star witness.
                                                                             24
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 24 of 126 Page ID #:3281

    1               Mr. Kazal was never criminally charged because

    2   there was no evidence to support a prosecution.           And so with

    3   the public report out there and all these news articles on

    4   the Web, he had no way to clear his name other than to

    5   create a Website where he could put his side of the story

    6   out there for the public.

    7               So, again, to be clear, Mr. Dabab created the

    8   site, registered it, renewed the domain, designed the

    9   Website.    We saw the registration information from the Web

   10   hosting company which listed Jean Ghalo.         We don't know who

   11   that is.    Could be an assistant of Mr. Dabab.

   12               As Mr. Kolesa testified, he helped Mr. Price with

   13   all of his Websites.      It's very common that the person who

   14   registers a Website may list other individuals as a

   15   technical contact or as a point of contact on the actual

   16   registration.

   17               But, again, the key point is that Mr. Dabab was

   18   the one who created the site, and he made all the decisions

   19   about how it would look and what photographs would appear on

   20   it.

   21               Now, Mr. Kazal acknowledges that he did send links

   22   to photos that he found on his Google search, photos of

   23   Mr. David back in 2013 when the Website was created.

   24               It's been five years now.       So you can't say with

   25   any certainty what Website he found them on.          But one thing
                                                                             25
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 25 of 126 Page ID #:3282

    1   he does know -- he never posted them on the Website nor did

    2   the photographs that he found bear any indication that they

    3   were copyrighted whatsoever.

    4               They were not watermarks.       They did not bear a C

    5   symbol, the copyright symbol that many of us are familiar

    6   with, and being a foreign citizen, he was certainly not at

    7   all familiar with American copyright law.

    8               I think it's fair to say most Americans aren't

    9   familiar with American copyright law.         He legitimately

   10   assumed, as many reasonable people do, that photographs that

   11   you find in a Google search online in the public domain are

   12   available for use in the public domain.

   13               But, again, all he did was send a few links to

   14   Mr. Dabab back in 2013.       Mr. Kazal never deliberately copied

   15   any photos or put them on the Website himself -- never, nor

   16   did he direct Mr. Dabab to do so.        Whatever he did with the

   17   Website, Mr. Dabab, in terms of the photographs and the look

   18   of the site, he did on his own.

   19               And, indeed, when he received the DMCA takedown

   20   notice forwarded to him from Mr. Dabab, Mr. Kazal

   21   immediately, immediately, forwarded it to his attorney; and

   22   when his attorney advised him that Thunder Studios had

   23   registered the copyright, he directed Mr. Dabab to take down

   24   the photos.     And that was done in 2017.      And indeed by June

   25   of 2017, as you heard from Mr. Kazal, he disabled the entire
                                                                             26
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 26 of 126 Page ID #:3283

    1   Website altogether.

    2               Now, even if there were any evidence of direct

    3   infringement here, we believe the claim for copyright

    4   infringement is time barred and should be precluded by the

    5   statute of limitations.       And you have an instruction,

    6   Instruction Number 36 in your packet, on the statute of

    7   limitations.     And I will ask you to read that closely when

    8   the time comes.

    9               But for now let me point out that, as Mr. David

   10   acknowledged under oath, he alleges in his Amended

   11   Complaint, Second Amended Complaint, in this lawsuit that

   12   the infringing activity -- alleged infringing activity on

   13   the part of the defendants in this case began when the

   14   Website was created in 2013.

   15               He testified on this stand under oath that that's

   16   a true allegation, that he went to the Website himself

   17   in 2013 and saw Thunder Studios copyrighted photographs on

   18   that Website and yet didn't file this lawsuit until February

   19   of 2017, four years later.

   20               Now, being generous, based on his own testimony,

   21   this lawsuit had to have been filed by December of 2016, at

   22   the very latest.     The lawsuit was not filed, again, until

   23   February of 2017.

   24               So you must find -- we believe you must find for

   25   the defendants for that reason alone.         The statute of
                                                                             27
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 27 of 126 Page ID #:3284

    1   limitations bars the copyright infringement claim.           You

    2   can't be aware of a wrong done to you.         You can't perceive

    3   that you've been aggrieved or harmed and then sit on your

    4   rights for years and file a lawsuit after the statute of

    5   limitations expires.

    6               Now, remember, even if the claim were not time

    7   barred, which we believe it is, the verdict should be in

    8   favor of the defendants for other reasons too.

    9               The claim for copyright infringement was asserted,

   10   as both claims in this case are, against all three

   11   defendants in this case, not only against Charif, but

   12   against Tony and Adam Kazal as well.

   13               But during the three days of testimony in this

   14   case, there was no evidence presented whatsoever that could

   15   possibly support any claim for copyright infringement

   16   against either Tony or Adam.

   17               The plaintiffs very eagerly want to blame Tony and

   18   Adam for whatever was on the Website, but they had nothing

   19   to do with the Website whatsoever.        They had nothing to do

   20   with its creation, nothing to do with its development,

   21   nothing to do with the selection of photos on there.           There

   22   was no evidence that they were in direct contact with

   23   Mr. Dabab.

   24               The testimony from all three defendants that you

   25   heard from Mr. Kazal and the two deposition transcripts that
                                                                             28
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 28 of 126 Page ID #:3285

    1   were read into the record is that Charif was the only one

    2   involved in the Website.       Adam and Tony had no involvement,

    3   no control.     There was no evidence presented at all to

    4   suggest that Tony or Adam knew anything about any copyright

    5   infringement activity or that they even knew about the

    6   photographs at all.

    7               Now, it's true that Adam referenced the

    8   kazalfamilystory.com Website on the banners that he created

    9   on the wraps that appeared on the van on the flyers that he

   10   had circulated.

   11               That doesn't mean, though, that he had anything to

   12   do with the creation of that Website.         That doesn't mean

   13   that he takes full responsibility for everything that anyone

   14   does with respect to any content on the site.

   15               It means that he knows about the site, and he

   16   wants people to go take a look at it.         That doesn't make him

   17   liable as either a direct infringer or secondary infringer

   18   or contributory infringer.       He's not liable for any alleged

   19   copyright infringement in any way, shape, or form.

   20               Tony even less so.     He had nothing to do with the

   21   Website.    Now, Tony's e-mails do appear -- some of his

   22   e-mails anyway -- on the Website, and you've seen some of

   23   those, you have some of those in the exhibits that we'll

   24   take a look at, but that's because Mr. Kazal copied his

   25   brother Charif on those e-mails.        Charif was the one who
                                                                             29
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 29 of 126 Page ID #:3286

    1   forwarded them to Mr. Dabab, and Mr. Dabab went ahead and

    2   posted them on the Website.

    3               Again, that doesn't mean that Tony had anything to

    4   do with the photographs or with the other aspects of the

    5   site.    Charif was the one directing all of the content.

    6               Let's take a look for a quick moment, if you

    7   would, in the jury instructions that you have in front of

    8   you at Instruction Number 28.        That should be at page 35 of

    9   the packet, and that's the instruction on what's called

   10   vicarious infringement where someone has not directly

   11   infringed the copyright but could be liable for infringement

   12   in a secondary way.

   13               If there is infringement, the instruction says,

   14   then you have to determine whether the other defendants

   15   vicariously infringed the copyright.         So the plaintiff has

   16   the burden of proving each of the following elements -- I'm

   17   on line six now -- by a preponderance of the evidence:

   18               1.   That the other defendants directly benefited

   19   financially from the infringing activity.

   20               Again, no evidence presented whatsoever of any

   21   financial benefit to anyone in connection with the Website.

   22               2.   The other defendants had the right and ability

   23   to supervise or control the infringing activity.

   24               Again, zero evidence presented on that element

   25   whatsoever, and the third element is irrelevant because the
                                                                             30
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 30 of 126 Page ID #:3287

    1   second element does not apply here.

    2               So no liability to Tony and Adam with respect to

    3   vicarious infringement.

    4               Now, let's turn to page 36, the next page, for

    5   Instruction Number 29, contributory infringement.

    6               Reading on line 4, the instruction says --

    7                           (Reading:)    A defendant may be

    8               liable for copyright infringement engaged in

    9               by another if he knew, or had reasons to know,

   10               of the infringing activity and intentionally

   11               induced or materially contributed to that

   12               infringing activity.

   13                           If you find that any of the

   14               defendants infringed the plaintiffs'

   15               copyrighted photographs, you must determine

   16               whether the other defendants contributorily

   17               infringed that copyright.       The plaintiff has

   18               the burden of proving each of the following

   19               elements by a preponderance of the evidence:

   20                           1.   The defendant knew or had reason

   21               to know of the infringing activity.

   22               No evidence presented during this trial whatsoever

   23   that either Tony or Adam Kazal had any knowledge of any

   24   infringing activity.

   25                           (Reading:)    2.   Defendant
                                                                             31
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 31 of 126 Page ID #:3288

    1               intentionally induced or materially

    2               contributed to direct infringer's infringing

    3               activity.

    4               Again, no evidence on that element either.

    5               So it's pretty clear to us that -- we believe,

    6   ladies and gentlemen, that under either -- under any theory

    7   for copyright infringement -- direct, vicarious, or

    8   contributory -- there can be no liability at all to -- on

    9   the part of Adam and Tony.

   10               With respect to the element of damages, again, we

   11   believe the verdict should be entirely in favor of the

   12   defendants for the reasons I've said.         But even if you find

   13   that there was any infringement here at all, it's pretty

   14   clear that it was not willful, it was innocent, for the

   15   following reasons:      First of all, as I said, Mr. Kazal is

   16   not a technical person.       He is not tech savvy.     He doesn't

   17   know anything about copyrights.        He's is not an American

   18   citizen.

   19               And as he testified, he assumed that images you

   20   find online are available for use.        He didn't actually use

   21   them.    He forwarded them to Mr. Dabab.       And when he got the

   22   DMCA takedown notice in late 2016, he immediately forwarded

   23   it to his lawyer for handling, and, when he found out that

   24   there could be a potential problem, at least, after the

   25   registration of the copyrights, he ordered Joe to take down
                                                                             32
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 32 of 126 Page ID #:3289

    1   the photos.

    2               So for that reason, at most, there should be a

    3   minor award of damages here under the statutory framework,

    4   and it could be as little, as you see in the instruction

    5   before you, as $200.

    6               But, again, I believe you don't need to even get

    7   there because I think the claim for copyright infringement

    8   should be in favor of the defendants because of the statute

    9   of limitations and the other reasons I've already explained.

   10               Now, separate and apart from the copyright

   11   infringement claim, there is a claim by Mr. David only for

   12   stalking, and we've heard a lot about that during closing

   13   and during the testimony in this case.

   14               Now, the word "stalking" is a scary word.         It's

   15   very serious, but it's important that we not be moved by the

   16   term "stalking."     It's important that we take a look at the

   17   law and consider the facts that we saw during this trial and

   18   then figure out whether plaintiffs have met their burden by

   19   a preponderance of the evidence of proving stalking --

   20   actionable unlawful stalking, under the statute against all

   21   three of the defendants in this case.

   22               We've seen that the stalking claim asserted by

   23   plaintiff, Mr. David, is basically based on the following

   24   conduct -- tweets and e-mails by defendant Adam Kazal, a

   25   series of e-mails over the course of a year or so by
                                                                             33
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 33 of 126 Page ID #:3290

    1   defendants Charif Kazal and Tony Kazal, and, of course, the

    2   appearance of the protestors in the neighborhood of

    3   Mr. David's home and outside Thunder Studios.

    4               Now, let's breakdown the stalking claim and

    5   consider it against each of the defendants.

    6               The evidence was that in late October 2016, we

    7   have the appearance of some protestors in the neighborhood

    8   of Mr. David's home in Los Angeles as well as outside the

    9   gates of Thunder Studios in Long Beach.

   10               Now, plaintiffs have attempted to suggest that we

   11   are blaming Adam for what happened, but Adam takes full

   12   responsibility for the appearance of those protestors.

   13               There was no evidence presented to the contrary

   14   that anyone other than Adam Kazal arranged for the

   15   protestors through a company called Crowds on Demand.

   16               Separately, Mr. Kazal arranged for the van with

   17   the video camera, as you heard from Mr. Woodward, through

   18   Mr. Woodward's company, ICS.

   19               Again, the plaintiffs want to blame all of the

   20   defendants for that, but there was no evidence to suggest

   21   that anyone other than Adam Kazal was responsible.

   22               Now, there is that e-mail that says, "Point of

   23   contact, Jamie and Tony Kazal."        But as Mr. Woodward

   24   explained, that was a mistake.        The agreement between ICS

   25   and Mr. Kazal was with Jamie and Adam Kazal.
                                                                             34
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 34 of 126 Page ID #:3291

    1               Adam Kazal was the one who was billed, Adam Kazal

    2   was the one who we saw paid the invoice, and Adam Kazal was

    3   the point of contact through Jamie.

    4               Now, as you heard from plaintiffs' counsel,

    5   Mr. Brown knows the Kazal family.        He knows Charif, he knows

    6   Tony, he knows Adam.      That doesn't mean that everything he

    7   does is on behalf of all of them.        He was acting on behalf

    8   of Adam Kazal, and I think that's pretty clear.

    9               As we also heard from the plaintiff himself and

   10   from his wife the protestors who appeared in their

   11   neighborhood were peaceful protestors.         They made no

   12   threats.    They didn't attack anyone.       They didn't try to

   13   come near their house.      They certainly didn't try to break

   14   into their house, and we saw the video.

   15               They stood in the street marching, holding signs

   16   and chanting.     You see the interactions with passersby.         As

   17   Mr. Woodward testified -- affable, calm, pleasant

   18   interactions.

   19               And as you heard from Mr. David, his wife summoned

   20   the police more than once, and the police told them the same

   21   thing each time.     The police told them that the protests

   22   were lawful, there's a right to peaceful protest.           And,

   23   indeed, the police made no arrests, they didn't disperse the

   24   protestors, they didn't confiscate their signs or banners.

   25               In short, the police allowed the protest to
                                                                             35
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 35 of 126 Page ID #:3292

    1   continue.    As Mrs. David testified herself, the police

    2   weren't going to do much.       And, importantly, both of the

    3   Davids acknowledged that they had no fear for their safety

    4   from those protestors -- neither from the Hispanic laborers,

    5   who appeared on the first day, who Mr. David said didn't

    6   even appear to speak English or know what they were doing,

    7   nor from the more thuggish protesters, to use Mr. David's

    8   term and counsel's term, who we saw in the video who

    9   appeared in the second day.

   10               They just paced back and forth in the street

   11   holding their signs, chanting and holding their signs, and

   12   that's it.    We saw the video, and we heard the testimony.

   13               And you have seen Mr. David's reaction.         Near the

   14   house he approached the protestors, and he spoke with them.

   15   He filmed them from a very close distance.          He stood right

   16   among them.

   17               Same thing at the studio.       He got out of the car,

   18   he approached the protestors, arms in the air, thumbs up,

   19   applauding.

   20               He wants you to believe that that was a gesture to

   21   his security guard, James, but, frankly, I don't think

   22   that's very credible.      He sent his employee out,

   23   Mr. Parlato, who we heard from who we saw in the video to

   24   take pictures, to take video right among the protestors,

   25   standing inches from them with no fear for his safety,
                                                                             36
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 36 of 126 Page ID #:3293

    1   certainly with no fear for his employees' safety.

    2               And, indeed, Mr. Parlato was in the street, I

    3   think he said, for 15 or 20 minutes standing right among the

    4   protestors who barely said a word to him.          They just came

    5   right up, and he took his pictures as we saw in the video,

    6   as we heard in his testimony.

    7               Now, Adam arranged for these protests after

    8   Websites appeared in early 2016, mid-2016 called, among

    9   other things, kazalfamilytruth.com and adamkazal.com, which

   10   the Kazals later learned that year were created by Thunder

   11   Studios employees, including CTO Matthew Price, assisted by

   12   Mr. Kolesa, as you heard from Mr. Kolesa when he was on the

   13   stand under oath.

   14               Adam's kids are asking him in Australia, "Dad, why

   15   are there Websites about you?        Why are the kids saying

   16   you're a terrorist?"      They're are hearing about it in

   17   school.    Adam just wanted those Websites to come down.

   18               Adam found himself brought into this dispute by

   19   those Websites.     Imagine a Thunder Studios employee creates

   20   Websites in the name of four of the eight Kazal brothers --

   21   three of whom just happen to be brothers with whom Mr. David

   22   has had business disputes in the past and ongoing --

   23   Websites without their permission, without their knowledge,

   24   in their names -- adamkazal.com -- Mr. Price creates a

   25   Website, and on that Website he associates Mr. Kazal -- we
                                                                             37
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 37 of 126 Page ID #:3294

    1   have the screenshots -- with terrorism, with crime, with

    2   perjury, with bribery -- terrible things on the Website.

    3               As we heard from Mr. Kolesa -- who was responsible

    4   for security and maintenance he said that on every single

    5   Website that Mr. Price was working on during that time

    6   frame -- many, many Websites -- those were the only ones

    7   that he created in the name of an individual or a family --

    8   the only ones.

    9               Everyone else, he says, was in the name of a

   10   company, a business.      Of all the human beings on planet

   11   earth only the Kazals.      Now, Mr. David claims, "I didn't

   12   know anything about it.       I didn't direct it."     I guess it's

   13   just a coincidence, ladies and gentlemen.

   14               I find that, frankly, totally unbelievable.

   15   Thunder Studios employees are creating these Websites, and

   16   Mr. Kazal says, "I need to do something about it.           I'm

   17   linked to terrorism globally for anyone to see on the

   18   Internet.    What am I supposed to do?"       And he arranges a

   19   protest.

   20               Mr. David asks rhetorically on the witness stand

   21   about the protest.      "Who does that"?     "Who does that?" he

   22   says.    Well, ask you, ladies and gentlemen, about these

   23   Websites.    Who does that?     Who creates a Website in someone

   24   else's name without their consent and without their

   25   knowledge and calls them a terrorist supporter on that
                                                                             38
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 38 of 126 Page ID #:3295

    1   Website?    Calls them a criminal, a perjurer, a briber.          Who

    2   does that?    It was only Adam who arranged for those

    3   protests.    There is no evidence presented to the contrary.

    4               Now, separate and apart from the protests, we

    5   heard from Mr. David that he received Twitter notifications

    6   about tweets by Adam Kazal.       He could have blocked those

    7   tweets, those notifications, but he chose not to.

    8               He didn't have to read the tweets, and he

    9   testified that he didn't always do so.         Same thing with the

   10   e-mails from Charif and Tony.        We saw some of those e-mails.

   11   You are going to have those e-mails in the exhibit binder.

   12               And the e-mails repeat a common theme -- Mr. David

   13   did us wrong, and we need him to right that wrong.

   14               In response to those e-mails, Mr. David never

   15   sends a reply saying stop it, never sends a cease and desist

   16   letter.    We didn't see it in evidence because it doesn't

   17   exist.    Never sent a demand that the e-mails stop.

   18               He just went about his business.        He wasn't in

   19   fear for his safety.      He testified he didn't even read most

   20   of the e-mails.

   21               In fact, the e-mails which were cc'd to

   22   Thunder Studios employees, he had his IT department block

   23   those e-mails from his employees while allowing himself to

   24   continue receiving them.       But, again, he acknowledged he

   25   didn't even read most of them in any case.
                                                                             39
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 39 of 126 Page ID #:3296

    1               We heard from him that, until the protestors

    2   appeared, he never asserted any claim or complaint for

    3   stalking based on those e-mails.        And that's because he

    4   wasn't concerned about his safety from the e-mails at all.

    5   He made a report to the FBI, he testified, which apparently

    6   took no action whatsoever.

    7               Now, as we've heard, the Kazal brothers were born

    8   in the Middle East and came to Australia at a young age.

    9   They've been fully integrated into society for decades now.

   10               Charif Kazal, who has been here from Australia in

   11   court with us for this entire trial has worked hard and made

   12   something of himself in business.

   13               And you heard from Mr. David on the witness stand

   14   that he considered Charif and Tony sending these e-mails,

   15   Adam's tweets, and the protests that we saw on the videos to

   16   be terrorist tactics, terrorist tactics, ladies and

   17   gentlemen.

   18               I think it's really remarkable that he used that

   19   term.    And his counsel echoed the same term -- "terrorism."

   20   I think we all know, ladies and gentlemen, what terrorism

   21   is, and that's not terrorism.

   22               He didn't like it, to be sure, but it's not

   23   terrorism.    And, frankly, ladies and gentlemen, it's not

   24   stalking.    It's not unlawful at all.

   25               We heard from Mr. David that you can't take the
                                                                             40
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 40 of 126 Page ID #:3297

    1   law into your own hands.       And that's true.     You can't.    But,

    2   ladies and gentlemen, that's not what happened here.

    3               Taking the law into your own hands is where

    4   someone loans someone else a thousand dollars, for example,

    5   and, when the guy doesn't repay the loan, the lender goes

    6   into the guy's house, breaks in, steals some cash and

    7   jewelry.    That's taking the law into your own hands.

    8               If someone kills someone else and the family of

    9   the victim hunts down the killer and beats them to death,

   10   that's taking law into your own hands.         Peaceful protest is

   11   not taking the law into your own hands.         There is a right to

   12   peaceful protest.

   13               They want to say that it doesn't apply to the

   14   defendants in this case, but the activity itself, the

   15   protesting in the street, that's protected First Amendment

   16   activity.

   17               Now, I want to direct your attention very briefly

   18   to Instruction Number 14, which is on page 17 of your

   19   packet.    I'm going to highlight a couple areas very quickly

   20   where I believe plaintiffs haven't met their burden.

   21               They have to prove with respect to each of the

   22   three defendants separately that the defendant engaged in a

   23   pattern of conduct, the intent of which was to follow,

   24   alarm, place under surveillance, or harass the plaintiff.

   25   They haven't done so.
                                                                             41
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 41 of 126 Page ID #:3298

    1               And if you look at the next page, the definition

    2   of harass includes various conduct which serves no

    3   legitimate purpose.      There was abundant evidence of the

    4   legitimate purpose of the alleged activity undertaken by the

    5   defendants here.

    6               So because it was for a legitimate purpose,

    7   namely, to get Mr. David to acknowledge his wrongdoing, to

    8   make it right financially and to then later to take down the

    9   kazalfamilytruth-related Websites, there's a legitimate

   10   purpose, and there's no pattern.

   11               Number 2, either (A) or (B).       Fear for safety, I

   12   think we saw very clearly that the Davids had no fear for

   13   their safety.

   14               Plaintiff suffered substantial emotional distress.

   15   Yes, we heard about the effect of the protests and the

   16   e-mails on the David family.       Was it substantial emotional

   17   distress?    I don't think so.

   18               And Number 3, one of the following:        Credible

   19   threat -- I am just skipping ahead now because we're short

   20   on time -- credible threat with intent to place plaintiff in

   21   fear of safety, I don't see any credible threat or threat to

   22   safety in any of the communications, certainly not in the

   23   protests that we've seen in this case or reckless disregard

   24   for safety -- same thing.

   25               And Number 2, in addition, the plaintiff must have
                                                                             42
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 42 of 126 Page ID #:3299

    1   clearly and definitively demanded the defendant cease and

    2   abate his pattern of conduct.        Again, no clear demands that

    3   any defendant stop any of the conduct that's alleged here.

    4               Or (B), the defendant violated restraining order.

    5   The restraining order as to Charif was not about

    6   Rodric David.     There was no restraining order related to

    7   Tony.    And as for Adam, it was a consent order -- you'll see

    8   it yourself -- and it's not the type of restraining order

    9   that's referenced here by the statute.

   10               Ladies and gentlemen, the Kazals have been the

   11   victims here and have been since day one.          They've been

   12   trying to clear their names since 2010.

   13               They've had no hesitation about pursuing their

   14   rights in the courts, but they also pursued the right to

   15   protest, the right to speak and the right to set the record

   16   straight, to the voice their grievances; and that's exactly

   17   what they've done.

   18               This lawsuit is Mr. David's effort to punish the

   19   Kazals for pushing back against the harm that he's caused

   20   them.    He didn't like the e-mails, he didn't like the

   21   Website, he didn't like the tweets, and he definitely didn't

   22   like the protestors, but that does not give him a legal

   23   claim.

   24               He has to prove the elements of the claims, ladies

   25   and gentlemen, and I believe, if you take a look at the
                                                                             43
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 43 of 126 Page ID #:3300

    1   facts and you take a look at the law, you will agree with me

    2   that the plaintiffs here have not done so.

    3               That's why we're going to ask you to do the right

    4   thing, ladies and gentlemen, and return a verdict in favor

    5   of the defendants on both claims.

    6               Thank you, ladies and gentlemen, for your time.

    7   Thank you for your attention.

    8               THE COURT:    All right.    Thank you, Mr. Taylor.

    9               Mr. Wiener.

   10               MR. WIENER:    Yes.

   11               Here is a very telling admission in Mr. Taylor's

   12   closing argument.      Perhaps it was accidental, but he

   13   admitted that, quote, Charif was responsible for all content

   14   on that Website.

   15               That includes the photographs.       The attempts to

   16   claim that Joe Dabab -- someone named Joe Dabab created the

   17   Website, was responsible for the photo selection, there's

   18   absolutely no evidence of it.        Mr. Dabad's not here.

   19               The GoDaddy records, which are reliable, unlike

   20   the defendants, establish that there is a person named

   21   Jean Ghalo who's listed as the registrar.          That person's not

   22   here either.

   23               What is clear is this was a Website that all the

   24   brothers were using to promote their interest.          Charif

   25   claims that he was responsible for the selection of photos
                                                                             44
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 44 of 126 Page ID #:3301

    1   that were uploaded to the site in 2013, 2014.

    2               So he clearly had knowledge of how to upload

    3   photographs.     Those aren't the photos that are at issue

    4   here.    The photos that are at issue here were taken by

    5   Anthony Parlato who was only employed by Thunder Studios

    6   in 2015.

    7               The photos couldn't have been taken earlier than

    8   that, and it's those photos there, the ones that were

    9   infringed.    It also wasn't innocent infringement.

   10               The defendants' counsel, the counsel for all three

   11   of the defendants, received a notice to take down the

   12   infringed photos.

   13               Again, they didn't.      They transferred the Website

   14   to Iceland to avoid complying with the law.          There's

   15   intentional infringement of copyrighted photographs here,

   16   and the jury should find so accordingly.

   17               With regard to the stalking campaign, the Kazals

   18   admit that they could have pursued legal means to try

   19   clearing their supposed good names.

   20               They may have done that though they certainly have

   21   had no success in clearing their good names.          The ICAC has

   22   at all times maintained its findings that Charif Kazal is

   23   corrupt.

   24               What they did instead was to pursue a harassment

   25   campaign against Mr. David.       Mr. David is not even the
                                                                             45
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 45 of 126 Page ID #:3302

    1   person who is responsible for the Kazal Family Truth

    2   Website.    Moreover, the articles on Kazal Family Truth

    3   Website are republished from the Sydney Morning Herald.

    4   There is nothing illegal about republishing articles.

    5               Notably, the defendants haven't put in any

    6   evidence -- or -- that any of the articles were, in fact,

    7   false.    When shown one of the articles about Tony Kazal's

    8   links to Hezbollah, Charif was unable to explain what about

    9   the article he believed was false.

   10               Defendants would also have you isolate their

   11   conduct and try and minimize it by saying, well, I did this

   12   and Tony did that and Adam did that.

   13               That's not what the juries here do.        The jury has

   14   to consider their entire pattern of conduct and the entire

   15   campaign, which was clearly coordinated between the

   16   brothers.

   17               Adam Kazal was bankrupt when this was occurring,

   18   couldn't provide any testimony at his deposition about how

   19   he financed it.

   20               The financing came from somewhere.        We know the

   21   bills were paid by Jamie Brown and that he was a close

   22   friend of Charif and Tony.       The jury can certainly make a

   23   logical inference that somebody paid for it, and it was

   24   Charif and Tony who did so.

   25               It also wasn't protected for speech.        The
                                                                             46
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 46 of 126 Page ID #:3303

    1   First Amendment doesn't protect extortionate demands for

    2   $666,666.66 to make the harassment stop.         That's not

    3   protected speech.

    4               I wouldn't want to live in a society that

    5   tolerates extortionate threats under -- as free speech.

    6   It's simply not free speech.       It's criminal, and it's

    7   already being found criminal by the federal court of

    8   Australia.

    9               The federal court of Australia also found that

   10   Adam did have control over the Website and was in contempt

   11   by continuing to make defamatory statements about Mr. David

   12   being a criminal.

   13               Again, the jury can follow the federal court of

   14   Australia's lead on that issue and should find that the

   15   defendants have infringed copyrights and conducted a

   16   malicious and oppressive stalking campaign against Mr. David

   17   and his family.     Thank you.

   18               THE COURT:    All right.    Thank you, Counsel.

   19               Ladies and gentlemen of the jury, we have a

   20   bailiff here that is going to be sworn in, and he will

   21   preside over you all during your deliberations.

   22               So will you please step forward please, sir.

   23               THE CLERK:    Please state your name for the record.

   24               THE BAILIFF:    David Williams.

   25               THE CLERK:    Do you solemnly swear to keep this
                                                                             47
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 47 of 126 Page ID #:3304

    1   jury together in some private and convenient place, that you

    2   will not permit anyone to communicate with them nor do so

    3   yourself unless by order of the Court or to ask them whether

    4   they have agreed upon a verdict and return them to court

    5   when they have so agreed and ordered by the Court so hope

    6   you God?

    7               THE BAILIFF:    I do.

    8               THE CLERK:    All rise for the jury.

    9         (The following was heard in open court outside the

   10          presence of the jury:)

   11         (Jury out at 10:27 AM)

   12               THE CLERK:    Please be seated.

   13               THE COURT:    All right.    A couple housekeeping

   14   matters with respect to the jury's deliberation.

   15               I expect the parties to be within a five-minute

   16   return from a phone call.       So unless your offices are

   17   downtown, I am expecting you all to remain in the building.

   18   Make sure my courtroom deputy has the telephone number,

   19   contact information, for you all.

   20               Secondly, yesterday as we were going through the

   21   jury instructions, I noticed some typos that I have

   22   corrected in the jury instructions.         If you have a copy of

   23   the jury instructions, I want to go over them with you.

   24               My intention is to print out one final copy that

   25   cleans up the typos because I cleaned them up as I was
                                                                             48
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 48 of 126 Page ID #:3305

    1   reading them, but I will go over them with you to make sure

    2   there is no confusion.

    3               If you look starting -- I'm just going to go page

    4   numbers instead of instruction number.         Starting on page 11,

    5   line 16, it says "Sometimes a witness may have said."            The

    6   original version said, "Sometimes a witness may say

    7   something," in the present as opposed to the past tense.

    8               Next page is 15 --

    9               MR. TAYLOR:    Your Honor?

   10               THE COURT:    Yes.

   11               MR. TAYLOR:    Mine actually says "May say

   12   something."     So I'm worried I'm looking at the wrong thing

   13   now.

   14               THE COURT:    No, no.    I said, "May have said."      I

   15   said it in the past tense.       What my proposal is what I

   16   actually said to the jury because, when I was reading this

   17   yesterday, I realized it's not "may say" because that

   18   suggests a witness is going to testify in the future.

   19               MR. TAYLOR:    Okay.    So it should be "May have

   20   said."

   21               THE COURT:    Correct.

   22               MR. TAYLOR:    Thank you.

   23               THE COURT:    Page 15 is the next page that I

   24   noticed there was something that I changed during

   25   the -- that I believe I changed, line 17, "A Court
                                                                             49
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 49 of 126 Page ID #:3306

    1   technician may enter the jury room with the bailiff."            I am

    2   just deleting "the clerk" because I didn't say "the clerk."

    3               Page 21, line 5, it says, "The purposes of

    4   punitive damage," and it should be, "The purpose of punitive

    5   damage is" -- "The purpose of punitive damage is to punish a

    6   defendant."

    7               So there's the change there.

    8               Page 22, line 6, again, in the version that was

    9   submitted to the jurors, "that you will hear," it should

   10   have been, "you heard during the trial."

   11               Page 23, line 3, "infringed the plaintiffs'."          It

   12   should be "'s" as opposed to "s'" because there's only one

   13   plaintiff as it relates to the copyright claim and reading

   14   along, "the plaintiff has the burden," as opposed to "have

   15   the burden."

   16               Then we jump to page 36.

   17               MR. WIENER:    I'm --

   18               THE COURT:    I'm sorry.

   19               MR. WIENER:    -- sorry, Your Honor.      Line 4, it

   20   should be "plaintiff is the owner" as well, just to get the

   21   grammar.

   22               THE COURT:    You are correct.

   23               MR. WIENER:    That's my error originally.       I

   24   apologize.

   25               THE COURT:    All right.    Then we jump to page 36 on
                                                                             50
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 50 of 126 Page ID #:3307

    1   line 16, "that the plaintiff has," there is a misspelling

    2   there.

    3               Then 43, line 3, "Defendants assert as a defense

    4   that the statute of limitations prohibits" as opposed to

    5   statutes" -- in the plural -- "prohibit."

    6               And then "Thunder Studios'," it should be "s'" as

    7   opposed to "'s."

    8               And, similarly, on line 10, "the applicable

    9   statute" -- singular -- "of limitations," as opposed to

   10   plural, as what was typed in the instructions.

   11               And then, lastly, page 44, line 15, "Do not be

   12   unwilling to change your opinion if the evidence persuades

   13   you."    It's a decision.

   14               So those are my proposed ones.       I just want to go

   15   over -- Mr. Wiener, direct me back to the page -- if you can

   16   recall -- where we missed -- where there was a typo that you

   17   picked up.    I think it was on page 36.

   18               MR. WIENER:    Was page 23, Your Honor, line 4.

   19               THE COURT:    Page 23.    All right.

   20               Okay.   Great.    All right.    So I want to make --

   21   well, I have made those changes with the exception of

   22   page 23, line 4, which I am doing -- we're having done right

   23   now.    I am going to have just one copy submitted back to the

   24   jury which says "Closing Jury Instructions," the cover page,

   25   and it will say "Final" so that we know that that's the
                                                                             51
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 51 of 126 Page ID #:3308

    1   final version that was submitted.        That was my intention.

    2               Any objection on behalf of the plaintiff,

    3   Mr. Wiener?

    4               MR. WIENER:    No, Your Honor.

    5               THE COURT:    Mr. Taylor?

    6               MR. TAYLOR:    No objection.

    7               THE COURT:    All right.    So, then, I will do that.

    8   Once it's done, I will give it to my courtroom deputy, and

    9   then she will bring it back to the jury.

   10               So at this point, we'll just wait -- right.          So

   11   we'll just wait until we hear anything from the jurors, and

   12   we'll proceed from there.       All right.

   13               Any other issues that either side wishes to raise

   14   at this time?

   15               Mr. Wiener?

   16               MR. WIENER:    No, Your Honor.

   17               THE COURT:    Mr. Taylor?

   18               MR. TAYLOR:    No, Your Honor.

   19               THE COURT:    Thank you.

   20               THE CLERK:    All rise.    This Court is in recess.

   21         (Recess taken 10:36 AM to 11:40 AM)

   22               THE COURT:    All right.    We have received a note

   23   from the jurors at 11:30 which reads as follows:           "What is

   24   the min/max for damages in regards to the tort of stalking?"

   25               That is the question.      It seems to me that that
                                                                             52
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 52 of 126 Page ID #:3309

    1   is a -- that's really a determination that the jurors make.

    2   There is no maximum or minimum, but I throw this out to both

    3   sides to see if they have a proposal as to how to respond to

    4   this question.

    5               Mr. Wiener?

    6               MR. WIENER:    Your Honor, I believe we would just

    7   refer them back to the jury instruction regarding proof of

    8   damages.

    9               THE COURT:    What number is that or what page?

   10               MR. WIENER:    I apologize.     I'm just trying to find

   11   it in the updated instructions.        It was 24.    It may have

   12   become 25.

   13               THE COURT:    I don't think -- the instruction

   14   shouldn't change.

   15               MR. WIENER:    Mr. Taylor, do you have that?

   16               MR. TAYLOR:    Is that 15?

   17               THE COURT:    Are you talking about

   18   Instruction Number 15 or page 15?

   19               MR. TAYLOR:    I think counsel is talking about the

   20   Instruction 15.

   21               MR. WIENER:    And that's damages proof --

   22               MR. TAYLOR:    I think so.

   23               Is that what you mean?

   24               MR. WIENER:    Yeah, it begins, "It's the duty of

   25   the Court to instruct you about the measure of damages"?
                                                                             53
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 53 of 126 Page ID #:3310

    1               MR. TAYLOR:    Right.

    2               I have a thought, Your Honor.

    3               THE COURT:    All right, Mr. Taylor.

    4               MR. TAYLOR:    Well, since the stalking claim is not

    5   asserted in isolation but we've, obviously, talked about

    6   copyright, I'm thinking that maybe there's a little

    7   confusion because the statutory framework regarding

    8   copyright provides for statutory damages, which we talked

    9   about, and this question may be coming from a place of,

   10   well, is there a similar --

   11               THE COURT:    Right.

   12               MR. TAYLOR:    -- framework, and I would say to

   13   alleviate that confusion, maybe we can explain that the

   14   minimum is technically zero.        They don't have to award any

   15   damages, but there's no maximum either.

   16               THE COURT:    Right, but -- okay.      How is that

   17   different than that's a question that they have to decide or

   18   referring them back to the instruction?

   19               MR. TAYLOR:    Because -- well, it's a little bit

   20   different simply because the question implies that they

   21   think that -- it may imply that the jury thinks that they

   22   have to award some measure of damages, and that's not true.

   23   They have to assess if there's damages to be awarded, and

   24   they determine that amount is, if any.

   25               THE COURT:    Okay.    I guess I'm trying to
                                                                             54
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 54 of 126 Page ID #:3311

    1   understand.     So what would you -- how would you respond to

    2   this note, then?

    3               MR. TAYLOR:    I mean, I would respond, "The minimum

    4   is zero; the maximum is not set by law."

    5               THE COURT:    "The minimum is zero."      Okay.

    6               MR. TAYLOR:    That's a true statement, I think,

    7   Your Honor.

    8               THE COURT:    All right.

    9               Mr. Wiener, what are your thoughts with respect to

   10   that?

   11               MR. WIENER:    Your Honor, I agree that there is no

   12   maximum.    I'm not sure if the minimum is zero or $1 and --

   13               THE COURT:    Well, no -- I mean, factually, the

   14   answer is they can award nothing or -- that's why it's

   15   really up to them.      I mean, I do take to heart what

   16   Mr. Taylor has said that -- I'm sure they have read the

   17   copyright instructions where they suggest what the -- a

   18   minimum is, and they're thinking is there a parallel for

   19   stalking.    The answer is no, but we have to answer what

   20   their question is.

   21               MR. WIENER:    Yeah.   And my inclination would be

   22   refer them back to Joint Proposed Instruction Number 24,

   23   just the -- sorry -- Instruction Number 15, that there is no

   24   minimum or maximum and the factors they can consider in

   25   determining an award of damages.
                                                                             55
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 55 of 126 Page ID #:3312

    1               THE COURT:    Well, it is interesting -- I mean, if

    2   you look at Number 15 -- I'm sorry -- Closing Jury

    3   Instruction Number 15, it does state at line 16 "It is for

    4   you to determine what damages, if any, have been proved.

    5   Your award must be based upon evidence and not speculation,

    6   guesswork, or conjecture."

    7               One might argue that that answers the question

    8   because it says, "what damages, if any, have been proved"

    9   and leave it at that.

   10               So maybe the best response is to please refer back

   11   to jury instruction -- Closing Jury Instruction Number 15

   12   and leave it at that without providing any additional

   13   information that we right now are somewhat speculating as to

   14   what the question -- what's behind the question.

   15               I think we all -- I think we're in agreement that

   16   we think it stems from the copyright instruction, but I

   17   think the cleanest answer would be to say, "Please refer to

   18   Closing Jury Instruction Number 15."

   19               MR. WIENER:    I'd like to also -- just so the jury

   20   doesn't feel that we're ducking their question -- just tell

   21   them there is no minimum or maximum amount of damages, which

   22   I believe is correct.

   23               MR. TAYLOR:    I think that's true, Your Honor.        I

   24   think the reason I think it's not fully adequate to just

   25   simply refer them back to the instruction is because all
                                                                             56
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 56 of 126 Page ID #:3313

    1   eight of them have seen the instruction and have heard the

    2   instruction presumably and, obviously, it's still not clear.

    3   So we could do that, but I would agree with counsel that

    4   maybe we add that single caveat if we could.

    5               THE COURT:    So the proposal would be, then, to say

    6   there "Please see Jury Instruction Number 15.          There is

    7   no" -- and put in the same phraseology, verbiage, if you

    8   will, that they did -- "min/max for damages in regards to

    9   the tort of stalking."

   10               But I worry that -- when you say there is no

   11   min/max, that suggests -- could one interpret or

   12   misinterpret that to suggest to mean they should not award

   13   damages?    I don't think so, but I'm just throwing it out

   14   there.

   15               I'm very hesitant to answer beyond -- you know,

   16   this is what the Ninth Circuit looks at.         You know, what are

   17   you telling the jurors?       Here are the instructions.      The

   18   instruction says, "It is for you to determine what damages,

   19   if any."    That suggests to me that's the answer.

   20               You know, they can determine zero or whatever they

   21   determine.    When we start saying there is no minimum or

   22   maximum for damages, it makes me a little concerned, but I

   23   am open to be convinced otherwise.

   24               MR. WIENER:    Could we add the word "amount" after

   25   "min/max"?
                                                                             57
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 57 of 126 Page ID #:3314

    1               THE COURT:    "There is no min/max amount for

    2   damages in regard to the tort of stalking"?

    3               Mr. Taylor?

    4               MR. TAYLOR:    Proposal is to add the word "amount"?

    5               THE COURT:    Right.   So it would read as follows:

    6   "Please see Jury Instruction Number 15.         There is no min/max

    7   amount for damages in regard to the tort of stalking."

    8               MR. TAYLOR:    I mean, I think that's right.       I

    9   think it answers the question.        The instruction does say,

   10   "if any."

   11               THE COURT:    Mr. Wiener, do you have any objection

   12   to that proposed response as phrased?

   13               MR. WIENER:    No, Your Honor.

   14               THE COURT:    All right.    So I will prepare the

   15   response.    I will have you both take a look at it.         If there

   16   is no disagreement, my courtroom deputy will bring the note

   17   back to the jurors.      So we'll be in recess while we get that

   18   response ready.     All right.     Thank you.

   19               THE CLERK:    All rise.    This Court is recess.

   20         (Recess taken 11:51 AM to 12:04 PM)

   21               THE COURT:    All right.    I understand we have an

   22   issue, Mr. Taylor.

   23               MR. TAYLOR:    Your Honor, the Court will recall

   24   when the trial was initially set to go to Tuesday through

   25   Thursday or Friday morning of last week, Mr. Kazal had made
                                                                             58
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 58 of 126 Page ID #:3315

    1   plans to return on Saturday morning.         Then when the national

    2   holiday came up, he changed his flight.         He changed his

    3   flight again because we went into this morning, and he's got

    4   personal and business commitments, and he's got to catch a

    5   flight this afternoon.      And, frankly, technically, Your

    6   Honor, he didn't have to be here for this trial at all and

    7   now to have to change his flight again and reschedule all

    8   his commitments, I don't think --

    9               THE COURT:    Do you want to tell the jury for the

   10   punitive damages phrase that they need to come back at a

   11   time when Mr. Kazal can be here?

   12               MR. TAYLOR:    I don't know that he needs to be

   13   here, if we even get to that point.

   14               THE COURT:    Have you subpoenaed him?      Why do you

   15   need him here as a witness?

   16               MR. WIENER:    Your Honor, we'd like to present

   17   evidence of his net worth, which is -- if he --

   18               THE COURT:    Do you have your own evidence of net

   19   worth or -- what do you need him for to establish net worth?

   20               MR. WIENER:    To testify about the assets that he

   21   holds personally, his income --

   22               THE COURT:    You don't have any independent

   23   evidence of that?

   24               MR. WIENER:    Very little.     We have statements by

   25   the federal court of Australia that Mr. Kazal appears to be
                                                                             59
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 59 of 126 Page ID #:3316

    1   a man of means and -- but his testimony is largely being

    2   that his holdings are through a family trust, and he's not

    3   divulged what his specific interest is in those trusts, what

    4   specific properties are held in those trusts, and we have

    5   not obtained any discovery about it.

    6               As the evidence is -- as the assets are largely in

    7   Australia or in the Middle East, there is no practical means

    8   of --

    9               THE COURT:    Well, look.    It's your decision.      If

   10   you want to go, you should go.        The jury will draw whatever

   11   inference -- if we even get to that phase.          You don't have

   12   him under subpoena, he didn't have to be here for the trial,

   13   so he can leave.

   14               But you run the risk.      I mean, as long as both

   15   sides, sort of, know the risk of what will happen if he's

   16   not here if there is that phase.        But for your -- for his

   17   sake, you know, I am sure he wishes that that doesn't

   18   happen.    So --

   19               MR. TAYLOR:    Of course, Your Honor, and that's

   20   right.    There is no subpoena, and he's already been here

   21   three, four days longer than he intended.

   22               THE COURT:    All right.

   23               MR. TAYLOR:    So it's been difficult, and he really

   24   needs to get going.

   25               THE COURT:    All right.    So that will be --
                                                                             60
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 60 of 126 Page ID #:3317

    1               Safe travels to you, sir.

    2               I have an appointment that I need to get to; so I

    3   need to leave.

    4               MR. TAYLOR:     Thank you, Your Honor.     Thank you

    5   very much.

    6               DEFENDANT CHARIF KAZAL:      Thank you, Your Honor,

    7   for your time.

    8               THE CLERK:    All rise.    This Court is in recess.

    9         (Recess taken 12:08 PM to 3:48 PM)

   10               THE COURT:    All right.    We've received a note.

   11   The jury has reached a unanimous verdict.          So why don't we

   12   bring in the jury.

   13         (The following was heard in open court in the presence

   14          of the jury:)

   15               THE COURT:    Good afternoon.     Thank you for your

   16   patience.    I understand you have reached a unanimous

   17   verdict.

   18               Miss Kaddo?

   19               JUROR:   Yes.

   20               THE COURT:    Why don't you hand the verdict form to

   21   our courtroom clerk.

   22               THE CLERK:    United States District Court,

   23   Central District of California.        Thunder Studios, Inc.;

   24   Rodric David, plaintiffs, versus Charif Kazal; Tony Kazal;

   25   Adam Kazal; and Does 1 to 100, inclusive, defendants; Case
                                                                             61
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 61 of 126 Page ID #:3318

    1   No. CV 17-871-AB, Special Verdict Form.

    2               We, the jury, in the above-entitled action

    3   unanimously find as follows on the questions submitted to

    4   us:

    5               Thunder Studios, Inc.'s claim for copyright

    6   infringement.

    7               Question 1:    Has Thunder Studios, Inc., proven

    8   that it owns copyrights in the following photographs:

    9               Name of photograph.

   10               Audi-r8-dec-13, yes;

   11               Rodric-david-orange-mclaren, yes;

   12               Rodric-david-thunder-studios-office, yes;

   13               Rodric-david-la-clippers-lexus, yes;

   14               Rodric-david-yellow-mclaren, yes;

   15               Rodric-david-Tesla-p90d, yes;

   16               Rodric-david-channel-west-coast, yes;

   17               Rodric-david-Meeting-Distribution-101-RD_Featured_

   18   Image-4-18-2016, yes;

   19               Image_2584, yes;

   20               Rodric-david-Official-Portrait-Headshot-Thunder-

   21               Studios-CEO, yes;

   22               Tyga-and-Rodric-David-at-Thunder-Studios-Web, yes;

   23               Thunder-digital-media-rodric-david-carey-martell,

   24               yes;

   25               Rodric-david-toyota-hydro-car, yes.
                                                                             62
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 62 of 126 Page ID #:3319

    1               Question 2:    Below is a chart that identifies each

    2   allegedly infringed photograph.        Identify:

    3               1.    Whether Charif Kazal is liable for that

    4   photograph's infringement;

    5               2.    Whether Charif Kazal committed copyright

    6   infringement willfully or out of ignorance or by accident;

    7               3.    The amount of damages, if any, owed by

    8   Charif Kazal to Thunder Studios, Inc., for that photograph's

    9   infringement;

   10               4.    Whether Tony Kazal is liable for that

   11   photographs's infringement;

   12               5.    Whether Tony Kazal committed copyright

   13   infringement willfully or out of ignorance/by accident;

   14               6.    The amount of damages, if any, owed by

   15   Tony Kazal to Thunder Studios, Inc., for the photograph's

   16   infringement;

   17               7.    Whether Adam Kazal is liable for that

   18   photographs's infringement;

   19               8.    Whether Adam Kazal committed copyright

   20   infringement willfully or out of ignorance/by accident;

   21               9.    The amount of damages, if any, owed by Adam

   22   Kazal to Thunder Studios, Inc., for that photograph's

   23   infringement;

   24               10.   The total amount of damages, if any, owed to

   25   Thunder Studios, Inc., for that photograph's infringement.
                                                                             63
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 63 of 126 Page ID #:3320

    1               Name of photographs.

    2               Audi-r8-dec-13-15: Charif Liable?        Yes.

    3               Charif Willful/Ignorant?      Ignorant.

    4               Charif Damages?     $200.

    5               Tony Liable?    No.

    6               Tony Willful/Ignorant?      Not Applicable.

    7               Tony Damages?     Zero.

    8               Adam Liable?    No.

    9               Adam Willful/Ignorant?      Not Applicable.

   10               Adam Damages?     Zero.

   11               Total Damages?     $200.

   12               Rodric-david-orange-mclaren:       Charif Liable?     Yes.

   13               Charif Willful/Ignorant?      Ignorant.

   14               Charif Damages?     $200.

   15               Tony Liable?    No.

   16               Tony Willful/Ignorant?      Not Applicable.

   17               Tony Damages?     Zero.

   18               Adam Liable?    No.

   19               Adam Willful/Ignorant?      Not Applicable.

   20               Adam Damages?     Zero.

   21               Total Damages?     $200.

   22               Rodric-david-thunder-studios-office:        Charif

   23   Liable?    Yes.

   24               Charif Willful/Ignorant?      Ignorant.

   25               Charif Damages?     $200.
                                                                             64
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 64 of 126 Page ID #:3321

    1               Tony Liable?    No.

    2               Tony Willful/Ignorant?      Not Applicable.

    3               Tony Damages?     Zero.

    4               Adam Liable?    No.

    5               Adam Willful/Ignorant?      Not Applicable.

    6               Adam Damages?     Zero.

    7               Total Damages?     $200.

    8               Rodric-david-la-clippers-lexus:        Charif Liable?

    9   Yes.

   10               Charif Willful/Ignorant?      Ignorant.

   11               Charif Damages?     $200.

   12               Tony Liable?    No.

   13               Tony Willful/Ignorant?      Not Applicable.

   14               Tony Damages?     Zero.

   15               Adam Liable?    No.

   16               Adam Willful/Ignorant?      Not Applicable.

   17               Adam Damages?     Zero.

   18               Total Damages?     $200.

   19               Rodric-david-yellow-mclaren:       Charif Liable?     Yes.

   20               Charif Willful/Ignorant?      Ignorant.

   21               Charif Damages?     $200.

   22               Tony Liable?    No.

   23               Tony Willful/Ignorant?      Not Applicable.

   24               Tony Damages?     Zero.

   25               Adam Liable?    No.
                                                                             65
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 65 of 126 Page ID #:3322

    1               Adam Willful/Ignorant?      Not Applicable.

    2               Adam Damages?     Zero.

    3               Total Damages?     $200.

    4               Rodric-david-Tesla-p90d:      Charif Liable?     Yes.

    5               Charif Willful/Ignorant?      Ignorant.

    6               Charif Damages?     $200.

    7               Tony Liable?    No.

    8               Tony Willful/Ignorant?      Not Applicable.

    9               Tony Damages?     Zero.

   10               Adam Liable?    No.

   11               Adam Willful/Ignorant?      Not Applicable.

   12               Adam Damages?     Zero.

   13               Total Damages?     $200.

   14               Rodric-david-channel-west-coast:        Charif Liable?

   15   Yes.

   16               Charif Willful/Ignorant?      Ignorant.

   17               Charif Damages?     $200.

   18               Tony Liable?    No.

   19               Tony Willful/Ignorant?      Not Applicable.

   20               Tony Damages?     Zero.

   21               Adam Liable?    No.

   22               Adam Willful/Ignorant?      Not Applicable.

   23               Adam Damages?     Zero.

   24               Total Damages?     $200.

   25               Rodric-David-Meeting-Distribution-101-RD_Featured_
                                                                             66
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 66 of 126 Page ID #:3323

    1   Image-4-18-2016:     Charif Liable?     Yes.

    2               Charif Willful/Ignorant?      Ignorant.

    3               Charif Damages?     $200.

    4               Tony Liable?    No.

    5               Tony Willful/Ignorant?      Not Applicable.

    6               Tony Damages?     Zero.

    7               Adam Liable?    No.

    8               Adam Willful/Ignorant?      Not Applicable.

    9               Adam Damages?     Zero.

   10               Total Damages?     $200.

   11               Image_2584:    Charif Liable?      Yes.

   12               Charif Willful/Ignorant?      Ignorant.

   13               Charif Damages?     $200.

   14               Tony Liable?    No.

   15               Tony Willful/Ignorant?      Not Applicable.

   16               Tony Damages?     Zero.

   17               Adam Liable?    No.

   18               Adam Willful/Ignorant?      Not Applicable.

   19               Adam Damages?     Zero.

   20               Total Damages?     $200.

   21               Rodric-David-Official-Portrait-Headshot-Thunder-

   22   Studios-CEO:     Charif Liable?    Yes.

   23               Charif Willful/Ignorant?      Ignorant.

   24               Charif Damages?     $200.

   25               Tony Liable?    No.
                                                                             67
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 67 of 126 Page ID #:3324

    1               Tony Willful/Ignorant?      Not applicable.

    2               Tony Damages?     Zero.

    3               Adam Liable?    No.

    4               Adam Willful/Ignorant?      Not Applicable.

    5               Adam Damages?     Zero.

    6               Total Damages?     $200.

    7               Tyga-and-Rodric-David-at-Thunder-Studios-Web:

    8   Charif Liable?     Yes.

    9               Charif Willful/Ignorant?      Ignorant.

   10               Charif Damages?     $200;

   11               Tony Liable?    No.

   12               Tony Willful/Ignorant?      Not Applicable.

   13               Tony Damages?     Zero.

   14               Adam Liable?    No.

   15               Adam Willful/Ignorant?      Not Applicable.

   16               Adam Damages?     Zero.

   17               Total Damages?     $200.

   18               Thunder-digital-media-rodric-david-carey-martel:

   19   Charif Liable?     Yes.

   20               Charif Willful/Ignorant?      Ignorant.

   21               Charif Damages?     $200.

   22               Tony Liable?    No.

   23               Tony Willful/Ignorant?      Not Applicable.

   24               Tony Damages?     Zero.

   25               Adam Liable?    No.
                                                                             68
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 68 of 126 Page ID #:3325

    1               Adam Willful/Ignorant?      Not Applicable.

    2               Adam Damages?     Zero.

    3               Total Damages?     $200.

    4               Rodric-david-toyota-hydro-car:       Charif Liable?

    5   Yes.

    6               Charif Willful/Ignorant?      Ignorant.

    7               Charif Damages?     $200.

    8               Tony Liable?    No.

    9               Tony Willful/Ignorant?      Not Applicable.

   10               Tony Damages?     Zero.

   11               Adam Liable?    No.

   12               Adam Willful/Ignorant?      Not Applicable.

   13               Adam Damages?     Zero.

   14               Total Damages?     $200.

   15               Question 3:    Has Rodric David proven his claim of

   16   stalking against Charif Kazal?

   17               No.

   18               Question 4:    Has Rodric David proven his claim of

   19   stalking against Tony Kazal?

   20               Yes.

   21               Question 5:    Has Rodric David proven his claim of

   22   stalking against Adam Kazal?

   23               Yes.

   24               Question 6:    What amount of compensatory damages,

   25   if any, do you award to Rodric David and against
                                                                             69
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 69 of 126 Page ID #:3326

    1   Charif Kazal for stalking?

    2               Zero.

    3               Question 7:    What amount of compensatory damages,

    4   if any, do you award to Rodric David and against Tony Kazal

    5   for stalking?

    6               $100,000.

    7               Question 8:    What amount of compensatory damages,

    8   if any, do you award to Rodric David and against Adam Kazal

    9   for stalking?

   10               Amount:    $100,000.

   11               Question 9:    Did Charif Kazal engage in the

   12   conduct with malice, oppression, or fraud?

   13               No.

   14               Question 10:    Did Tony Kazal engage in the conduct

   15   with malice, oppression, or fraud?

   16               Yes.

   17               Question 11:    Did Adam Kazal engage in the conduct

   18   with malice, oppression, or fraud?

   19               Yes.

   20               Dated December 11th, 2018, signed by the jury

   21   foreperson.

   22               Ladies and gentlemen of the jury, is this verdict

   23   as presented and read the verdict of each of you, so say you

   24   all?

   25               THE JURORS:    Yes.
                                                                             70
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 70 of 126 Page ID #:3327

    1               THE COURT:    Does either side wish the jury polled?

    2               MR. WIENER:     No, Your Honor.

    3               THE COURT:    Mr. Taylor?

    4               MR. TAYLOR:     Yes, Your Honor.

    5               THE COURT:    All right.    Let's poll the jury.

    6               THE CLERK:    Ladies and gentlemen of the jury, as I

    7   call your number, if this is your verdict as presented and

    8   read, please answer yes.       If this is not your verdict,

    9   please answer no.

   10               Juror Number 1?

   11               JUROR:   Yes.

   12               THE CLERK:    Juror Number 2?

   13               JUROR:   Yes.

   14               THE COURT:    I'm sorry.    The answer to the question

   15   is whether this is your verdict, yes or no.          So let's start

   16   again with Juror Number 1, please.

   17               THE CLERK:    Juror Number 1?

   18               JUROR:   Yes.

   19               THE CLERK:    Juror Number 2?

   20               JUROR:   Yes.

   21               THE CLERK:    Juror Number 3?

   22               JUROR:   Yes.

   23               THE CLERK:    Juror Number 4?

   24               JUROR:   Yes.

   25               THE CLERK:    Juror Number 5?
                                                                             71
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 71 of 126 Page ID #:3328

    1               JUROR:   Yes.

    2               THE CLERK:    Juror Number 6?

    3               JUROR:   Yes.

    4               THE CLERK:    Juror Number 7?

    5               JUROR:   Yes.

    6               THE CLERK:    Juror Number 8?

    7               JUROR:   Yes.

    8               THE COURT:    Can I have the attorneys at sidebar,

    9   please.

   10         (The following proceedings were held at sidebar.)

   11               THE COURT:    Okay, Counsel.     Just deciding the next

   12   steps.    I intend to inform the jury now and give them an

   13   instruction that, now that they've reached a verdict, we go

   14   into the punitive damages phase.

   15               Who are you going to call, if anyone, for your

   16   witnesses?

   17               MR. WIENER:     I will call Rodric David.

   18               THE COURT:    Okay.   And then you're going to

   19   argue -- are you going to call any witnesses on punitive

   20   damages?

   21               MR. TAYLOR:     No.

   22               THE COURT:    And you're prepared to argue this

   23   afternoon, then?     Because my intention is to try to get this

   24   to them before we leave today.

   25               MR. WIENER:     Yes, Your Honor.
                                                                             72
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 72 of 126 Page ID #:3329

    1               THE COURT:    Anything either side wishes to --

    2               MR. TAYLOR:    Does Your Honor mean argue about

    3   punitive damages to the jury?

    4               THE COURT:    Yes.

    5               MR. TAYLOR:    All right.

    6               THE COURT:    All right.    Thank you.

    7         (The following was heard in open court in the presence

    8          of the jury:)

    9               THE COURT:    All right, ladies and gentlemen.

   10   Based on your answers to the verdict form, you must now

   11   decide the amount, if any, that should be awarded in

   12   punitive damages as it relates to the two defendants where

   13   you answered yes.

   14               Just so you understand -- and you'll get a copy of

   15   these instructions at the end -- the purpose of the punitive

   16   damages are to punish a wrongdoer for the conduct that

   17   harmed the plaintiff and to discourage similar conduct in

   18   the future.

   19               There is no fixed standard for determining the

   20   amount of punitive damages, and you are not required to

   21   award any punitive damages.

   22               If you decide to award punitive damages, you

   23   should consider all of the following separately for each

   24   defendant in determining the amount:         How reprehensible was

   25   that defendant's conduct?        In deciding how reprehensible a
                                                                             73
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 73 of 126 Page ID #:3330

    1   defendant's conduct was, you may consider, among other

    2   factors, whether the conduct caused physical harm; whether

    3   the defendant disregarded the health or safety of others;

    4   whether the plaintiff was financially weak or vulnerable and

    5   the defendant knew the plaintiff was financially weak or

    6   vulnerable and took advantage of him; whether the

    7   defendants' conduct involved a pattern or practice; and

    8   whether the defendant acted with trickery or deceit.

    9               Other things that you may consider is whether or

   10   not there is a reasonable relationship between the amount of

   11   punitive damages and the plaintiffs' harm, and, in view of

   12   the defendants' financial condition, what amount is

   13   necessary to punish and discourage future wrongful conduct.

   14               You may not increase the punitive award above an

   15   amount that is otherwise appropriate merely because a

   16   defendant has substantial financial resources.          Any award

   17   you impose may not exceed that defendant's ability to pay.

   18   You are going to get a copy of this in the jury room, but at

   19   this time, I am going to allow the plaintiff to present any

   20   evidence as it relates to punitive damages.

   21               Mr. Wiener.

   22               MR. WIENER:    Yes, Your Honor, and we'll call

   23   Rodric David as our first witness.

   24               THE COURT:    Mr. David, you may step forward.

   25   ///
                                                                             74
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 74 of 126 Page ID #:3331

    1                               RODRIC DAVID,

    2                  having been previously duly sworn,

    3                      testified further as follows:

    4                THE COURT:    I remind you you are under oath.       So

    5   you can resume the witness stand.

    6                Go ahead.    You may proceed.

    7                             DIRECT EXAMINATION

    8   BY MR. WIENER:

    9   Q     Mr. David, have you and your family suffered at the

   10   hands of the Kazal brothers over the past ten years?

   11   A     Yes.

   12   Q     Can you briefly recap for the jury what you have gone

   13   through.

   14   A     I prefer not to.      This has been a long process.

   15   They've heard it all.       I don't want to waste their time or

   16   yours or anyone else's.

   17   Q     You understand that the -- Tony Kazal and Adam Kazal

   18   have the financial resources to pay a substantial judgment

   19   in this action?

   20   A     Yes.

   21   Q     Do you believe that a substantial judgment will serve

   22   to punish them?

   23   A     Yes.

   24   Q     Do you also believe that a substantial punitive damages

   25   award will serve to deter them from further harassment of
                                                                             75
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 75 of 126 Page ID #:3332

    1   you and your family?

    2   A     Yes.

    3   Q     What do you know about the financial condition of Adam

    4   Kazal?

    5   A     He's a member of the family.       They are all supported by

    6   a family trust.     He spent six years, I believe, as an

    7   undischarged bankrupt.

    8                During the contempt of Court case in Australia, he

    9   had to deal with his undischarged bankrupt nature.           That

   10   case I was awarded in excess of half a million dollars in

   11   costs against him; and one of his brothers put up about a

   12   hundred thousand dollars to pay part of that fee, and I know

   13   his brothers paid for his legal defense.

   14   Q     And I'd like you to turn to Exhibit 30 in the binder.

   15   A     I don't have a binder.

   16                MR. WIENER:   May I approach.

   17                THE COURT:    If you have a binder, yes.      Because

   18   the binders are in the jury room.

   19   BY MR. WIENER:

   20   Q     I'd like you to turn to Exhibit 30, please, Mr. David.

   21   A     Yes.

   22   Q     And turn to the document Bates stamped

   23   plaintiffs' 1742.

   24   A     Yes.

   25   Q     Can you read the sentence that begins, "You have a
                                                                             76
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 76 of 126 Page ID #:3333

    1   brother."

    2   A     What paragraph, please?

    3               Am I on the right exhibit?       Exhibit 30-001742?

    4   Q     You are, and I am trying to find the paragraph number

    5   for you.

    6   A     They are noted on the side of this page as I am looking

    7   at.

    8   Q     I can't find the paragraphs.       I will look for it.

    9   Instead I would like for you to turn to 1734, paragraph 24.

   10               Can you read the entirety paragraph 24 to the

   11   jury.

   12   A     (Reading:)

   13                           Moreover, you have put no evidence

   14               before me about how you can live in your home,

   15               have four children go to private school, and

   16               be able to organize and fund the considerable

   17               and costly teams of people in Los Angeles and

   18               Sydney that featured in the evidence.         I note

   19               that there were nine or ten persons visible --

   20               I think it's a reference to Sydney -- who held

   21               signs in a screenshot of the video taken by

   22               Miss Sambrook that was reproduced in her

   23               evidence.    Moreover, there are four vans on 22

   24               November 2016 in the Central Business District

   25               of Sydney that I infer had to be driven by at
                                                                             77
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 77 of 126 Page ID #:3334

    1                least three other drivers.      However, the

    2                source of the resources necessary to finance

    3                your lifestyle and your contemptuous conduct

    4                is not in evidence.

    5   Q     I would like for you to turn to page 1742,

    6   paragraph 17.

    7   A     Yes.

    8   Q     And I'd like you to read from the third line of

    9   paragraph 17.

   10                THE COURT:   Why don't you have him read the second

   11   sentence, start at the second sentence.

   12                THE WITNESS:   The one that says, "However, your

   13   wife"?

   14                THE COURT:   Right.

   15                THE WITNESS:   (Reading:)

   16                            However, your wife has three sisters

   17                who also live in Sydney, and you have a

   18                brother, Oscar, who is prepared to assist you

   19                in paying a fine were I to impose such a

   20                sentence.

   21   BY MR. WIENER:

   22   Q     It's correct that your understanding is that Adam

   23   Kazal's brother did assist him in paying the fine?

   24   A     To put into trust.      In that case it's been put into

   25   trust.    It hasn't been disbursed yet.
                                                                             78
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 78 of 126 Page ID #:3335

    1   Q     All right.    But money has been deposited --

    2   A     Yes.

    3   Q     -- in trust to pay the fine against Adam Kazal?

    4   A     Yes.

    5   Q     Does that suggest to you that Adam Kazal does have

    6   resources available to him to satisfy a punitive damage

    7   award?

    8   A     Yes.

    9   Q     Do you understand if Adam Kazal is a beneficiary of a

   10   family trust?

   11   A     Yes, I think it's called the Kazal Family Trust.           I

   12   understand they have a number of them.

   13   Q     All right.    And do you understand what assets are part

   14   of that trust?

   15   A     I know of some assets that are part of the trust.

   16   Q     Could you tell the jury what those assets are.

   17   A     The ones that I know about are around business assets

   18   in Sydney, which include restaurants, cafes, and property

   19   assets in the Rocks District of Sydney, which is the tourist

   20   area of Sydney, plus various property developments they've

   21   developed.

   22   Q     Do you know what specific businesses are part of the

   23   trust?

   24   A     Off the top of my head, there's Eastbank Restaurant;

   25   there's a number of Guylian Chocolate Cafes; there was a bar
                                                                             79
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 79 of 126 Page ID #:3336

    1   called Barkley's or Bunkley's Bar or Bentley's Bar or

    2   something like that.       Plus their AWT head office in Maquarie

    3   Place.

    4   Q     Okay.   And are you aware of any documentation that

    5   establishes what businesses are part of the trust?

    6   A     Some.

    7   Q     Does this document -- have you seen this document

    8   before?

    9   A     Yes.

   10                THE COURT:    What exhibit is this?

   11                MR. WIENER:    It wasn't marked as an exhibit.

   12                THE COURT:    Do we want to mark it so the record

   13   reflects that you have just presented him with an exhibit?

   14                MR. WIENER:    Sure.   I'll mark this as Exhibit 49,

   15   Your Honor.

   16                THE COURT:    All right.

   17         (Trial Exhibit 49 was marked for identification.)

   18                THE COURT:    What is it?

   19                MR. WIENER:    It's the current details for

   20   ABN 77 920 338 673.

   21   Q     Can you explain what the ABN number is, Mr. David.

   22   A     It's an acronym for Australian Business Number.          It's

   23   similar in the United States to the Employment

   24   Identification Number.      It's a unique number assigned to any

   25   corporate entity for taxation purposes in Australia.
                                                                             80
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 80 of 126 Page ID #:3337

    1   Q     All right.    What business does it -- underneath that

    2   does it list the entity name as the trustee for the Kazal

    3   Family Trust?

    4   A     Yes, it does.

    5   Q     Are you aware whether Adam Kazal is a beneficiary of

    6   the Kazal Family Trust?

    7   A     Certainly is what was stated in his evidence in the

    8   hearing in Australia.

    9   Q     Do you know if Tony Kazal is a beneficiary of the Kazal

   10   Family Trust?

   11   A     Yes, he is.

   12   Q     According to this what businesses are comprised in the

   13   Kazal Family Trust?

   14               MR. TAYLOR:    Lacks foundation, Your Honor.

   15               THE COURT:    Well, the document is in front of him;

   16   so the objection is overruled.

   17               THE WITNESS:    The Guylian Cafe in the Darling

   18   Quarter, the one in the Rocks, the one on George Street.

   19   There is another one in the Rocks and another one in

   20   Circular Quay, and then there is another one called The

   21   Rocks Cafe.

   22   BY MR. WIENER:

   23   Q     Could you briefly describe for the jury what your

   24   understanding is of those businesses.

   25   A     The Kazals own the rights to, I think, a Belgian
                                                                             81
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 81 of 126 Page ID #:3338

    1   franchise, Guylian Chocolates, a Belgian company.           So they

    2   own the Australian rights to that name, and so they have

    3   opened up a series of corporate and franchise cafes in

    4   Australia and elsewhere, to my understanding.

    5   Q     Do you have an understanding of what the gross revenue

    6   is at the chocolate cafe?

    7   A     From what was reported in one of these business forums,

    8   it exceeds $6 million.

    9   Q     All right.    And I am going to show you a document just

   10   to verify if it's the business form that you are referring

   11   to.

   12               THE COURT:    Is this another exhibit that you

   13   intend to introduce into evidence?

   14               MR. WIENER:    Yes.   It's a printout from Zoom Info

   15   for Guylian Belgian Chocolate Cafe, and it provides a

   16   company profile, and we'll mark it as Exhibit 50,

   17   Your Honor.

   18               THE COURT:    All right.

   19         (Trial Exhibit 50 was marked for identification.)

   20   BY MR. WIENER:

   21   Q     Mr. David, you've seen this document previously?

   22   A     Yes, I have.

   23   Q     And does it list the Guylian Belgian Chocolate Cafe as

   24   having revenues of 6.4 million?

   25   A     Yes, it does.
                                                                             82
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 82 of 126 Page ID #:3339

    1   Q     All right.    Do you have any estimate what the value of

    2   the other businesses that are part of the Kazal Family Trust

    3   is collectively?

    4   A     Their long-standing, high-profile restaurants that have

    5   a nightclub called Bar 100, Eastbank Restaurants, those

    6   Guylian Chocolate Cafes.       As a going concern, the business

    7   would exceed $20 million in value as a business I would

    8   assume.

    9   Q     Are you familiar with a company called KTC?

   10   A     Yes.

   11   Q     Is Tony one of the owners of that company?

   12   A     Yes.

   13   Q     Do you know if there was testimony offered by

   14   Charif Kazal that KTC received a distribution from the

   15   liquidation of Emergent Capital?

   16   A     Yes.

   17   Q     How much was that distribution?

   18   A     It exceeded 1.09 million U.S. dollars.

   19   Q     All right.    And that was money received by KTC?

   20   A     Yes.

   21   Q     Are you aware of any sales by the Kazal family of real

   22   property in Australia within the past 18 months?

   23   A     Yes.

   24   Q     Could you explain to the jury what property sales you

   25   are aware of.
                                                                             83
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 83 of 126 Page ID #:3340

    1   A     They had a property in East Circular Quay, which is

    2   right on the Harbor Foreshore, that they had a tenant in --

    3   I mentioned before -- Bentley's Bar or Barkley's Bar or

    4   something like that.      They sold it for 21.5 million in

    5   late 2017.

    6   Q     And I am just going to show you an article that was

    7   published online and just want you to verify if it's

    8   consistent with your understanding.

    9                It's an August 22, 2017, article entitled,

   10   "Sydney's Kazal family sell Circular Quay retail space."

   11                And I'll mark this as Exhibit 51, Your Honor.

   12   A     Can you turn it over, please.

   13   Q     That would be of assistance.

   14   A     Yes.   That's the Buckley's Bar that I was referring to.

   15   That's where -- they are the landlord.

   16   Q     All right.    And it's correct the article reflects that

   17   it was sold for 21.5 million?

   18   A     Yes.

   19                THE COURT:    Is that U.S. dollars?

   20                THE WITNESS:   No.   This is Australian dollars.

   21                THE COURT:    Thank you.

   22   BY MR. WIENER:

   23   Q     Are you familiar with what the exchange rate is between

   24   Australian dollars and U.S. dollars?

   25   A     Not currently.      It's fluctuated quite a bit over the
                                                                             84
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 84 of 126 Page ID #:3341

    1   course of the last year.       It's maybe about on average

    2   80 percent.

    3   Q     All right.    Do you have an estimate what the exchange

    4   rate was in August 2000 --

    5   A     I have no idea.     It would be a guess.      It would be

    6   something circa 80 percent of the value of the U.S. dollar.

    7   Q     All right.

    8   A     But any currency exchange Website can show you that.

    9   Q     All right.    Would you say it was plus or minus

   10   ten percent approximately?

   11   A     Yeah, it's circa 80 percent.       It fluctuates anywhere

   12   between -- and 70 percent -- 70 cents.

   13   Q     All right.    So at a minimum, the property was sold for

   14   at least $15 million U.S.?

   15   A     Well, that would be underballing it, but, yes.

   16   Q     All right.    Or possibly up to 21 million U.S. --

   17   A     Depending on the exchange rate, yes.

   18   Q     All right.    Did you hear testimony by Charif Kazal that

   19   KTC made a $30 million offer to buy Emergent Capital's stake

   20   in Global Renewables?

   21   A     That was in evidence, yes.

   22   Q     All right.    Does that suggest to you that Charif and

   23   Tony Kazal had at least 20 to $30 million in assets

   24   available to them?

   25   A     Yes.
                                                                             85
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 85 of 126 Page ID #:3342

    1   Q     It's correct that Tony Kazal's involved with AWT?

    2   A     Yes.

    3   Q     What is AWT?

    4   A     It's an acronym for Australia World Trading.          It's a

    5   company that Karl, Charif, and Tony had been operating since

    6   at least 2000.

    7   Q     I am going to show you a document that's a printout

    8   from a Website called kazalicacacnsw.com, and it states on

    9   it, "Tony Kazal represents Australian World Trading on the

   10   consulting end," and I will mark this as the next exhibit.

   11                Does this document, as far as you are aware,

   12   accurately represent Tony Kazal's involvement with AWT?

   13   A     Yes.

   14   Q     Does it state that he is responsible for the

   15   significant amount of economic development?

   16   A     That's what it states, yes.

   17   Q     Are you aware whether Tony Kazal is the owner of a

   18   property company named Top Racing Property, LLC?

   19   A     Yes.

   20   Q     Are you aware if he is the owner of a company named

   21   Troy Stable, LLC?

   22   A     Yes.

   23   Q     All right.    Did Tony Kazal testify to his ownership of

   24   Top Racing Property, LLC in a New Jersey lawsuit?

   25   A     Yes.
                                                                             86
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 86 of 126 Page ID #:3343

    1                MR. WIENER:   Your Honor, the next exhibit that

    2   plaintiffs will move into evidence is a certification of

    3   Tarek Kazal, aka Tony Kazal, in the case Sven Temming,

    4   plaintiff, versus Top Racing Property, LLC, Superior Court

    5   of New Jersey Law Division, Burlington County, Docket

    6   No. BUR-L-2787-08.

    7   Q     Mr. David, have you seen this certification previously?

    8   A     Yes.

    9   Q     Do you believe it's a true and correct copy of a

   10   certification signed by Tony Kazal?

   11   A     Yes, it is.

   12   Q     All right.    I'd like you to read the entirety of

   13   paragraph 4.

   14   A     (Reading:)

   15                           For information purposes, while my

   16                legal name is Tarek Kazal, I have also been

   17                known as Tony Kazal.     The plaintiff also

   18                referred to me as Troy.     I also referred to

   19                the plaintiff as Bondy.     I am the sole owner

   20                of Top Racing Property, LLC, and Troy Stable,

   21                LLC.

   22   Q     Next I'd like you to read paragraph 6.

   23   A     (Reading:)

   24                           On May 4th, 2005, Top Racing

   25                Property, LLC, acquired land at 28235 Gaunts
                                                                             87
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 87 of 126 Page ID #:3344

    1                Bridge Road, Columbus, New Jersey.       See deed

    2                attached hereto, Exhibit E.

    3   Q     And do you recognize this signature in the lower

    4   right-hand corner of this document?

    5   A     Yes.   It's Tony Kazal.

    6   Q     Are you familiar with the property at 28235 Gaunts

    7   Bridge Road in Columbus, New Jersey?

    8   A     I have never been there.

    9   Q     Have you seen any valuations of the property?

   10   A     Yes, I have.

   11   Q     What was the most resent valuation you saw?

   12   A     The one I saw was the same time as this lawsuit, around

   13   2010.

   14   Q     What was the valuation of the property at that time?

   15   A     2.5 million.

   16   Q     Could you briefly describe the property for the jury.

   17   A     I understand it's a ranch for training racing horses.

   18   Q     All right.    To the best of your knowledge, is the

   19   property still owned by Top Racing Property, LLC?

   20   A     To the best of my knowledge.

   21   Q     I'd like you to turn to Exhibit 39 in your binder.

   22   A     Yes.

   23   Q     Could you explain for the jury what Exhibit 39 is.

   24   A     It's an excerpt of a newspaper article from the Sydney

   25   Morning Herald, I think, dated 2013.
                                                                             88
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 88 of 126 Page ID #:3345

    1   Q     All right.    And could you explain to the jury what the

    2   article discusses.

    3   A     It discusses Tony Kazal's run-in with someone who tried

    4   to defraud him as he was trying to facilitate a money

    5   laundering exchange with Hezbollah.

    6   Q     All right.    And does it mention Tony Kazal having a

    7   cash transaction?

    8   A     Yes, of about $1.2 million.

    9   Q     And that was a cash transaction?

   10   A     Yes.

   11   Q     Finally, have you ever seen any bank account statements

   12   for Tony Kazal?

   13   A     I have.

   14   Q     All right.    Have you seen a statement from the Dubai

   15   Islamic Bank on November 26th, 2011?

   16   A     Yes, I have.

   17   Q     All right.

   18                I will mark that as plaintiffs' last and final

   19   exhibit, Your Honor.       It's a statement of account.

   20                Could you briefly walk the jury through this

   21   document.

   22                THE COURT:    Counsel, unless he's got magnifying

   23   glasses, you have to zoom this in.

   24                MR. WIENER:    All right.

   25   Q     Does this document show an opening balance of 2.5 --
                                                                             89
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 89 of 126 Page ID #:3346

    1   $2,552,847.02?

    2   A      Yes.

    3   Q      Does it also show incoming payments from the Kazal

    4   brothers?

    5   A      Yes, it does.

    6   Q      Did you do a tabulation of what the total approximate

    7   amount of the incoming transfers from the Kazal brothers

    8   was?

    9   A      About a million.

   10   Q      And that's over what period?

   11   A      The statement looks like it's a period of one calendar

   12   year.

   13   Q      Thank you.

   14                 I have nothing further.

   15                 THE COURT:   Cross-examination.

   16                              CROSS-EXAMINATION

   17   BY MR. TAYLOR:

   18   Q      Mr. David, the exhibit we were just looking at, the

   19   statement of account --

   20   A      Yes.

   21   Q      -- what's the date that you see there?

   22   A      I see a range of dates.     The first one is January 2010.

   23   Q      So that was about almost nine years ago?

   24   A      Approximately.

   25   Q      Okay.   And at the top of the page, it says, "Currency
                                                                             90
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 90 of 126 Page ID #:3347

    1   AED."

    2                Do you see that?

    3   A     Yes, I do.

    4   Q     What's AED?

    5   A     I don't know what the acronym -- but it's Malaysia --

    6   but it's UAE currency.

    7   Q     It's the currency in the Emirates; right?

    8   A     Correct.

    9   Q     Not American dollars?

   10   A     No.

   11   Q     So these amounts at right are not -- these are dirhams,

   12   not American dollars; right?

   13   A     They're UAE currency; yes.

   14   Q     Did you have an understanding what the exchange rate

   15   was of the dirham to the dollar back in 2010?

   16   A     No, I don't.     Possibly three, but I am not specifically

   17   sure.

   18   Q     Three to one dollar?

   19   A     Yes.

   20   Q     You mentioned a Kazal Family Trust a few minutes ago.

   21   A     Yes, the Kazal Family Trust.

   22   Q     Right.    Do you know who the trustees of the trust are?

   23   A     No, I don't.

   24   Q     And do you know whether Adam is a beneficiary or a

   25   trustee of that trust?
                                                                             91
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 91 of 126 Page ID #:3348

    1   A     He is a beneficiary.

    2   Q     So is it your understanding that that means that he

    3   owns the trust assets?

    4   A     I believe the trust assets are collectively owned by

    5   the family.

    6   Q     And the family includes many, many people; doesn't it?

    7   A     I don't believe so.      I think it's Kazal brothers.

    8   Q     Well, that's eight people right there.

    9   A     Well, I meant the business brothers, but I am not the

   10   administrator of the company.

   11   Q     You have testified that you understood Adam to be an

   12   undischarged bankrupt for some period of time?

   13   A     Yes, he was.

   14   Q     What period of time?

   15   A     Circa 2010 through to 2000 -- well, until the case of

   16   late 2016, early '17.

   17   Q     Early 2017, you said?

   18   A     Yes.

   19   Q     What does that term mean in your understanding?

   20   A     It means that he entered bankruptcy protection.

   21   Australian law requires you to file a statement of affairs

   22   within six weeks of seeking protection from your creditors.

   23                For some reason that I don't know, he was able to

   24   not submit his statement of financial for a period of six

   25   years.
                                                                             92
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 92 of 126 Page ID #:3349

    1   Q     Well, did the status of being an undischarged bankrupt

    2   suggest to you that Adam Kazal had significant income?

    3   A     No, that's not what bankruptcy does.

    4                Through his bankruptcy trustee, he declared no

    5   income, and then the judge -- the paragraph I read before --

    6   challenges Mr. Kazal as to how he can have such a lavish

    7   lifestyle when he doesn't have any declared income or assets

    8   with the Australian tax office.

    9   Q     Does the status of being an undischarged bankrupt

   10   suggest to you that the debtor has significant assets?

   11   A     No, by definition it does not.

   12   Q     Now, you mentioned also the $30 million offer that we

   13   heard about during testimony in the case by -- I believe it

   14   was by KTC to purchase Global Renewables --

   15   A     Yes.

   16   Q     And that was back in 2011?

   17   A     Yes.

   18   Q     You testified, in part, that that offer was

   19   unacceptable because, in part, it was tied to the LIA, the

   20   Libyan Investment Authority?

   21   A     Yes.

   22   Q     So it didn't suggest to you, did it, that it was

   23   actually based on $30 million in actual assets owned by KTC

   24   at the time?

   25   A     The decision that I made at the time, I couldn't be
                                                                             93
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 93 of 126 Page ID #:3350

    1   comfortable that their offer was supported by any financial

    2   wherewithal in which to conclude the transaction.           Whereas

    3   the private equity firm, Iron Bridge Capital, being an

    4   Australian private equity firm, I was pretty comfortable did

    5   have the capacity in which to close.

    6   Q     I understand that.

    7                Was it your understanding that the financing for

    8   the Kazals or the KTC offer would be provided by the LIA?

    9   A     Wasn't my understanding at all.        That's one of the

   10   sources that they proffered.

   11   Q     Sources for the financing?

   12   A     Correct.

   13   Q     It didn't suggest to you that -- they never told you

   14   they had $30 million in cash prepared to make an offer, did

   15   they?

   16   A     Well, if you recall my earlier testimony, they've

   17   always said that they were a powerful, well-to-do, wealthy

   18   family, and this dispute all started because of their

   19   failure to invest in the company that we agreed to do.

   20   Q     Now, I thought you testified earlier that you thought

   21   at least one or more of the Kazal brothers at the time

   22   were -- I think you used the term "impecunious"?

   23   A     Yes.

   24   Q     What does that mean?

   25   A     "Impecunious" means of questionable financial strength.
                                                                             94
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 94 of 126 Page ID #:3351

    1   Q     Meaning weak financial strength?

    2   A     Yes, that was to Charif Kazal.

    3               MR. TAYLOR:    May I just take a moment, Your Honor,

    4   to look at the exhibits.

    5               THE COURT:    Yes.

    6               MR. TAYLOR:    Thank you.

    7               No further questions now, Your Honor.

    8               THE COURT:    Redirect.

    9               MR. WIENER:    No redirect.     I just want to make

   10   sure that the exhibits we have introduced are properly moved

   11   into evidence.

   12               THE COURT:    Okay.   What exhibits are you seeking

   13   to introduce into evidence?

   14               In the interest of time, why not give you a hand.

   15   Are you talking about Exhibits 49, 50, 51, 52, 53, and 54?

   16               MR. WIENER:    That's correct, Your Honor.

   17               THE COURT:    Any objection to those exhibits?

   18               MR. TAYLOR:    I would object to the extent that the

   19   witness didn't have personal knowledge or that no foundation

   20   was laid for the authenticity of any of those documents, and

   21   I didn't get them in advance.        So I don't have -- I haven't

   22   had time to study to them, Your Honor.         I would object to

   23   that extent, though.

   24               THE COURT:    The objection is noted but overruled.

   25   The documents will be admitted into evidence.
                                                                             95
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 95 of 126 Page ID #:3352

    1         (Trial Exhibits 49, 50, 51, 52, 53, 54 were admitted

    2          into evidence.)

    3               THE COURT:    All right.    Sir, you may step down.

    4               THE WITNESS:    Thank you.

    5               THE COURT:    You may call your next witness.

    6               MR. WIENER:    Your Honor, no further witnesses.

    7               THE COURT:    Mr. Taylor, do you wish to present any

    8   evidence at this time?

    9               MR. TAYLOR:    No, Your Honor.

   10               THE COURT:    Can I have counsel approach at

   11   sidebar.

   12         (The following proceedings were held at sidebar.)

   13               THE COURT:    The only instruction I intend to give

   14   is the instruction that I read earlier.         Take a moment to

   15   look at it.     It's one page.    It fills in the blanks as it

   16   relates to names of plaintiff and defendants.          I don't

   17   believe there are any other instructions that are applicable

   18   in this case.

   19               So my intention is to read this instruction, have

   20   you both provide closing arguments.         I will give you -- I

   21   don't think that you need, quite frankly, based on the 15

   22   minutes of testimony, if you need any more than ten minutes

   23   to argue, and that's being gracious.         So ten minutes each

   24   side, and then I will give you three minutes to rebut

   25   afterwards.
                                                                             96
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 96 of 126 Page ID #:3353

    1               Any objections to the proposal that I -- to the

    2   instructions first and the proposed plan of action going

    3   forward?

    4               Take a minute to look at the instructions.

    5               And I'm going to show you a copy of the verdict

    6   form which asks two questions.

    7               So are you objecting to the instruction?

    8   Mr. Taylor?

    9               MR. TAYLOR:    Not to the instruction, not to the

   10   plan that Your Honor --

   11               THE COURT:    Okay.   Any objection to the

   12   instruction or the proposed plan of action?

   13               MR. WIENER:    No, Your Honor.

   14               THE COURT:    All right.    I will have you take a

   15   look at the punitive damages form.        You can look at both

   16   pages but -- and it's specific to Tony Kazal and Adam Kazal.

   17               MR. TAYLOR:    It's fine with us, Your Honor.

   18               MR. WIENER:    Agreed.

   19               THE COURT:    Did you have anything else you want to

   20   state on the record?      Oh, you look like you had something to

   21   say.

   22               MR. TAYLOR:    Oh, no, no.

   23               THE COURT:    Okay.   So then I will read this

   24   instruction, and we'll go forward with the arguments.            All

   25   right?
                                                                             97
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 97 of 126 Page ID #:3354

    1               MR. WIENER:    Thank you, Your Honor.

    2         (The following was heard in open court in the presence

    3           of the jury:)

    4               THE COURT:    Ladies and gentlemen, you have now

    5   heard the evidence as it relates to the second phase of this

    6   trial.    I am going to read to you one instruction, which I

    7   read to you 20 minutes ago but a more complete version of

    8   that instruction which will guide your consideration of the

    9   evidence in this case.      I will make sure you have a copy of

   10   that instruction available for you in the jury deliberation

   11   room.

   12               You must now decide the amount, if any, that you

   13   should award Rodric David in punitive damages.          The purposes

   14   of punitive damages are to punish a wrongdoer for the

   15   conduct that harmed the plaintiff and to discourage similar

   16   conduct in the future.      There is no fixed standard for

   17   determining the amount of punitive damages, and you are not

   18   required to award any punitive damages.         If you decide to

   19   award punitive damages, you should consider all of the

   20   following separately for each defendant in determining the

   21   amount:

   22               (A)   How reprehensible was that defendant's

   23   conduct?    In deciding how reprehensible a defendant's

   24   conduct was, you may consider among, other factors:

   25               1.    Whether the conduct caused physical harm;
                                                                             98
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 98 of 126 Page ID #:3355

    1               2.    Whether the defendant disregarded the health

    2   or safety of others;

    3               3.    Whether Rodric David was financially weak or

    4   vulnerable and the defendant knew Rodric David was

    5   financially weak or vulnerable and took advantage of him;

    6               4.    Whether defendant's conduct involved a

    7   pattern or practice; and

    8               5.    Whether the defendant acted with trickery or

    9   deceit.

   10               (B)   Is there a reasonable relationship between

   11   the amount of punitive damages and Rodric David's harm;

   12               (C)   In view of defendant's financial condition,

   13   what amount is necessary to punish it and discourage future

   14   wrongful conduct?

   15               You may not increase the punitive damage award

   16   above an amount that is otherwise appropriate merely because

   17   a defendant has substantial financial resources.           Any award

   18   you may impose -- I'm sorry -- any award you impose may not

   19   exceed that defendant's ability to pay.

   20               With that, Mr. Wiener, you may proceed.

   21               MR. WIENER:    I'd like to thank the jury for making

   22   the correct finding that Adam and Tony Kazal engaged in a

   23   pattern of malicious and oppressive conduct, not just

   24   towards just Mr. David but his family.

   25               It bears substantial note that this was a campaign
                                                                             99
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 99 of 126 Page ID #:3356

    1   that was designed to hurt the Davids.         When it began, it

    2   caused them to flee their country.        They pursued it even

    3   here in California at great expense to them.

    4               You have heard the numerous lawsuits they brought.

    5   You've heard the evidence of their substantial property and

    6   business holdings.

    7               Within the past 18 months, they've liquidated

    8   businesses worth at least $15,000,000 U.S. and more likely

    9   closer to $20 million U.S.

   10               These are well-funded defendants, and it's

   11   important that the jury send them a message that this

   12   conduct won't be tolerated.       You know, if they just get a

   13   slap on the wrist, it's very likely that this conduct could

   14   resume, and that's what this lawsuit is designed to prevent.

   15               There is a manifest disregard for the safety and

   16   well-being of the David family.        The protests were conducted

   17   near his children's elementary school.

   18               That wasn't a coincidence, and it wasn't something

   19   that the defendants abated.       Instead, they engaged in

   20   trickery by attempting to first have the message be

   21   delivered "Care of Adam Kazal," and then, when the federal

   22   court of Australia restrained Adam Kazal, they then planned

   23   to change the signs to be "Care of Tony Kazal" in order to

   24   flout the Court orders.

   25               These defendants don't have any respect for the
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 100 of 126 Page100
                                                                          ID
                                   #:3357
 1    law.   They do have respect for money and financial damages,

 2    and that's what needs to be issued against them, is a severe

 3    financial award.

 4               Notably, they haven't even seen fit to defend

 5    their conduct before the jury, and I think the jury can

 6    easily infer that they're in contempt of our legal

 7    processes.

 8               The only way you can tell them that the rule of

 9    law means something is to hit them with a severe financial

10    punitive damage award.

11               Thank you.

12               THE COURT:    Mr. Taylor.

13               MR. TAYLOR:    Ladies and gentlemen, I also thank

14    you for your time and for your effort in deliberating and

15    reaching a verdict here.      I would point out a few things

16    with respect to the punitive damages claim in this case.

17               First of all, the jury reached a verdict of

18    liability on stalking as to Tony Kazal and Adam Kazal, and,

19    as I heard it, assessed damages in the sum of $100,000

20    against each of them.

21               I would hardly call that a slap on the wrist.

22    That's a significant damages award.       And given that there's

23    been no evidence that any of the alleged stalking activity

24    has taken place in the last, roughly, two years now, there's

25    no indication that it's about to begin again.
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 101 of 126 Page101
                                                                          ID
                                   #:3358
 1               There was no evidence presented that the

 2    defendants intend to arrange a similar protest to the one

 3    that took place two years ago.       The e-mails have stopped.

 4    The Website is down.     The tweets aren't happening any more.

 5    So for that reason, I don't think the deterrent factor is

 6    really an issue here at all.

 7               Now, with respect to the factors that are

 8    outlined -- the other factors outlined in the jury

 9    instruction that the Court just read, whether the conduct at

10    issue caused physical harm, there was evidence of the effect

11    on the David family, but there was no evidence of actual

12    physical harm.

13               Counsel has mentioned that the protests were in

14    the area of the David family children's school, but the

15    school is about 300 meters from their home.         So if you're in

16    the area of their home, you're also necessarily right near

17    the school whether you know it or not.

18               With respect to the health and safety of others,

19    again, I don't believe there was any evidence presented on

20    that point either.

21               Whether Mr. David was financially weak or

22    vulnerable, that doesn't seem to be applicable here as the

23    CEO of a significant motion picture and television facility

24    in the Los Angeles area.

25               Whether the defendants' conduct involved a pattern
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 102 of 126 Page102
                                                                          ID
                                   #:3359
 1    or practice, I believe that was addressed previously.          But

 2    whether the defendant acted with trickery or deceit, as to

 3    defendant Tony Kazal, I don't see any evidence of that at

 4    all.

 5               With respect to defendant Adam Kazal, there was

 6    evidence that he attempted to remove his name from the

 7    placards, but I believe that was about the extent of it.

 8               So, again, for those reasons, ladies and

 9    gentlemen, I would submit to you that an award of punitive

10    damages here is probably unnecessary.

11               Adam Kazal has gone from being an undischarged

12    bankrupt with no assets to the scion of a very wealthy

13    family in the course of this case in the last few days.          So

14    I think the jury has to figure out which one that is.

15               The evidence of Mr. Tony Kazal's financial

16    condition is pretty outdated for the most part and based on

17    a lot of speculation and guesswork, and so I think, under

18    the circumstances, we would submit that no punitive damages

19    or a very small punitive damages award would be appropriate.

20               Thank you very much.

21               THE COURT:    All right.    Thank you, Counsel.

22               All right.    Ladies and gentlemen, we're going to

23    have -- oh, I'm sorry.     You have a few minutes for rebuttal.

24               MR. WIENER:    I apologize.

25               THE COURT:    My apologies.    That's my mistake.
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 103 of 126 Page103
                                                                          ID
                                   #:3360
 1    Sorry.   It's late.    Sorry.

 2               MR. WIENER:    I will be very quick, Your Honor.

 3               Deterrence is an issue here.       The conduct at

 4    issue, the stalking by Adam Kazal, stopped after he was

 5    imprisoned.    He is out of prison now, and he does pose a

 6    significant threat to the Davids.       And unless there's

 7    financial consequences, they are legitimately concerned that

 8    the conduct will resume;

 9               And given that Adam Kazal is overseas and

10    obviously has no intent of ever coming to California or

11    abiding by any judicial processes here, nor does Tony Kazal,

12    the only message that can be sent is financial damages.

13               Fear is also -- by the fact that neither Kazals

14    have ever apologized to the Davids for their misconduct.

15    They're belligerent and dangerous people, and there is no

16    remorse on their part.     They're fanatical and will do

17    whatever it takes to hurt the David family.

18               Adam Kazal has been found to be in contempt of

19    Court as a criminal contempt finding, much higher standard

20    of proof than what the jury found here today, and he is not

21    unable to pay a judgment.       He is the beneficiary of a

22    family trust that has realized multi-million dollars from

23    the sale of a property, and that's money that the federal

24    court of Australia has found will be made available to him

25    to satisfy the judgment.
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 104 of 126 Page104
                                                                          ID
                                   #:3361
 1               Notably, none of the Kazals have presented any

 2    evidence disputing that they're beneficiaries of a trust.

 3    It was set up to avoid liability, and it is available to

 4    satisfy the judgment here, and the jury properly considers

 5    those proceeds as well as the obvious financial resources

 6    available to the Kazals in rendering its punitive damages

 7    verdict.

 8               Thank you.

 9               THE COURT:    All right.    Thank you, Counsel.

10               All right.    Ladies and gentlemen, the bailiff is

11    here to escort you back to the jury room to begin your

12    deliberations.    You will have the exhibits and the verdict

13    form with you momentarily.      And just for the -- let me just

14    double-check.

15               He'll escort you back to the jury deliberation

16    room.

17               THE CLERK:    All rise for the jury.

18         (Jury out at 4:56 PM)

19         (The following was heard in open court outside the

20            presence of the jury:)

21               THE CLERK:    Please be seated.

22               THE COURT:    All right.    I don't know how long

23    or -- how long they will need, but I intend to let them

24    deliberate until at least 6:30 or so.        And if they can't

25    come up with a decision by then, I will probably bring you
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 105 of 126 Page105
                                                                          ID
                                   #:3362
 1    back in and have them come back tomorrow morning.

 2               So in the interest of the hour, I would suggest

 3    that you remain relatively close by.

 4               Mr. Taylor, you were moving.       I thought you were

 5    going to get up.

 6               MR. TAYLOR:    No.

 7               THE COURT:    If there is nothing further, we are in

 8    recess.   Thank you.

 9               MR. WIENER:    Your Honor --

10               THE COURT:    Yes.

11               MR. WIENER:    -- I just need to probably coordinate

12    with Carla about the exhibits.

13               THE COURT:    You mean Ms. Badirian?

14               MR. WIENER:    I apologize.

15               THE COURT:    You should probably do that sooner

16    rather than later.     She's been kind enough to get the

17    exhibit tags ready for you so that we can get the exhibits

18    to the jury so they can look them over.

19               MR. WIENER:    Thank you.

20               And no disrespect.

21               THE COURT:    I know.   Just remember we are in the

22    federal court house.

23               MR. WIENER:    I understand.

24               THE CLERK:    All rise.    This Court is in recess.

25         (Recess taken 4:57 to 6:02 PM)
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 106 of 126 Page106
                                                                          ID
                                   #:3363
 1           (The following was heard in open court in the presence

 2           of the jury:)

 3               THE COURT:    All right.    I guess for the first

 4    time, I think, in this trial I could say "good evening."

 5               So I understand the jury has reached a unanimous

 6    verdict.

 7               Miss Kaddo, would you mind presenting the verdict

 8    to our courtroom clerk again.

 9               THE CLERK:    United States District Court,

10    Central District of California.       Thunder Studios, Inc.,

11    Rodric David, plaintiff, versus Charif Kazal, Tony Kazal,

12    Adam Kazal, and Does 1 through 100, Inclusive, defendants,

13    Case Number CV 17-817.

14               Verdict Form, Punitive Damages.

15               Question 1:    What amount of punitive damages, if

16    any, do you award Rodric David and against Tony Kazal?

17               Amount:    $1 million.

18               Question 2:    What amount of punitive damages, if

19    any, do you award to Rodric David and against Adam Kazal?

20               Amount:    $1 million.

21               Dated December 11, 2018, signed by the jury

22    foreperson.

23               Ladies and gentlemen of the jury, is this verdict

24    as presented and read the verdict of each of you, so say you

25    all?
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 107 of 126 Page107
                                                                          ID
                                   #:3364
 1               THE JURORS:     Yes.

 2               THE COURT:    Does either side wish the jury to be

 3    polled?   Mr. Wiener?

 4               MR. WIENER:     No, Your Honor.

 5               THE COURT:    Mr. Taylor?

 6               MR. TAYLOR:     Yes, Your Honor.

 7               THE COURT:    All right.    Poll the jury, please.

 8               THE CLERK:    Ladies and gentlemen of the jury, as I

 9    call your number, if this is your verdict as presented and

10    read, please answer yes.      If it is not your verdict, please

11    answer no.

12               Juror Number 1?

13               JUROR:   Yes.

14               THE CLERK:    Juror Number 2?

15               JUROR:   Yes.

16               THE CLERK:    Juror Number 3?

17               JUROR:   Yes.

18               THE CLERK:    Juror Number 4?

19               JUROR:   Yes.

20               THE CLERK:    Juror Number 5?

21               JUROR:   Yes.

22               THE CLERK:    Juror Number 6?

23               JUROR:   Yes.

24               THE CLERK:    Juror Number 7?

25               JUROR:   Yes.
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 108 of 126 Page108
                                                                          ID
                                   #:3365
 1                THE CLERK:   Juror Number 8?

 2                JUROR:   Yes.

 3                THE COURT:   All right.    Ladies and gentlemen,

 4    thank you.    There is now one final phase -- I'm kidding, I'm

 5    kidding, I'm kidding.

 6                You have now completed your service as jurors on

 7    this case.    I want to thank you, again, for the time and

 8    effort you took throughout this trial over the last several

 9    weeks.

10                As I mentioned during the initial voir dire

11    process, what I think makes our justice system the best in

12    the world is having good people like you taking the time to

13    listen and deliberate and resolve disputes just like this.

14    So we all certainly appreciate it.

15                You are now no longer under any orders about this

16    case.    You have the absolute right to discuss the case or

17    not.    It's entirely up to you.     If you do decide to discuss

18    the case, I would simply submit to you that you abide by a

19    rule that I was taught when I was a young prosecutor known

20    as the L.A. Times rule.      Just whatever you say, you should

21    feel comfortable with that being on the cover of the

22    L.A. Times.    And if you're not, then it's probably not worth

23    saying out of respect for your other members of the jury.

24                Lawyers often appreciate any comments that you

25    might have to assist them in the future.        Again, that's
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 109 of 126 Page109
                                                                          ID
                                   #:3366
 1    entirely up to you.     Sometimes the lawyers are waiting in

 2    the hallway; sometimes they're not.       It's entirely up to you

 3    whether you want to talk to them at all.

 4               Again, I want to thank you for your service.         You

 5    are now excused.    I'm going to come back into the jury room

 6    just to say thank you personally again.

 7               Happy holidays to each and every one of you and

 8    thank you.

 9               THE CLERK:    All rise for the jury.

10         (The following was heard in open court outside the

11           presence of the jury:)

12               THE CLERK:    Please be seated.

13               THE COURT:    All right.    I am just going to go

14    thank the jurors in a moment.

15               I assume, based on the litigious nature of -- the

16    litigious history, I should say, of the case, there will

17    probably be post-trial motions at some point.         But unless

18    there's anything further that we need to discuss, we can

19    recess for the evening.

20               Is there anything you wish to say at this time,

21    Mr. Wiener?

22               MR. WIENER:    No, Your Honor.

23               THE COURT:    All right.    Mr. Taylor?

24               MR. TAYLOR:    No, Your Honor.

25               THE COURT:    All right.    Thank you all.    Good luck.
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 110 of 126 Page110
                                                                          ID
                                   #:3367
 1               It's unfortunate that you had to go through this,

 2    Mr. David, but I hope this gives you some closure having

 3    your day in court.

 4               The only thing I would respectfully -- or add to

 5    this is that there has been some mention during the course

 6    of the trial about some other Websites that are out there.

 7               I would trust that, given your business acumen and

 8    your intellect, that you would refrain from -- what's the

 9    right word? -- stooping low to engage in activity that would

10    cause more drama.     But I wish you and your family the best.

11               Well done on both sides, the lawyers.        So good

12    luck to you all and happy holidays.

13               MR. WIENER:    Thank you, Your Honor.

14               MR. TAYLOR:    Thank you, Your Honor.

15         (Proceedings concluded at 6:09 P.M.)

16                                  --oOo--

17

18

19

20

21

22

23

24

25
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 111 of 126 Page111
                                                                          ID
                                   #:3368
 1                                 CERTIFICATE

 2

 3            I hereby certify that pursuant to Section 753,

 4    Title 28, United States Code, the foregoing is a true and

 5    correct transcript of the stenographically reported

 6    proceedings held in the above-entitled matter and that the

 7    transcript page format is in conformance with the

 8    regulations of the Judicial Conference of the United States.

 9

10    Date:     May 5, 2019.

11

12

13

14                               /S/ CHIA MEI JUI _______

15                             Chia Mei Jui, CSR No. 3287

16

17

18

19

20

21

22

23

24

25
                                                                                                                       112
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 112 of 126 Page ID
                  56/25 57/4 57/10  's [2] 49/12 50/7
                                        #:3369        26/21 31/22 33/6 36/8 673 [1] 79/20
                  57/13 57/20 58/8                    36/8 61/18 66/1 76/24 6:02 [1] 105/25
 DEFENDANT
                  58/13 58/17 58/21 -                 91/16                 6:09 [1] 110/15
 CHARIF KAZAL: [1]
                         59/8 59/21 59/24 60/9    --oOo [1] 110/16       2017 [9] 7/9 16/7        6:30 or [1] 104/24
 60/5
                         60/14 60/19 69/25        -and [1] 2/6            25/24 25/25 26/19
 JUROR: [19] 60/18                                                                                7
                         70/2 70/4 70/13 71/7                             26/23 83/5 83/9 91/17
 70/10 70/12 70/17
                         71/10 71/17 71/21        0                      2018 [5] 1/15 3/2 4/1    70 [2] 84/12 84/12
 70/19 70/21 70/23
                         71/25 72/3 72/5 72/8     001742 [1] 76/3         69/20 106/21            714 [1] 2/13
 70/25 71/2 71/4 71/6                             08 [1] 86/6
                         73/23 74/3 75/16 77/9                           2019 [1] 111/10          753 [1] 111/3
 107/12 107/14 107/16
                         77/13 79/9 79/11                                21 [1] 49/3              7600 [1] 2/14
 107/18 107/20 107/22
                         79/15 79/17 80/14        1                      21 million [1] 84/16
 107/24 108/1
                         81/11 81/17 83/18        1.09 [1] 82/18         21.5 million [2] 83/4    8
 MR. GEBELIN: [1]                                 10 [3] 50/8 62/24                               80 percent [3] 84/2
                         83/20 88/21 89/14                                83/17
 4/11                                              69/14                                           84/6 84/11
                         94/4 94/7 94/11 94/16                           22 [3] 49/8 76/23 83/9
 MR. TAYLOR: [42]                                 100 [4] 1/9 60/25 82/5 23 [5] 14/15 49/11       817 [1] 106/13
                         94/23 95/2 95/4 95/6
 4/12 20/13 48/8 48/10                             106/12                                         8383 [1] 2/8
                         95/9 95/12 96/10                                 50/18 50/19 50/22
 48/18 48/21 51/5                                 10:27 [1] 47/11
                         96/13 96/18 96/22                               24 [5] 14/15 52/11
 51/17 52/15 52/18
                         97/3 100/11 102/20       10:36 [1] 51/21         54/22 76/9 76/10        9
 52/21 52/25 53/3                                 11 [6] 1/15 3/2 4/1                             90012 [1] 1/24
                         102/24 104/8 104/21                             25 [1] 52/12
 53/11 53/18 54/2 54/5                             48/4 69/17 106/21                              90067 [1] 2/13
                         105/6 105/9 105/12                              2584 [2] 61/19 66/11
 55/22 57/3 57/7 57/22                            11:30 which [1] 51/23 26th [1] 88/15            90211 [1] 2/8
                         105/14 105/20 106/2
 58/11 59/18 59/22                                11:40 [1] 51/21                                 925 [1] 2/5
                         107/1 107/4 107/6                               28 [2] 29/8 111/4
 60/3 70/3 71/20 72/1                             11:51 [1] 57/20                                 94582 [1] 2/4
                         108/2 109/12 109/22                             28235 [2] 86/25 87/6
 72/4 80/13 94/2 94/5                             11th [1] 69/20                                  9:25 [2] 1/16 4/2
                         109/24                                          29 [1] 30/5
 94/17 95/8 96/8 96/16                            12:04 [1] 57/20
                         THE JURORS: [2]
 96/21 100/12 105/5
                         69/24 106/25             12:08 [1] 60/9         3                        A
 107/5 109/23 110/13                              13 [1] 61/10                                    AB [3] 1/7 4/6 61/1
                         THE WITNESS: [5]                                30 [2] 75/14 75/20
 MR. WIENER: [50]                                 14 [1] 40/18                                    abate [1] 42/2
                         77/11 77/14 80/16                               30,000 [1] 8/1
 4/9 4/22 43/9 49/16                              15 [18] 9/16 36/3 48/8 300 [1] 101/15           abated [1] 99/19
                         83/19 95/3
 49/18 49/22 50/17                                 48/23 50/11 52/16                              abide [1] 108/18
                                                                         3072 [1] 2/9
 51/3 51/15 52/5 52/9    $                         52/18 52/18 52/20                              abiding [1] 103/11
                                                                         30th [1] 11/14
 52/14 52/20 52/23                                 54/23 55/2 55/3 55/11 31 [1] 16/10             ability [4] 6/21 29/22
                         $1 [3] 54/12 106/17
 54/10 54/20 55/18                                 55/18 56/6 57/6 63/2 310 [2] 2/9 2/14           73/17 98/19
                          106/20
 56/23 57/12 58/15                                 95/21                                          able [2] 76/16 91/23
                         $1 million [2] 106/17                           32 [1] 16/10
 58/19 58/23 70/1                                 15,000 [1] 7/24                                 ABN [2] 79/20 79/21
                          106/20                                         3287 [2] 1/23 111/15
 71/16 71/24 73/21                                16 [3] 48/5 50/1 55/3 33 [2] 8/15 14/4          ABN 77 920 338 673
                         $1.2 [1] 88/8
 75/15 79/10 79/13                                17 [4] 40/18 48/25                               [1] 79/20
                         $1.2 million [1] 88/8                           341-3072 [1] 2/9
 79/18 81/13 85/25                                 77/6 77/9                                      absence [1] 8/23
                         $100,000 [3] 69/6                               35 [1] 29/8
 88/23 94/8 94/15 95/5                            17-0871-AB [2] 1/7                              absolute [1] 108/16
                          69/10 100/19                                   350 [1] 1/24
 96/12 96/17 96/25                                4/6                                             absolutely [1] 43/18
                         $15 [1] 84/14                                   36 [5] 26/6 30/4 49/16
 98/20 102/23 103/1                               17-817 [1] 106/13                               abundant [1] 41/3
                         $15 million [1] 84/14                            49/25 50/17
 105/8 105/10 105/13                              17-871-AB [1] 61/1                              accident [3] 62/6
                         $15,000,000 [1] 99/8                            39 [2] 87/21 87/23
 105/18 105/22 107/3                              1734 [1] 76/9                                    62/13 62/20
                         $150,000 [1] 17/23                              3:48 [1] 60/9
 109/21 110/12                                    1742 [2] 75/23 77/5                             accidental [1] 43/12
                         $180 [1] 10/23
 MS. BANI-ESRAILI:
                         $180 million [1] 10/23   18 [2] 82/22 99/7      4                        according [3] 9/16
 [1] 4/15                                         1880 [1] 2/13          43 [1] 50/3               14/17 80/12
                         $2,552,847.02 [1] 89/1
 THE BAILIFF: [2]                                                        4311 [1] 1/24            account [3] 88/11
                         $20 [2] 82/7 99/9
 46/23 47/6
                         $20 million [2] 82/7
                                                  2                      44 [1] 50/11              88/19 89/19
 THE CLERK: [33] 4/5      99/9                    2.5 [1] 88/25          487-5607 [1] 2/5         accounts [2] 7/21
 46/22 46/24 47/7                                 2.5 million [1] 87/15 49 [4] 79/14 79/17         7/21
                         $200 [27] 32/5 63/4
 47/11 51/19 57/18                                20 [3] 36/3 84/23 97/7 94/15 95/1               accurately [1] 85/12
                          63/11 63/14 63/21
 60/7 60/21 70/5 70/11                            2000 [3] 84/4 85/6     4:56 [1] 104/18          accuse [1] 7/16
                          63/25 64/7 64/11
 70/16 70/18 70/20                                 91/15                 4:57 [1] 105/25          acknowledge [1] 41/7
                          64/18 64/21 65/3 65/6
 70/22 70/24 71/1 71/3                            2005 [1] 86/24         4th [1] 86/24            acknowledged [3]
                          65/13 65/17 65/24
 71/5 104/16 104/20                               201-7600 [1] 2/14                                26/10 35/3 38/24
                          66/3 66/10 66/13
 105/23 106/8 107/7
                          66/20 66/24 67/6        2010 [5] 42/12 87/13 5                          acknowledges [3]
 107/13 107/15 107/17                              89/22 90/15 91/15     50 [4] 81/16 81/19        22/16 23/20 24/21
                          67/10 67/17 67/21
 107/19 107/21 107/23                             2011 [2] 88/15 92/16 94/15 95/1                 acquire [1] 5/20
                          68/3 68/7 68/14
 107/25 109/8 109/11                              2013 [9] 22/18 22/25 51 [3] 83/11 94/15         acquired [1] 86/25
                         $30 [5] 84/19 84/23
 THE COURT: [106]         92/12 92/23 93/14        23/21 24/23 25/14      95/1                    acronym [3] 79/22
 4/17 20/11 43/7 46/17                             26/14 26/17 44/1      52 [2] 94/15 95/1         85/4 90/5
                         $30 million [4] 84/19
 47/12 48/9 48/13                                  87/25                 520 [1] 2/8              act [3] 15/19 17/18
                          84/23 92/23 93/14
 48/20 48/22 49/17                                2014 [3] 15/1 15/2     53 [2] 94/15 95/1         22/12
                         $6 [1] 81/8
 49/21 49/24 50/18                                 44/1                  54 [2] 94/15 95/1        acted [4] 22/7 73/8
                         $6 million [1] 81/8
 51/4 51/6 51/16 51/18                            2015 [4] 14/16 14/20 5607 [1] 2/5                98/8 102/2
                         $666,666.66 [2] 11/18
 51/21 52/8 52/12                                  14/23 44/6                                     acting [1] 34/7
                          46/2
 52/16 53/2 53/10                                 2016 [18] 7/10 7/22    6                        action [5] 39/6 61/2
 53/15 53/24 54/4 54/7   '                         10/4 11/8 11/14 13/11 6.4 million [1] 81/24     74/19 96/2 96/12
 54/12 54/25 56/4        '17 [1] 91/16             14/16 18/3 18/17      609 [1] 2/4              actionable [1] 32/20
                                                                                                                        113
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 113 of 126 Page ID
 A                against [28] 5/5 5/21 ANDRÉ [1] 1/3
                                          #:3370      44/3 101/4  Audi-r8-dec-13-15 [1]
                           6/1 6/3 10/14 13/1      ANGELES [8] 1/17         argue [5] 55/7 71/19      63/2
actions [5] 8/18 8/21
                           19/2 27/10 27/11         1/24 2/13 4/1 11/4       71/22 72/2 95/23        August [2] 83/9 84/4
 8/23 11/12 12/24
                           27/12 27/16 32/20        33/8 76/17 101/24       argument [3] 21/12       August 22 [1] 83/9
activities [5] 8/6 10/3
                           33/5 42/19 44/25        another [5] 30/9 80/19    22/5 43/12              Australia [28] 6/2 7/23
 11/4 11/23 12/12
                           46/16 68/16 68/19        80/19 80/20 81/12       arguments [3] 4/21        8/6 8/7 8/13 8/16 10/4
activity [15] 26/12
                           68/22 68/25 69/4 69/8   answer [11] 54/14         95/20 96/24              13/24 19/5 19/6 19/7
 26/12 28/5 29/19
                           75/11 78/3 100/2         54/19 54/19 55/17       armed [1] 12/22           19/8 19/19 36/14 39/8
 29/23 30/10 30/12
                           100/20 106/16 106/19     56/15 56/19 70/8 70/9   arms [1] 35/18            39/10 46/8 46/9 58/25
 30/21 30/24 31/3
                          age [1] 39/8              70/14 107/10 107/11     around [4] 13/13          59/7 75/8 79/25 80/8
 40/14 40/16 41/4
                          aged [1] 40/22           answered [1] 72/13        13/16 78/17 87/12        81/4 82/22 85/4 99/22
 100/23 110/9
                          aggrieved [1] 27/3       answers [3] 55/7 57/9    arrange [1] 101/2         103/24
acts [1] 17/24
                          ago [5] 5/15 89/23        72/10                   arranged [4] 33/14       Australia's [1] 46/14
actual [4] 23/1 24/15
                           90/20 97/7 101/3        Anthony [2] 14/18         33/16 36/7 38/2         Australian [8] 79/22
 92/23 101/11
                          agree [3] 43/1 54/11      44/5                    arranges [1] 37/18        81/2 83/20 83/24 85/9
acumen [1] 110/7
                           56/3                    anyway [1] 28/22         arrests [1] 34/23         91/21 92/8 93/4
ADAM [119]
                          agreed [5] 22/25 47/4    apart [2] 32/10 38/4     article [6] 45/9 83/6    authenticity [1] 94/20
Adam Kazal [2] 4/15
                           47/5 93/19 96/18        apologies [1] 102/25      83/9 83/16 87/24 88/2   Authority [1] 92/20
 106/12
                          agreement [2] 33/24      apologize [4] 49/24      articles [9] 6/15 6/23   authorized [1] 16/11
Adam Kazal's [1] 17/6
                           55/15                    52/10 102/24 105/14      6/25 23/17 24/3 45/2    available [8] 25/12
Adam's [2] 36/14
                          ahead [3] 29/1 41/19     apologized [1] 103/14     45/4 45/6 45/7           31/20 78/6 84/24
 39/15
                           74/6                    apology [1] 13/21        asked [1] 12/7            97/10 103/24 104/3
adamkazal.com [2]
                          air [1] 35/18            apparently [1] 39/5      asking [1] 36/14          104/6
 36/9 36/24
                          aka [1] 86/3             appear [3] 24/19         asks [2] 37/20 96/6      average [1] 84/1
add [4] 56/4 56/24
                          al [1] 4/7                28/21 35/6              aspects [2] 23/8 29/4    avoid [3] 10/7 44/14
 57/4 110/4
                          alarm [1] 40/24          appearance [3] 33/2      assaulted [1] 13/10       104/3
addition [1] 41/25
                          alias [1] 17/2            33/7 33/12              assert [1] 50/3          award [32] 17/22 20/8
additional [1] 55/12
                          allegation [1] 26/16     appearances [2] 2/1      asserted [6] 14/9 15/4    20/9 32/3 53/14 53/22
addressed [1] 102/1
                          alleged [6] 22/1 26/12   4/9                       27/9 32/22 39/2 53/5     54/14 54/25 55/5
adequate [1] 55/24
                           28/18 41/4 42/3         appeared [10] 6/15       asserting [1] 15/7        56/12 68/25 69/4 69/8
administered [1]
                           100/23                   8/20 8/22 23/18 28/9    assertion [1] 15/6        72/21 72/22 73/14
 16/24
                          allegedly [1] 62/2        34/10 35/5 35/9 36/8    assess [1] 53/23          73/16 74/25 78/7
administrator [1]
                          alleges [1] 26/10         39/2                    assessed [1] 100/19       97/13 97/18 97/19
 91/10
                          alleviate [1] 53/13      appears [2] 9/10         assets [14] 58/20 59/6    98/15 98/17 98/18
admission [1] 43/11
                          allow [1] 73/19           58/25                    78/13 78/15 78/16        100/3 100/10 100/22
admit [2] 3/11 44/18
                          allowed [1] 34/25        applauding [1] 35/19      78/17 78/19 84/23        102/9 102/19 106/16
admits [1] 15/6
                          allowing [1] 38/23       applicable [29] 50/8      91/3 91/4 92/7 92/10     106/19
admitted [5] 3/11
                          almost [3] 7/11 19/5      63/6 63/9 63/16 63/19    92/23 102/12            awarded [3] 53/23
 19/17 43/13 94/25
                           89/23                    64/2 64/5 64/13 64/16   assigned [1] 79/24        72/11 75/10
 95/1
                          alone [1] 26/25           64/23 65/1 65/8 65/11   assist [3] 77/18 77/23   aware [9] 17/9 27/2
advance [1] 94/21
                          along [1] 49/14           65/19 65/22 66/5 66/8    108/25                   79/4 80/5 82/21 82/25
advantage [2] 73/6
                          already [4] 19/5 32/9     66/15 66/18 67/1 67/4   assistance [1] 83/13      85/11 85/17 85/20
 98/5
                           46/7 59/20               67/12 67/15 67/23       assistant [1] 24/11      AWT [4] 79/2 85/1
advised [1] 25/22
                          altogether [1] 26/1       68/1 68/9 68/12 95/17   assisted [1] 36/11        85/3 85/12
AED [2] 90/1 90/4
                          always [2] 38/9 93/17     101/22                  associates [1] 36/25
affable [1] 34/17                                                                                    B
                          Amended [2] 26/10        applies [1] 21/1         assume [2] 82/8
affairs [1] 91/21
                           26/11                   apply [4] 18/25 21/18     109/15                  back [21] 24/23 25/14
after [14] 7/8 7/10
                          Amendment [7] 10/12       30/1 40/13              assumed [2] 25/10        35/10 42/19 50/15
 10/4 12/20 16/6 17/12
                           10/13 10/14 18/24       appointment [1] 60/2      31/19                   50/23 51/9 52/7 53/18
 20/19 20/19 23/22
                           18/25 40/15 46/1        appreciate [2] 108/14    assure [1] 15/12         54/22 55/10 55/25
 27/4 31/24 36/7 56/24
                          American [5] 25/7         108/24                  attached [1] 87/2        57/17 58/10 90/15
 103/4
                           25/9 31/17 90/9 90/12   approach [2] 75/16       attack [1] 34/12         92/16 104/11 104/15
afternoon [3] 58/5
                          Americans [1] 25/8        95/10                   attacks [1] 18/19        105/1 105/1 109/5
 60/15 71/23
                          among [6] 35/16          approached [2] 35/14     attempt [2] 5/12 8/21    bad [2] 19/24 20/1
afterwards [4] 11/24
                           35/24 36/3 36/8 73/1     35/18                   attempted [5] 5/20       Badirian [1] 105/13
 12/20 16/16 95/25
                           97/24                   appropriate [5] 15/18     11/3 13/22 33/10        bailiff [3] 46/20 49/1
again [37] 6/22 10/18
                          amount [33] 20/9          20/8 73/15 98/16         102/6                   104/10
 11/19 11/20 12/23
                           53/24 55/21 56/24        102/19                  attempting [1] 99/20     balance [1] 88/25
 13/20 18/6 18/19
                           57/1 57/4 57/7 62/7     approximate [1] 89/6     attempts [3] 10/6        balanced [1] 21/9
 18/23 19/13 24/7
                           62/14 62/21 62/24       approximately [3]         16/19 43/15             BANI [2] 2/12 4/17
 24/17 25/13 26/22
                           68/24 69/3 69/7 69/10    9/16 84/10 89/24        attended [1] 9/25        BANI-ESRAILI [2]
 29/3 29/20 29/24 31/4
                           72/11 72/20 72/24       April [1] 7/10           attention [3] 20/16      2/12 4/17
 31/10 32/6 33/19
                           73/10 73/12 73/15       April 2016 [1] 7/10       40/17 43/7              bank [2] 88/11 88/15
 38/24 42/2 44/13
                           85/15 89/7 97/12        Arab [1] 5/22            attitude [1] 14/6        bankrupt [7] 45/17
 46/13 49/8 58/3 58/7
                           97/17 97/21 98/11       area [4] 78/20 101/14    attributed [1] 22/13     75/7 75/9 91/12 92/1
 70/16 100/25 101/19
                           98/13 98/16 106/15       101/16 101/24           Audi [2] 61/10 63/2      92/9 102/12
 102/8 106/8 108/7
                           106/17 106/18 106/20    areas [1] 40/19          Audi-r8-dec-13 [1]       bankruptcy [3] 91/20
 108/25 109/4 109/6
                          amounts [1] 90/11        aren't [4] 5/16 25/8      61/10                   92/3 92/4
again and [1] 58/7
                                                                                                                        114
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 114 of 126 Page ID
 B                BENJAMIN [2] 2/12 BUR [1] 86/6
                                      #:3371      Case Number CV [1] 64/8 64/10 64/11
                         4/14                     burden [9] 21/1 21/2       106/13                    64/19 64/20 64/21
banners [2] 28/8
                         Benjamin Taylor [1]      21/15 29/16 30/18         cases [2] 17/20 21/6       65/4 65/5 65/6 65/14
34/24
                         4/14                     32/18 40/20 49/14         cash [4] 40/6 88/7         65/16 65/17 66/1 66/2
bar [7] 78/25 79/1
                         Bentley's [2] 79/1       49/15                      88/9 93/14                66/3 66/11 66/12
79/1 82/5 83/3 83/3
                         83/3                     Burlington [1] 86/5       catch [1] 58/4             66/13 66/22 66/23
83/14
                         best [5] 55/10 87/18     business [21] 5/14        cause [1] 110/10           66/24 67/8 67/9 67/10
barely [1] 36/4
                         87/20 108/11 110/10      5/15 5/19 7/8 8/3         caused [8] 12/15           67/19 67/20 67/21
Barkley's [2] 79/1
                         between [6] 33/24        36/22 37/10 38/18          18/19 18/20 42/19         68/4 68/6 68/7 68/16
83/3
                         45/15 73/10 83/23        39/12 58/4 76/24           73/2 97/25 99/2           69/1 69/11 82/14
barred [2] 26/4 27/7
                         84/12 98/10              78/17 79/22 80/1 81/7      101/10                    84/18 84/22 85/5 94/2
bars [1] 27/1
                         BEVERLY [1] 2/8          81/10 82/6 82/7 91/9      caveat [1] 56/4            106/11
based [12] 14/22
                         beyond [5] 8/13 19/14    99/6 110/7                Cayman [1] 5/23           Charif Kazal [14] 4/14
20/10 22/1 26/20
                         21/4 22/18 56/15         businesses [6] 78/22      Cayman Islands [1]         6/8 8/7 16/13 33/1
32/23 39/3 55/5 72/10
                         billed [1] 34/1          79/5 80/12 80/24 82/2      5/23                      39/10 62/3 62/5 62/8
92/23 95/21 102/16
                         bills [1] 45/21          99/8                      cc'd [1] 38/21             69/1 69/11 82/14 94/2
109/15
                         binder [6] 16/10 38/11   buy [1] 84/19             CCRR [1] 1/23              106/11
basic [1] 14/10
                         75/14 75/15 75/17                                  cease [2] 38/15 42/1      Charif Kazal's [2]
basically [1] 32/23                               C
                         87/21                                              ceased [1] 13/20           6/23 17/5
Bates [1] 75/22
                         binders [1] 75/18        cafe [5] 80/17 80/21      cell [1] 22/19            Charif's [1] 6/12
Bates stamped [1]
                         BIROTTE [1] 1/3           81/6 81/15 81/23         CENTRAL [4] 1/2           chart [1] 62/1
75/22
                         bit [3] 22/5 53/19       cafes [4] 78/18 78/25      60/23 76/24 106/10       check [1] 104/14
Beach [1] 33/9
                         83/25                     81/3 82/6                Central Business [1]      CHIA [3] 1/23 111/14
bear [4] 21/1 21/15
                         blame [5] 5/25 6/14      calendar [1] 89/11         76/24                     111/15
25/2 25/4
                         16/19 27/17 33/19        CALIFORNIA [20] 1/2       Central District [2]      child [1] 10/1
bears [3] 9/12 13/9
                         blaming [2] 9/7 33/11     1/17 1/24 2/4 2/8 2/13    60/23 106/10             child's [1] 12/19
98/25
                         blanks [1] 95/15          4/1 8/25 9/13 9/21       cents [1] 84/12           children [2] 18/22
beats [1] 40/9
                         blatant [1] 8/10          10/3 11/13 13/1 13/18    CENTURY [1] 2/13           76/15
became [1] 23/24
                         block [1] 38/22           18/15 18/18 60/23        CEO [3] 61/21 66/22       children's [3] 10/19
become [1] 52/12
                         blocked [1] 38/6          99/3 103/10 106/10        101/23                    99/17 101/14
before [9] 8/22 23/24
                         bold [1] 12/9            call [9] 47/16 70/7       certain [1] 21/14         chocolate [5] 78/25
32/5 71/24 76/14 79/8
                         Bondy [1] 86/19           71/15 71/17 71/19        certainly [8] 25/6         81/6 81/15 81/23 82/6
83/3 92/5 100/5
                         born [1] 39/7             73/22 95/5 100/21         34/13 36/1 41/22         Chocolates [1] 81/1
began [3] 7/7 26/13
                         both [19] 4/24 7/7 9/1    107/9                     44/20 45/22 80/7         chose [1] 38/7
99/1
                         9/23 12/17 13/3 17/13    called [14] 15/5 15/18     108/14                   circa [3] 84/6 84/11
begin [2] 100/25
                         18/21 20/23 21/20         16/2 16/5 21/3 29/9      certainty [1] 24/25        91/15
104/11
                         27/10 35/2 43/5 52/2      33/15 36/8 78/11 79/1    CERTIFICATE [1]           Circuit [1] 56/16
beginning [3] 7/10
                         57/15 59/14 95/20         80/20 82/5 82/9 85/8      111/1                    Circular [3] 80/20
7/22 14/20
                         96/15 110/11             calling [2] 4/6 10/23     certificates [1] 14/18     83/1 83/10
begins [2] 52/24
                         BOULEVARD [1] 2/8        calls [2] 37/25 38/1      certification [3] 86/2    circulated [1] 28/10
75/25
                         braving [1] 4/25         calm [1] 34/17             86/7 86/10               circumstances [1]
behalf [4] 4/14 34/7
                         break [2] 22/14 34/13    came [4] 36/4 39/8        certify [1] 111/3          102/18
34/7 51/2
                         breakdown [1] 33/4        45/20 58/2               challenges [1] 92/6       circumvent [1] 16/4
behind [2] 22/17
                         breaks [1] 40/6          camera [1] 33/17          change [6] 10/7 49/7      citizen [3] 19/3 25/6
55/14
                         briber [1] 38/1          cameras [1] 12/22          50/12 52/14 58/7          31/18
beings [1] 37/10
                         bribery [1] 37/2         campaign [18] 5/4          99/23                    citizens [2] 10/12
Belgian [4] 80/25 81/1
                         Bridge [3] 87/1 87/7      7/23 9/8 9/13 9/21       changed [5] 12/21          18/25
81/15 81/23
                         93/3                      10/10 11/2 11/20          48/24 48/25 58/2 58/2    civil [1] 8/8
belief [1] 9/19
                         briefly [6] 5/16 40/17    11/22 11/25 12/13        changes [1] 50/21         civilized [1] 20/6
believe [27] 9/20
                         74/12 80/23 87/16         15/12 20/9 44/17         channel [2] 61/16         claim [22] 21/11 21/25
20/18 20/22 22/24
                         88/20                     44/25 45/15 46/16         65/14                     26/3 27/1 27/6 27/9
26/3 26/24 27/7 31/5
                         bring [4] 51/9 57/16      98/25                    channels [1] 5/11          27/15 32/7 32/11
31/11 32/6 35/20
                         60/12 104/25             capacity [1] 93/5         chanting [2] 34/16         32/11 32/22 33/4 39/2
40/20 42/25 48/25
                         bringing [1] 18/17       Capital [3] 5/19 82/15     35/11                     42/23 43/16 49/13
52/6 55/22 74/21
                         brother [5] 9/8 28/25     93/3                     charged [1] 24/1           53/4 61/5 68/15 68/18
74/24 75/6 86/9 91/4
                         76/1 77/18 77/23         Capital's [1] 84/19       CHARIF [83] 1/8 4/7        68/21 100/16
91/7 92/13 95/17
                         brothers [15] 5/5 9/18   car [3] 35/17 61/25        4/14 6/8 6/23 7/11 8/7   claimed [1] 12/2
101/19 102/1 102/7
                         36/20 36/21 39/7          68/4                      9/6 9/16 9/20 11/21      claiming [4] 5/13 9/7
believed [1] 45/9
                         43/24 45/16 74/10        care [5] 10/8 10/8         12/11 16/13 17/5          13/24 19/23
belligerent [2] 14/5
                         75/11 75/13 89/4 89/7     23/7 99/21 99/23          27/11 28/1 28/25         claims [12] 16/17
103/15
                         91/7 91/9 93/21          carefully [2] 4/25         28/25 29/5 33/1 34/5      20/23 21/2 21/7 21/20
Below [1] 62/1
                         brought [2] 36/18         17/16                     38/10 39/10 39/14         21/22 22/14 27/10
beneficiaries [1]
                         99/4                     carey [2] 61/23 67/18      42/5 43/13 43/24          37/11 42/24 43/5
104/2
                         Brown [5] 9/14 12/2      Carla [1] 105/12           44/22 45/8 45/22          43/25
beneficiary [6] 78/9
                         12/3 34/5 45/21          carried [2] 10/10          45/24 60/24 62/3 62/5    cleaned [1] 47/25
80/5 80/9 90/24 91/1
                         Buckley's [1] 83/14       10/17                     62/8 63/2 63/3 63/4      cleanest [1] 55/17
103/21
                         building [1] 47/17       carry [1] 13/15            63/12 63/13 63/14        cleans [1] 47/25
benefit [1] 29/21
                         Bunkley's [1] 79/1       carrying [1] 5/7           63/22 63/24 63/25        clear [14] 12/10 12/25
benefited [1] 29/18
                                                                                                                      115
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 115 of 126 Page ID
 C                comprised [1] 80/12 17/25
                                        #:3372    copyrights [8] 5/6 CV [4] 1/7 4/6 61/1
                        concern [1] 82/6         consulting [1] 85/10      15/5 18/5 20/11 31/17   106/13
clear... [12] 16/3 22/9
                        concerned [3] 39/4       contact [7] 23/20         31/25 46/15 61/8
 23/2 24/4 24/7 31/5                                                                               D
                         56/22 103/7              24/15 24/15 27/22       corner [1] 87/4
 31/14 34/8 42/2 42/12
                        concerning [1] 18/4       33/23 34/3 47/19        corporate [3] 10/22      Dabab [19] 16/20
 43/23 56/2
                        conclude [1] 93/2        contempt [13] 8/8         79/25 81/3              16/20 22/25 22/25
clearing [2] 44/19
                        concluded [1] 110/15      8/10 8/14 8/24 14/2     corrected [1] 47/22      23/14 24/7 24/11
 44/21
                        conclusion [1] 18/12      19/6 19/11 19/15        corrupt [3] 6/9 7/3      24/17 25/14 25/16
clearly [5] 9/18 41/12
                        condition [4] 73/12       46/10 75/8 100/6         44/23                   25/17 25/20 25/23
 42/1 44/2 45/15
                         75/3 98/12 102/16        103/18 103/19           Corruption [2] 6/1 6/3   27/23 29/1 29/1 31/21
clerk [4] 49/2 49/2
                        condone [1] 20/4         contemptuous [1]         costly [1] 76/17         43/16 43/16
 60/21 106/8
                        conduct [49] 5/13 6/2     77/3                    costs [1] 75/11          Dabad's [1] 43/18
clippers [2] 61/13
                         6/9 10/11 11/6 12/15    content [5] 17/15 23/9   counsel [19] 2/1 4/8     Dad [1] 36/14
 64/8
                         12/18 13/7 13/21         28/14 29/5 43/13         4/22 20/12 20/25 22/6   daily [2] 7/12 11/24
close [6]  9/18 9/25
                         17/25 18/2 18/23 19/6   context [1] 14/2          34/4 39/19 44/10        damage [6] 49/4 49/5
 35/15 45/21 93/5
                         19/10 19/22 20/3        continue [3] 11/15        44/10 46/18 52/19       49/5 78/6 98/15
 105/3
                         32/24 40/23 41/2 42/2    35/1 38/24               56/3 71/11 88/22        100/10
closely [1]  26/7
                         42/3 45/11 45/14        continued [5] 7/8 11/7    95/10 101/13 102/21     damages [114]
closer [1] 99/9
                         69/12 69/14 69/17        16/7 17/11 18/7          104/9                   dangerous [1] 103/15
closing [10] 4/21
                         72/16 72/17 72/25       continuing [2] 8/24      counsel's [2] 21/12      Darling [1] 80/17
 21/12 22/5 32/12
                         73/1 73/2 73/7 73/13     46/11                    35/8                    data [1] 23/10
 43/12 50/24 55/2
                         77/3 97/15 97/16        continuously [1]         country [1] 99/2         date [2] 89/21 111/10
 55/11 55/18 95/20
                         97/23 97/24 97/25        18/13                   County [1] 86/5          dated [3] 69/20 87/25
closure [1] 110/2
                         98/6 98/14 98/23        contracted [1] 12/22     couple [2] 40/19         106/21
clumsy [1] 10/6
                         99/12 99/13 100/5       contracts [1] 9/10        47/13                   dated 2013 [1] 87/25
cmjui.csr [1] 1/25
                         101/9 101/25 103/3      contradicted [1] 9/9     course [9] 21/4 23/22    dates [1] 89/22
coast [2] 61/16 65/14
                         103/8                   contrary [4] 6/12 6/22    23/24 32/25 33/1        david [117]
Code [1] 111/4
                        conducted [5] 5/4         33/13 38/3               59/19 84/1 102/13       David's [14] 7/25 9/23
coincidence [2] 37/13
                         11/21 17/21 46/15       contributed [3] 17/13     110/5                   10/1 10/18 10/20 13/4
 99/18
                         99/16                    30/11 31/2              Court's [3] 8/11 8/18    13/9 23/23 33/3 33/8
collectively [2] 82/3
                        conducting [2] 13/11     contributorily [1]        8/24                    35/7 35/13 42/18
 91/4
                         19/17                    30/16                   courts [1] 42/14         98/11
Columbus [2] 87/1
                        Conference [1] 111/8     contributory [3] 28/18   cover [2] 50/24          Davids [7] 12/21 13/1
 87/7
                        confiscate [1] 34/24      30/5 31/8                108/21                  35/3 41/12 99/1 103/6
comes [1] 26/8
                        conformance [1]          control [5] 6/4 6/21     create [3] 22/20 23/1    103/14
comfortable [3] 93/1
                         111/7                    28/3 29/23 46/10         24/5                    day [5] 1/18 35/5 35/9
 93/4 108/21
                        confusion [3] 48/2       convenient [1] 47/1      created [8] 24/7 24/18   42/11 110/3
coming [2] 53/9
                         53/7 53/13              conversation [2]          24/23 26/14 28/8        days [4] 20/16 27/13
 103/10
                        conglomerate [1]          22/22 22/24              36/10 37/7 43/16        59/21 102/13
comments [1] 108/24
                         6/21                    convinced [1] 56/23      creates [3] 36/19        deal [1] 75/9
commission [3] 6/1
                        conjecture [1] 55/6      coordinate [1] 105/11     36/24 37/23             dealings [2] 5/14 5/15
6/3 6/4
                        conjunction [1] 9/19     coordinated [2] 17/16    creating [1] 37/15       deals [1] 7/3
commit [2] 13/1 16/4
                        connection [2] 5/6        45/15                   creation [3] 22/17       death [1] 40/9
commitment [1] 5/18
                         29/21                   copied [5] 7/20 14/25     27/20 28/12             debtor [1] 92/10
commitments [2] 58/4
                        consent [3] 14/3          15/15 25/14 28/24       credible [5] 13/8        dec [2] 61/10 63/2
 58/8
                         37/24 42/7              copy [10] 15/10 17/7      35/22 41/18 41/20       decade [1] 18/14
committed [6] 7/17
                        consented [2] 13/25       47/22 47/24 50/23        41/21                   decades [1] 39/9
 19/2 22/12 62/5 62/12
                         16/11                    72/14 73/18 86/9 96/5   creditors [1] 91/22      deceit [3] 73/8 98/9
 62/19
                        consequences [1]          97/9                    crime [1] 37/1           102/2
common [2] 24/13
                         103/7                   copying [1] 14/11        crimes [1] 7/17          DECEMBER [6] 1/15
 38/12
                        consider [11] 10/25      copyright [41] 14/8      criminal [13] 5/21       3/2 4/1 26/21 69/20
communicate [1] 47/2
                         22/14 32/17 33/5         14/9 14/11 14/14         6/11 8/14 19/12 19/13   106/21
communications [1]
                         45/14 54/24 72/23        14/17 15/19 16/3         19/15 20/3 21/6 38/1    December 11 [1]
 41/22
                         73/1 73/9 97/19 97/24    16/17 17/17 17/18        46/6 46/7 46/12         106/21
company [14]    16/1
                        considerable [1]          17/20 17/25 18/2         103/19                  December 11th [1]
 24/10 33/15 33/18
                         76/16                    21/23 21/25 25/5 25/7   criminally [1] 24/1      69/20
 37/10 81/1 81/16 82/9
                        consideration [1]         25/9 25/23 26/3 27/1    criminals [1] 8/4        decide [6] 53/17
 82/11 85/5 85/18
                         97/8                     27/9 27/15 28/4 28/19   CROSS [3] 3/7 89/15      72/11 72/22 97/12
 85/20 91/10 93/19
                        considered [1] 39/14      29/11 29/15 30/8         89/16                   97/18 108/17
compensatory [3]
                        considering [2] 5/1       30/17 31/7 32/7 32/10   CROSS-EXAMINATIO         deciding [3] 71/11
 68/24 69/3 69/7
                         20/19                    49/13 53/6 53/8 54/17   N [3] 3/7 89/15 89/16    72/25 97/23
complaint [5] 5/22
                        considers [1] 104/4       55/16 61/5 62/5 62/12   Crowds [1] 33/15         decision [4] 50/13
 18/4 26/11 26/11 39/2
                        consist [1] 14/15         62/19                   CSR [2] 1/23 111/15      59/9 92/25 104/25
complaints [1] 5/21
                        consistent [1] 83/8      copyrighted [11]         CTO [1] 36/11            decisions [1] 24/18
complete [1] 97/7
                        constituent [1] 14/11     10/20 15/16 15/24       currency [5] 84/8        declared [2] 92/4 92/7
completed [1] 108/6
                        constitute [1] 15/13      17/10 17/11 17/19        89/25 90/6 90/7 90/13   decorated [1] 10/19
comply [3] 16/2 16/4
                        constituted [1] 18/2      22/2 25/3 26/17 30/15   current [1] 79/19        deed [1] 87/1
 18/6
                        constitutes [2] 15/9      44/15                   currently [1] 83/25      defamatory [1] 46/11
complying [1] 44/14
                                                                                                                         116
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 116 of 126 Page ID
 D                depositing [1] 8/1 108/13
                                       #:3373     e-mailing [1] 23/21 79/23
                         deposition [3] 16/15      disputing [1] 104/2      e-mails [25] 7/12 7/14    end [2] 72/15 85/10
defend [2] 8/21 100/4
                         27/25 45/18               disregard [3] 8/10        7/16 7/19 11/24 28/21    eng [1] 40/22
defendant [22] 30/7
                         deputy [3] 47/18 51/8     41/23 99/15               28/22 28/25 32/24        engage [4] 69/11
30/20 30/25 32/24
                         57/16                     disregarded [2] 73/3      32/25 38/10 38/10         69/14 69/17 110/9
40/22 42/1 42/3 42/4
                         derogatory [1] 15/11      98/1                      38/11 38/12 38/14        engaged [5] 6/9 19/11
49/6 72/24 73/3 73/5
                         describe [2] 80/23        disrespect [1] 105/20     38/17 38/20 38/21         30/8 98/22 99/19
73/8 73/16 97/20 98/1
                         87/16                     distance [1] 35/15        38/23 39/3 39/4 39/14    English [1] 35/6
98/4 98/8 98/17 102/2
                         designed [4] 9/5 24/8     distress [3] 18/20        41/16 42/20 101/3        enough [1] 105/16
102/3 102/5
                         99/1 99/14                41/14 41/17              each [22] 17/6 17/9       ensure [1] 15/24
defendant's [9] 13/7
                         desist [1] 38/15          distresses [1] 13/5       17/19 18/9 18/10 22/9    enter [2] 21/10 49/1
72/25 73/1 73/17
                         desperate [1] 7/18        distressing [2] 10/1      22/11 22/14 22/15        entered [1] 91/20
97/22 97/23 98/6
                         despicable [1] 7/17       12/18                     29/16 30/18 33/5         entire [4] 25/25 39/11
98/12 98/19
                         details [2] 12/7 79/19    distribution [4] 61/17    34/21 40/21 62/1          45/14 45/14
defendants [61] 1/10
                         deter [1] 74/25           65/25 82/14 82/17         69/23 72/23 95/23        entirely [5] 15/10
2/10 4/14 7/22 10/12
                         determination [1]         DISTRICT [9] 1/1 1/2      97/20 100/20 106/24       31/11 108/17 109/1
10/17 11/6 11/23
                         52/1                      1/3 60/22 60/23 76/24     109/7                     109/2
12/23 12/25 13/20
                         determine [7] 29/14       78/19 106/9 106/10       eager [1] 22/6            entirety [2] 76/10
14/2 14/25 15/4 16/12
                         30/15 53/24 55/4          District of [1] 78/19    eagerly [1] 27/17          86/12
17/7 17/16 18/10
                         56/18 56/20 56/21         DIVISION [2] 1/2 86/5    earlier [5] 15/1 44/7     entitled [5] 5/21 17/19
18/17 19/1 19/23
                         determining [5] 54/25     divulged [1] 59/3         93/16 93/20 95/14         61/2 83/9 111/6
20/23 21/10 21/11
                         72/19 72/24 97/17         DMCA [2] 25/19 31/22     early [3] 36/8 91/16      entity [2] 79/25 80/2
21/20 22/7 22/15
                         97/20                     Docket [1] 86/5           91/17                    equity [2] 93/3 93/4
26/13 26/25 27/8
                         Deterrence [1] 103/3      document [11] 75/22      Early 2017 [1] 91/17      erased [1] 18/3
27/11 27/24 29/14
                         deterrent [1] 101/5       79/7 79/7 80/15 81/9     earth [1] 37/11           error [1] 49/23
29/18 29/22 30/14
                         developed [1] 78/21       81/21 85/7 85/11 87/4    easily [1] 100/6          escalated [1] 7/23
30/16 31/12 32/8
                         development [2]           88/21 88/25              EAST [5] 2/13 17/3        escort [2] 104/11
32/21 33/1 33/5 33/20
                         27/20 85/15               documentation [1]         39/8 59/7 83/1            104/15
40/14 40/22 41/5 43/5
                         developments [1]          79/4                     Eastbank [2] 78/24        ESRAILI [2] 2/12 4/17
43/20 44/11 45/5
                         78/20                     documents [3] 20/20       82/5                     establish [3] 13/7
45/10 46/15 50/3
                         DIANE [2] 2/12 4/17       94/20 94/25              echoed [1] 39/19           43/20 58/19
60/25 72/12 95/16
                         different [6] 13/12       dollar [3] 84/6 90/15    economic [1] 85/15        establishes [1] 79/5
99/10 99/19 99/25
                         13/14 22/10 22/12         90/18                    effect [2] 41/15          establishing [1] 13/2
101/2 106/12
                         53/17 53/20               dollars [11] 40/4         101/10                   esthetics [1] 23/8
defendants' [9] 12/15
                         difficult [1] 59/23       75/10 75/12 82/18        effort [3] 42/18 100/14   estimate [2] 82/1 84/3
14/6 15/2 18/23 20/10
                         digital [3] 15/19 61/23   83/19 83/20 83/24         108/8                    even [23] 7/10 8/20
44/10 73/7 73/12
                         67/18                     83/24 90/9 90/12         eight [3] 36/20 56/1       10/4 10/13 11/23 14/1
101/25
                         diminish [1] 13/22        103/22                    91/8                      14/7 19/23 20/1 26/2
defense [9] 4/17
                         dire [1] 108/10           domain [4] 23/16 24/8    either [13] 27/16          27/6 28/5 28/20 31/12
14/22 14/24 15/3 15/5
                         direct [12] 3/6 23/20     25/11 25/12               28/17 30/23 31/4 31/6     32/6 35/6 38/19 38/25
15/6 15/14 50/3 75/13
                         25/16 26/2 27/22          double [1] 104/14         41/11 43/22 51/13         44/25 58/13 59/11
defiance [1] 18/8
                         28/17 31/2 31/7 37/12     double-check [1]          53/15 70/1 72/1           99/2 100/4
defied [1] 19/20
                         40/17 50/15 74/7          104/14                    101/20 107/2             evening [2] 106/4
definitely [1] 42/21
                         directed [1] 25/23        doubt [4] 8/14 18/1      element [7] 14/10          109/19
definition [2] 41/1
                         directing [1] 29/5        19/14 21/5                14/11 29/24 29/25        evenly [1] 21/9
92/11
                         direction [1] 19/4        down [10] 15/20           30/1 31/4 31/10          evidence [68] 5/1 6/10
definitively [1] 42/1
                         directly [3] 5/16 29/10   22/14 25/23 31/25        elementary [4] 9/25        6/11 11/25 13/25 15/9
defraud [1] 88/4
                         29/18                     36/17 40/9 41/8 44/11     10/19 12/19 99/17         16/3 16/9 20/19 20/21
deleting [1] 49/2
                         dirham [1] 90/15          95/3 101/4               elements [5] 14/10         21/3 21/8 21/16 21/18
deliberate [3] 20/7
                         dirhams [1] 90/11         downtown [1] 47/17        14/12 29/16 30/19         22/9 22/11 24/2 26/2
104/24 108/13
                         disabled [1] 25/25        drama [1] 110/10          42/24                     27/14 27/22 28/3
deliberately [1] 25/14
                         disagreement [1]          draw [2] 21/17 59/10     Elizabeth [1] 12/17        29/17 29/20 29/24
deliberating [1]
                         57/16                     driven [1] 76/25         else's [2] 37/24 74/16     30/19 30/22 31/4
100/14
                         disbursed [1] 77/25       drivers [1] 77/1         elsewhere [1] 81/4         32/19 33/6 33/13
deliberation [3] 47/14
                         discourage [4] 72/17      drove [2] 8/2 10/18      Emergent [3] 5/19          33/20 38/3 38/16 41/3
97/10 104/15
                         73/13 97/15 98/13         Dubai [1] 88/14           82/15 84/19               43/18 45/6 50/12 55/5
deliberations [2]
                         discovery [1] 59/5        ducking [1] 55/20        Emirates [2] 5/22 90/7     58/17 58/18 58/23
46/21 104/12
                         discuss [4] 7/1           duly [1] 74/2            emotional [4] 13/5         59/6 73/20 76/13
delivered [1] 99/21
                         108/16 108/17 109/18      during [17] 13/3 20/21    18/20 41/14 41/16         76/18 76/23 77/4 80/7
demand [3] 11/17
                         discussed [1] 21/21       22/4 22/5 27/13 30/22    employed [2] 14/19         81/13 84/21 86/2
33/15 38/17
                         discusses [2] 88/2        32/12 32/13 32/17         44/5                      94/11 94/13 94/25
demanded [1] 42/1
                         88/3                      37/5 46/21 48/24         employee [2] 35/22         95/2 95/8 97/5 97/9
demands [3] 11/17
                         disobeyed [1] 8/18        49/10 75/8 92/13          36/19                     99/5 100/23 101/1
42/2 46/1
                         disperse [1] 34/23        108/10 110/5             employees [6] 7/12         101/10 101/11 101/19
deny [1] 10/9
                         dispute [5] 12/14         duty [1] 52/24            7/17 36/11 37/15          102/3 102/6 102/15
department [2] 11/5
                         14/13 17/6 36/18                                    38/22 38/23               104/2
38/22                                              E
                         93/18                                              employees' [1] 36/1       exactly [2] 21/9 42/16
Depending [1] 84/17
                         disputes [2] 36/22        e-mail [1] 33/22         Employment [1]            examination [5] 3/6
deposited [1] 78/1
                                                                                                                     117
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 117 of 126 Page ID
 E                false [4] 6/9 6/10 45/7 29/21 73/12 73/16
                                            #:3374          60/20 61/1 72/10 104/10 106/23 107/8
                         45/9                   74/18 75/3 91/24 93/1     81/10 96/6 96/15        108/3
examination... [4] 3/7
                        familiar [7] 21/5 25/5 93/25 94/1 98/12           104/13 106/14           George [1] 80/18
 74/7 89/15 89/16
                         25/7 25/9 82/9 83/23   98/17 100/1 100/3        format [1] 111/7         gesture [1] 35/20
example [1] 40/4
                         87/6                   100/9 102/15 103/7       former [2] 8/3 9/14      getting [1] 23/6
exceed [3] 73/17 82/7
                        family [49] 5/5 5/13    103/12 104/5             forth [2] 14/14 35/10    Ghalo [5] 16/25 17/1
 98/19
                         7/6 7/25 9/15 9/23    financially [7] 29/19     forums [1] 81/7          17/2 24/10 43/21
exceeded [1] 82/18
                         9/23 11/1 11/3 12/16   41/8 73/4 73/5 98/3      forward [6] 4/8 15/25    give [7] 42/22 51/8
exceeds [1] 81/8
                         13/8 13/13 13/14       98/5 101/21               46/22 73/24 96/3        71/12 94/14 95/13
exception [1] 50/21
                         13/22 19/18 34/5 37/7 financing [3] 45/20        96/24                   95/20 95/24
excerpt [1] 87/24
                         40/8 41/16 45/1 45/2   93/7 93/11               forwarded [5] 25/20      given [6] 6/9 6/10 9/18
excess [1] 75/10
                         46/17 59/2 74/9 75/1 find [17] 18/9 19/14        25/21 29/1 31/21        100/22 103/9 110/7
exchange [6] 83/23
                         75/5 75/6 78/10 78/11 19/16 20/22 25/11          31/22                   gives [1] 110/2
 84/3 84/8 84/17 88/5
                         80/3 80/6 80/10 80/13 26/24 26/24 30/13         found [17] 8/8 8/13      giving [1] 23/1
 90/14
                         82/2 82/21 83/10       31/12 31/20 37/14         19/5 19/9 19/10 19/19   glasses [1] 88/23
excuse [1] 19/10
                         90/20 90/21 91/5 91/6 44/16 46/14 52/10          19/21 24/22 24/25       Global [2] 84/20 92/14
excused [1] 109/5
                         93/18 98/24 99/16      61/3 76/4 76/8            25/2 31/23 36/18 46/7   globally [1] 37/17
Exhibit 30 [2] 75/14
                         101/11 101/14 102/13 finding [3] 8/9 98/22       46/9 103/18 103/20      gmail.com [1] 1/25
 75/20
                         103/17 103/22 110/10 103/19                      103/24                  God [1] 47/6
Exhibit 30-001742 [1]
                        family trust [12] 59/2 findings [4] 6/8 6/13     foundation [2] 80/14     GoDaddy [5] 15/19
 76/3
                         75/6 78/10 78/11 80/3 23/22 44/22                94/19                   15/20 16/23 18/4
Exhibit 39 [2] 87/21
                         80/6 80/10 80/13 82/2 finds [3] 15/13 17/4      four [5] 26/19 36/20     43/19
 87/23
                         90/20 90/21 103/22     20/1                      59/21 76/15 76/23       goes [1] 40/5
Exhibit 49 [1] 79/14
                        fanatical [1] 103/16   fine [4] 77/19 77/23      frame [1] 37/6           gone [2] 74/12 102/11
Exhibit 50 [1] 81/16
                        far [1] 85/11           78/3 96/17               framework [3] 32/3       good [13] 4/13 4/16
Exhibit 51 [1] 83/11
                        father [1] 13/10       firm [3] 2/11 93/3 93/4    53/7 53/12              4/18 4/19 19/25 20/15
exhibits [13] 3/10
                        favor [8] 20/22 21/9   first [21] 1/24 10/12     franchise [2] 81/1       44/19 44/21 60/15
 3/11 14/15 28/23 94/4
                         21/10 21/20 27/8       10/13 10/14 10/16         81/3                    106/4 108/12 109/25
 94/10 94/12 94/15
                         31/11 32/8 43/4        14/10 14/22 18/24        frankly [5] 35/21        110/11
 94/17 95/1 104/12
                        FBI [1] 39/5            18/24 20/25 21/25         37/14 39/23 58/5        Google [2] 24/22
 105/12 105/17
                        FCRR [1] 1/23           31/15 35/5 40/15 46/1     95/21                   25/11
Exhibits 23 [1] 14/15
                        fear [11] 11/19 12/16 73/23 89/22 96/2           fraud [3] 69/12 69/15    gracious [1] 95/23
Exhibits 49 [1] 94/15
                         18/20 35/3 35/25 36/1 99/20 100/17 106/3         69/18                   grammar [1] 49/21
exist [5] 14/1 15/2
                         38/19 41/11 41/12     First Amendment [6]       fraudster [1] 10/23      great [3] 18/19 50/20
 16/21 22/24 38/17
                         41/21 103/13           10/12 10/13 10/14        free [3] 18/24 46/5      99/3
exonerated [1] 6/12
                        fearful [1] 11/13       18/24 40/15 46/1          46/6                    grievance [1] 19/22
expect [1] 47/15
                        featured [3] 61/17     fit [1] 100/4             Friday [1] 57/25         grievances [1] 42/16
expecting [1] 47/17
                         65/25 76/18           five [2] 24/24 47/15      friend [3] 22/22 22/24   gross [1] 81/5
expense [1] 99/3
                        February [4] 15/1 15/2 five-minute [1] 47/15      45/22                   ground [1] 9/13
expires [1] 27/5
                         26/18 26/23           fixed [2] 72/19 97/16     front [2] 29/7 80/15     group [1] 22/6
explain [8] 8/22 20/18
                        February 2014 [2]      flee [2] 18/15 99/2       full [5] 16/13 20/9      Grub [2] 13/13 13/16
 45/8 53/13 79/21
                         15/1 15/2             fleet [1] 11/16            23/24 28/13 33/11       guard [1] 35/21
 82/24 87/23 88/1
                        federal [17] 1/23 8/6 flight [4] 58/2 58/3       fully [2] 39/9 55/24     guess [4] 37/12 53/25
explained [2] 32/9
                         8/13 8/16 13/23 19/4   58/5 58/7                fund [1] 76/16           84/5 106/3
 33/24
                         19/7 19/8 19/13 19/19 flout [1] 99/24           funded [2] 12/9 99/10    guesswork [3] 21/13
explanation [1] 9/4
                         46/7 46/9 46/13 58/25 flouted [1] 19/10         funding [1] 12/10        55/6 102/17
expose [1] 11/10
                         99/21 103/23 105/22 fluctuated [1] 83/25        further [8] 10/15 74/3   guide [1] 97/8
exposed [1] 10/22
                        fee [1] 75/12          fluctuates [1] 84/11       74/25 89/14 94/7 95/6   guy [3] 19/24 20/1
extent [3] 94/18 94/23
                        feel [3] 23/3 55/20    flyers [2] 8/1 28/9        105/7 109/18            40/5
 102/7
                         108/21                focus [1] 23/9            furtherance [1] 15/12    guy's [1] 40/6
extortionate [3] 11/16
                        few [7] 18/12 20/16    follow [3] 9/2 40/23      future [6] 48/18 72/18   Guylian [6] 78/25
 46/1 46/5
                         25/13 90/20 100/15     46/13                     73/13 97/16 98/13       80/17 81/1 81/15
F                        102/13 102/23         following [18] 4/4         108/25                  81/23 82/6
faced [1] 12/9          fight [1] 18/18         29/16 30/18 31/15
                        figure  [2]  32/18      32/23  41/18 47/9        G                        H
facilitate [1] 88/4
                         102/14                 60/13  61/8 71/10 72/7   Gaddafi [1] 7/2          half [1] 75/10
facility [1] 101/23
                                                                         gates [1] 33/9           hallway [1] 109/2
fact [4] 9/9 38/21 45/6 filed [3] 20/24 26/21   72/23 95/12 97/2
                         26/22                  97/20 104/19 106/1       Gaunts [2] 86/25 87/6    hand [4] 15/14 60/20
 103/13
                        filing [2]  5/21 7/11   109/10                   GEBELIN [3] 2/7 2/7      87/4 94/14
factor [1] 101/5
                                                                         4/12                     handling [1] 31/23
factors [5] 54/24 73/2 fills [1] 95/15         follows [4] 51/23 57/5
                        filmed [1] 35/15        61/3 74/3                generous [1] 26/20       hands [8] 5/10 11/7
 97/24 101/7 101/8
                        final [5]  47/24 50/25 foregoing   [1] 111/4     gentlemen [25] 4/19      40/1 40/3 40/7 40/10
facts [3] 21/18 32/17
                         51/1 88/18 108/4      foreign [3] 10/12         20/15 31/6 37/13         40/11 74/10
 43/1
                        Finally [2] 19/21 88/11 18/25 25/6               37/22 39/17 39/20        happen [3] 36/21
factually [1] 54/13
                        finance [1] 77/2       foreperson [2] 69/21      39/23 40/2 42/10         59/15 59/18
failure [1] 93/19
                        financed [2] 12/1       106/22                   42/25 43/4 43/6 46/19    happened [2] 33/11
fair [5] 15/5 15/8
                         45/19                 Foreshore    [1] 83/2     69/22 70/6 72/9 97/4     40/2
 15/10 15/14 25/8
                        financial   [19] 5/18  form   [10] 18/11 28/19   100/13 102/9 102/22      happening [1] 101/4
Fairfax [1] 6/20
                                                                                                                    118
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 118 of 126 Page ID
 H                higher [1] 103/19 65/8 65/11 65/16
                                      #:3375         16/20 16/24 22/13 97/6 97/8 97/10 101/9
                         highlight [1] 40/19     65/16 65/19 65/22       37/7                    Instruction 15 [1]
happy [2] 109/7
                         HILLS [1] 2/8           66/2 66/2 66/5 66/8    individually [1] 21/24    52/20
110/12
                         himself [6] 25/15       66/12 66/12 66/15      individuals [2] 22/8     Instruction Number
harass [4] 9/5 9/23
                         26/16 34/9 36/18        66/18 66/23 66/23       24/14                    [1] 52/18
40/24 41/2
                         38/23 39/12             67/1 67/4 67/9 67/9    induced [2] 30/11        Instruction Number
harassed [1] 18/14
                         hired [2] 9/1 9/22      67/12 67/15 67/20       31/1                     14 [1] 40/18
harassing [1] 13/21
                         Hispanic [1] 35/4       67/20 67/23 68/1 68/6 infer [2] 76/25 100/6     Instruction Number
harassment [11] 9/20
                         history [1] 109/16      68/6 68/9 68/12        inference [2] 45/23       15 [1] 54/23
11/2 12/13 13/11
                         hit [1] 100/9          illegal [1] 45/4         59/11                   Instruction Number
15/12 18/15 19/17
                         holding [3] 34/15      Image [4] 61/18 61/19 inferences [1] 21/17        28 [1] 29/8
20/8 44/24 46/2 74/25
                         35/11 35/11             66/1 66/11             inflict [1] 13/18        Instruction Number
Harbor [1] 83/2
                         holdings [2] 59/2 99/6 Image-4-18-2016 [2] influence [1] 6/22            29 [1] 30/5
hard [1] 39/11
                         holds [1] 58/21         61/18 66/1             Info [1] 81/14           Instruction Number
hardly [1] 100/21
                         holiday [1] 58/2       images [3] 14/14        inform [1] 71/12          36 [1] 26/6
harm [7] 42/19 73/2
                         holidays [2] 109/7      17/20 31/19            information [6] 9/11     instruction that [1]
73/11 97/25 98/11
                         110/12                 Imagine [1] 36/19        16/22 24/9 47/19         95/14
101/10 101/12
                         home [7] 9/24 12/21    immediately [4] 12/20 55/13 86/15                instructions [13] 29/7
harmed [3] 27/3 72/17
                         33/3 33/8 76/14         25/21 25/21 31/22      infringe [1] 17/12        47/21 47/22 47/23
97/15
                         101/15 101/16          immigration [1] 5/22 infringed [10] 16/9          50/10 50/24 52/11
having [9] 6/10 7/17
                         honestly [1] 19/25     impact [1] 10/25         29/11 29/15 30/14        54/17 56/17 72/15
7/18 50/22 74/2 81/24
                         HONORABLE [1] 1/3      impecunious [2]          30/17 44/9 44/12         95/17 96/2 96/4
88/6 108/12 110/2
                         hope [2] 47/5 110/2     93/22 93/25             46/15 49/11 62/2        integrated [1] 39/9
He'll [1] 104/15
                         horse [3] 12/6 12/8    implies [1] 53/20       infringement [46] 5/6    intellect [1] 110/8
he's [13] 12/11 20/1
                         12/10                  imply [3] 13/15 13/17 14/8 14/9 15/23 16/17      intend [5] 71/12 81/13
22/18 28/18 31/17
                         horses [1] 87/17        53/21                   17/8 17/17 17/19         95/13 101/2 104/23
42/19 58/3 58/4 59/2
                         hosting [4] 15/20 16/1 important [6] 21/1       17/21 18/1 18/2 18/10   intended [1] 59/21
59/15 59/20 75/5
                         16/6 24/10              23/5 23/12 32/15        20/11 21/23 22/1 22/2   intent [4] 16/3 40/23
88/22
                         hour [1] 105/2          32/16 99/11             26/3 26/4 27/1 27/9      41/20 103/10
head [2] 78/24 79/2
                         house [5] 34/13 34/14  importantly [2] 18/21 27/15 28/5 28/19           intention [4] 47/24
heads [1] 22/8
                         35/14 40/6 105/22       35/2                    29/10 29/11 29/13        51/1 71/23 95/19
Headshot [2] 61/20
                         housekeeping [1]       impose [4] 73/17         30/3 30/5 30/8 31/7     intentional [2] 20/10
66/21
                         47/13                   77/19 98/18 98/18       31/13 32/7 32/11 44/9    44/15
health [3] 73/3 98/1
                         However [3] 77/1       imprisoned [1] 103/5 44/15 61/6 62/4 62/6        intentionally [3] 15/15
101/18
                         77/12 77/16            in 2013 [7] 22/18        62/9 62/11 62/13         30/10 31/1
hear [3] 49/9 51/11
                         human [1] 37/10         22/25 24/23 25/14       62/16 62/18 62/20       interactions [2] 34/16
84/18
                         hundred [1] 75/12       26/14 26/17 44/1        62/23 62/25              34/18
heard [43] 4/4 6/18
                         hundreds [1] 7/14      in 2015 [3] 14/16       infringer [4] 17/24      interest [4] 43/24 59/3
9/2 12/1 12/17 14/18
                         hunts [1] 40/9          14/23 44/6              28/17 28/17 28/18        94/14 105/2
21/3 22/1 22/4 22/5
                         hurt [2] 99/1 103/17   in 2017 [2] 16/7 25/24 infringer's [2] 17/25     interesting [1] 55/1
25/25 27/25 32/12
                         hydro [2] 61/25 68/4   in August [1] 84/4       31/2                    Internet [1] 37/18
33/17 34/4 34/9 34/19
                                                INC [10] 1/5 4/7 4/11 infringing [9] 26/12       interpret [1] 56/11
35/12 35/23 36/6         I                       60/23 61/7 62/8 62/15 26/12 29/19 29/23         intimidation [2] 7/3
36/12 37/3 38/5 39/1
                         I'd [9] 4/24 55/19      62/22 62/25 106/10      30/10 30/12 30/21        7/4
39/7 39/13 39/25
                          75/14 75/20 77/8      Inc.'s [1] 61/5          30/24 31/2              into 2013 [1] 23/21
41/15 47/9 49/10 56/1
                          86/12 86/22 87/21     inches [1] 35/25        initial [1] 108/10       introduce [2] 81/13
60/13 72/7 74/15
                          98/21                 inclination [1] 54/21 initially [1] 57/24         94/13
92/13 97/2 97/5 99/4
                         ICAC [5] 6/5 6/8 9/17 include [1] 78/18        initiate [1] 6/5         introduced [1] 94/10
99/5 100/19 104/19
                          23/22 44/21           included [1] 21/12      innocent [2] 31/14       invest [1] 93/19
106/1 109/10
                         Iceland [2] 16/1 44/14 includes [3] 41/2        44/9                    investigation [2] 6/1
hearing [3] 20/19
                         ICS [2] 33/18 33/24     43/15 91/6             input [1] 23/7            9/5
36/16 80/8
                         idea [1] 84/5          including [3] 9/15      inquiry [1] 23/22        investigator [3] 9/3
heart [1] 54/15
                         identical [1] 19/5      11/17 36/11            instead [6] 12/25         9/10 12/1
held [5] 59/4 71/10
                         identification [3]     inclusive [3] 1/9 60/25 15/25 44/24 48/4 76/9    investigators [1] 9/1
76/20 95/12 111/6
                          79/17 79/24 81/19      106/12                  99/19                   Investment [1] 92/20
helped [1] 24/12
                         identifies [1] 62/1    income [4] 58/21 92/2 instruct [1] 52/25         invoice [1] 34/2
Herald [6] 6/15 6/19
                         Identify [1] 62/2       92/5 92/7              instructing [1] 10/7     involved [6] 9/20 28/2
23/18 23/19 45/3
                         ignorance [3] 62/6     incoming [2] 89/3       instruction [41] 26/5     73/7 85/1 98/6 101/25
87/25
                          62/13 62/20            89/7                    26/6 29/8 29/9 29/13    involvement [2] 28/2
hereby [1] 111/3
                         ignorance/by [2]       increase [4] 11/16       30/5 30/6 32/4 40/18     85/12
hereto [1] 87/2           62/13 62/20            17/22 73/14 98/15       48/4 52/7 52/13 52/18   Iron [1] 93/3
herself [1] 35/1
                         Ignorant [52] 63/3     indeed [4] 25/19         52/20 53/18 54/22       irrelevant [1] 29/25
hesitant [1] 56/15        63/3 63/6 63/9 63/13   25/24 34/23 36/2        54/23 55/3 55/11        is a [1] 52/1
hesitation [1] 42/13
                          63/13 63/16 63/19     independent [4] 5/25 55/11 55/16 55/18           Islamic [1] 88/15
Hey [1] 11/9
                          63/24 63/24 64/2 64/5 6/3 6/4 58/22            55/25 56/1 56/2 56/6    Islands [1] 5/23
Hezbollah [3] 7/2 45/8
                          64/10 64/10 64/13     indication [2] 25/2      56/18 57/6 57/9 71/13   isolate [1] 45/10
88/5
                          64/16 64/20 64/20      100/25                  95/13 95/14 95/19       isolation [1] 53/5
high [2] 21/4 82/4
                          64/23 65/1 65/5 65/5 individual [5] 9/14       96/7 96/9 96/12 96/24   issue [9] 21/2 44/3
high-profile [1] 82/4
                                                                                                                       119
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 119 of 126 Page ID
 I                71/4 107/24   82/19 84/19 92/14
                                   #:3376         Lebanon [1] 16/25 linked [1] 37/17
                       Juror Number 8 [2]       92/23 93/8               legal [8] 5/10 8/24        links [5] 7/1 7/2 24/21
issue... [7] 44/4 46/14
                        71/6 108/1                                        15/18 42/22 44/18          25/13 45/8
 57/22 101/6 101/10                             L
                       jurors [8] 49/9 51/11                              75/13 86/16 100/6         liquidated [1] 99/7
 103/3 103/4
                        51/23 52/1 56/17        L.A [2] 11/9 11/11       legitimate [5] 9/4 41/3    liquidation [1] 82/15
issued [2] 10/5 100/2
                        57/17 108/6 109/14      L.A. [2] 108/20 108/22    41/4 41/6 41/9            list [3] 24/14 80/2
issues [1] 51/13
                       Jury Instruction         L.A. Times [2] 108/20    legitimately [2] 25/9       81/23
itself [1] 40/14
                        Number [2] 56/6 57/6     108/22                   103/7                     listed [3] 18/11 24/10
J                      jury's [1] 47/14         la [2] 61/13 64/8        lender [1] 40/5             43/21
                       justice [3] 5/9 16/5     laborers [1] 35/4        LESOWITZ [1] 2/7           listen [1] 108/13
James [1] 35/21
                        108/11                  Lacks [1] 80/14          less [1] 28/20             litigious [2] 109/15
Jamie [7] 9/14 12/2
                       justification [2] 8/17   ladies [25] 4/19 20/15   let [4] 11/11 26/9          109/16
 12/3 33/23 33/25 34/3
                        19/9                     31/6 37/13 37/22         104/13 104/23             little [5] 32/4 53/6
 45/21
                                   5/12 19/22    39/16 39/20 39/23       letter [1] 38/16            53/19 56/22 58/24
Jamie Brown [2] 9/14 justify [2]
                                                 40/2 42/10 42/24 43/4   letters [1] 10/21          live [3] 46/4 76/14
 45/21                 K                         43/6 46/19 69/22 70/6   lexus [2] 61/13 64/8        77/17
January [1] 89/22
                       Kaddo [2] 60/18 106/7     72/9 97/4 100/13        LIA [2] 92/19 93/8         LLC [8] 85/18 85/21
January 2010 [1]
                       KARINA [1] 2/4            102/8 102/22 104/10     liability [6] 10/7 12/12    85/24 86/4 86/20
 89/22
                       Karl [1] 85/5             106/23 107/8 108/3       30/2 31/8 100/18           86/21 86/25 87/19
Jean [5] 16/24 17/1
                       KAZAL [160]              laid [1] 94/20            104/3                     loan [1] 40/5
 17/2 24/10 43/21
                       Kazal's [12] 6/23 8/17   land [1] 86/25           liable [50] 16/17 17/7     loans [1] 40/4
Jean Ghalo [4] 17/1
                        17/5 17/5 17/6 19/21    landlord [1] 83/15        17/17 18/10 28/17         located [1] 11/12
 17/2 24/10 43/21
                        45/7 77/23 85/1 85/12   large [4] 6/20 9/22       28/18 29/11 30/8 62/3     locks [1] 12/21
Jersey [4] 85/24 86/5
                        88/3 102/15              10/21 10/21              62/10 62/17 63/2 63/5     logical [1] 45/23
 87/1 87/7
                       kazalfamilystory.com     largely [2] 59/1 59/6     63/8 63/12 63/15          long [6] 33/9 59/14
jewelry [1] 40/7
                        [5] 7/20 15/17 22/3     last [7] 4/25 57/25       63/18 63/23 64/1 64/4      74/14 82/4 104/22
Joe [6] 16/20 22/23
                        22/17 28/8               84/1 88/18 100/24        64/8 64/12 64/15           104/23
 22/25 31/25 43/16
                       kazalfamilytruth [1]      102/13 108/8             64/19 64/22 64/25         Long Beach [1] 33/9
 43/16
                        41/9                    lastly [1] 50/11          65/4 65/7 65/10 65/14     long-standing [1]
Joe Dabab [2] 43/16
                       kazalfamilytruth-relat   late [5] 31/22 33/6       65/18 65/21 66/1 66/4      82/4
 43/16
                       ed [1] 41/9               83/5 91/16 103/1         66/7 66/11 66/14          longer [2] 59/21
John [1] 13/10
                       kazalfamilytruth.com     late 2017 [1] 83/5        66/17 66/22 66/25          108/15
joint [2] 5/19 54/22
                        [1] 36/9                later [4] 26/19 36/10     67/3 67/8 67/11 67/14     look [22] 21/16 24/19
Joint Proposed [1]
                       kazalicacacnsw.com        41/8 105/16              67/19 67/22 67/25          25/17 28/16 28/24
 54/22
                        [1] 85/8                latest [1] 26/22          68/4 68/8 68/11            29/6 32/16 41/1 42/25
journalist [1] 23/19
                       Kazals [30] 5/8 5/12     latter [1] 6/10          Libyan [1] 92/20            43/1 48/3 55/2 57/15
JR [1] 1/3
                        5/18 5/25 6/14 7/6      laundering [2] 7/1       lie [1] 12/9                59/9 76/8 94/4 95/15
judge [2] 1/3 92/5
                        7/20 7/23 8/25 9/14      88/5                    lies [1] 7/18               96/4 96/15 96/15
judgment [5] 74/18
                        9/22 10/6 15/15 15/22   lavish [1] 92/6          lifestyle [2] 77/3 92/7     96/20 105/18
 74/21 103/21 103/25
                        16/7 18/1 18/14 18/19   law [28] 2/3 2/3 2/7     like [24] 4/24 22/23       looking [4] 20/20
 104/4
                        19/16 20/4 36/10         2/11 2/12 2/12 5/9       39/22 42/20 42/20          48/12 76/6 89/18
judicial [2] 103/11
                        37/11 42/10 42/19        11/7 15/13 16/4 16/4     42/21 42/22 55/19         looks [2] 56/16 89/11
 111/8
                        44/17 80/25 93/8         18/8 21/18 25/7 25/9     58/16 75/14 75/20         LOS [8] 1/17 1/24 2/13
JUI [3] 1/23 111/14
                        103/13 104/1 104/6       32/17 40/1 40/3 40/7     76/9 77/5 77/8 79/2        4/1 11/4 33/8 76/17
 111/15
                       Kazals' [2] 7/1 11/5      40/10 40/11 43/1         83/4 86/12 86/22           101/24
jump [2] 49/16 49/25
                       keep [1] 46/25            44/14 54/4 86/5 91/21    87/21 89/11 96/20         Los Angeles [4] 11/4
June [1] 25/24
                       key [1] 24/17             100/1 100/9              98/21 108/12 108/13        33/8 76/17 101/24
juries [1] 45/13
                       kidding [3] 108/4        lawful [2] 19/9 34/22    likely [5] 17/2 19/16      lot [4] 21/12 21/13
Juror [19] 70/10 70/12
                        108/5 108/5             laws [1] 16/3             21/7 99/8 99/13            32/12 102/17
 70/16 70/17 70/19
                       kids [2] 36/14 36/15     lawsuit [11] 7/5 7/11    Likewise [2] 8/22 15/4     low [1] 110/9
 70/21 70/23 70/25
                       killer [1] 40/9           26/11 26/18 26/21       limitation [1] 15/3        lower [1] 87/3
 71/2 71/4 71/6 107/12
                       kills [1] 40/8            26/22 27/4 42/18        limitations [9] 14/21      luck [2] 109/25 110/12
 107/14 107/16 107/18
                       kind [1] 105/16           85/24 87/12 99/14        14/24 26/5 26/7 27/1      lying [1] 12/11
 107/20 107/22 107/24
                       knew [7] 11/11 28/4      lawsuits [2] 5/23 99/4    27/5 32/9 50/4 50/9
 108/1                                                                                              M
                        28/5 30/9 30/20 73/5    lawyer [2] 23/23 31/23   line [16] 29/17 30/6
Juror Number 1 [4]
                        98/4                    lawyers [3] 108/24        48/5 48/25 49/3 49/8      made [17] 6/8 7/18 8/9
 70/10 70/16 70/17
                       knowledge [9] 9/7         109/1 110/11             49/11 49/19 50/1 50/3     11/5 11/8 12/25 18/4
 107/12
                        17/25 30/23 36/23       layout [1] 23/9           50/8 50/11 50/18          24/18 34/11 34/23
Juror Number 2 [3]
                        37/25 44/2 87/18        lead [1] 46/14            50/22 55/3 77/8           39/5 39/11 50/21
 70/12 70/19 107/14
                        87/20 94/19             leading [1] 11/22        line 10 [1] 50/8           57/25 84/19 92/25
Juror Number 3 [2]
                       known [3] 9/15 86/17     leaps [1] 21/14          line 15 [1] 50/11          103/24
 70/21 107/16
                        108/19                  learned [2] 23/23        line 16 [3] 48/5 50/1      magnifying [1] 88/22
Juror Number 4 [2]
                       knows [5] 28/15 34/5      36/10                    55/3                      mail [1] 33/22
 70/23 107/18
                        34/5 34/5 34/6          least [9] 23/3 31/24     line 17 [1] 48/25          mailboxes [1] 8/1
Juror Number 5 [2]
                       Kolesa [5] 23/11          77/1 84/14 84/23 85/6   line 3 [2] 49/11 50/3      mailing [1] 23/21
 70/25 107/20
                        24/12 36/12 36/12        93/21 99/8 104/24       line 4 [2] 30/6 50/22      mails [25] 7/12 7/14
Juror Number 6 [2]
                        37/3                    leave [5] 55/9 55/12     line 5 [1] 49/3            7/16 7/19 11/24 28/21
 71/2 107/22
                       KTC [7] 82/9 82/14        59/13 60/3 71/24        line 6 [1] 49/8            28/22 28/25 32/24
Juror Number 7 [2]
                                                                                                                       120
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 120 of 126 Page ID
 M                53/22         6/11
                                   #:3377         44/25 44/25 46/11 near [5] 12/19 34/13
                         media [5] 6/20 6/20      Miss [3] 60/18 76/22     73/24 74/9 75/20         35/13 99/17 101/16
mails... [16] 32/25
                         7/21 61/23 67/18         106/7                    79/21 86/7 89/18         nearly [1] 23/23
38/10 38/10 38/11
                         Meeting [2] 61/17        Miss Kaddo [2] 60/18     98/24 101/21 110/2       necessarily [1]
38/12 38/14 38/17
                         65/25                    106/7                    Mr. David's [10] 7/25    101/16
38/20 38/21 38/23
                         MEI [3] 1/23 111/14      Miss Sambrook [1]        10/1 10/18 10/20 13/9    necessary [4] 11/13
39/3 39/4 39/14 41/16
                         111/15                   76/22                    23/23 33/3 33/8 35/13    73/13 77/2 98/13
42/20 101/3
                         member [1] 75/5          missed [1] 50/16         42/18                    need [15] 12/24 21/15
maintained [1] 44/22
                         members [5] 7/7 7/25     misspelling [1] 50/1     Mr. Kazal [23] 12/7      32/6 37/16 38/13
maintenance [1] 37/4
                         11/1 12/16 108/23        mistake [2] 33/24        16/25 22/16 23/1 23/6    58/10 58/15 58/19
make [17] 11/13 16/16
                         mention [2] 88/6         102/25                   23/15 23/23 24/1         60/2 60/3 95/21 95/22
20/7 21/13 21/14
                         110/5                    moment [5] 4/20 29/6     24/21 25/14 25/20        104/23 105/11 109/18
28/16 41/8 45/22 46/2
                         mentioned [5] 83/3       94/3 95/14 109/14        25/25 27/25 28/24        needs [5] 19/16 20/5
46/11 47/18 48/1
                         90/20 92/12 101/13       momentarily [1]          31/15 33/16 33/25        58/12 59/24 100/2
50/20 52/1 93/14 94/9
                         108/10                   104/13                   36/25 37/16 57/25        neighborhood [7]
97/9
                         mere [1] 8/9             monetary [1] 20/8        58/11 58/25 92/6         7/25 8/2 8/2 10/19
makes [2] 56/22
                         merely [2] 73/15         money [7] 7/1 12/9       Mr. Kolesa [4] 23/11     33/2 33/7 34/11
108/11
                         98/16                    78/1 82/19 88/4 100/1    24/12 36/12 37/3         neither [2] 35/4
making [1] 98/21
                         merit [1] 15/3           103/23                   Mr. Parlato [3] 14/19    103/13
Malaysia [1] 90/5
                         message [4] 20/5         monolith [1] 22/7        35/23 36/2               net [3] 58/17 58/18
malice [3] 69/12 69/15
                         99/11 99/20 103/12       months [4] 8/15 14/4     Mr. Price [3] 24/12      58/19
69/18
                         messaging [1] 23/21      82/22 99/7               36/24 37/5               never [14] 6/12 13/20
malicious [5] 7/18
                         met [3] 11/17 32/18      more [13] 4/21 12/7      Mr. Taylor [16] 20/13    16/11 20/3 24/1 25/1
20/10 23/17 46/16
                         40/20                    18/21 19/16 21/7         43/8 51/5 51/17 52/15    25/14 25/15 38/14
98/23
                         meta [2] 23/10 23/11     34/20 35/7 93/21         53/3 54/16 57/3 57/22    38/15 38/17 39/2 87/8
man [2] 19/25 59/1
                         meta-data [1] 23/10      95/22 97/7 99/8 101/4    70/3 95/7 96/8 100/12    93/13
manifest [1] 99/15
                         meta-tags [1] 23/11      110/10                   105/4 107/5 109/23       New [4] 85/24 86/5
many [6] 25/5 25/10
                         meters [1] 101/15        Moreover [3] 45/2        Mr. Taylor's [1] 43/11   87/1 87/7
37/6 37/6 91/6 91/6
                         mid [1] 36/8             76/13 76/23              Mr. Wiener [11] 43/9     New Jersey [4] 85/24
Maquarie [1] 79/2
                         mid-2016 [1] 36/8        morning [15] 4/13        50/15 51/3 51/15 52/5    86/5 87/1 87/7
marching [1] 34/15
                         Middle [3] 17/3 39/8     4/16 4/18 4/19 6/15      54/9 57/11 73/21         news [1] 24/3
mark [7] 12/1 79/12
                         59/7                     6/19 20/15 23/18         98/20 107/3 109/21       newspaper [2] 6/19
79/14 81/16 83/11
                         Middle East [3] 17/3     23/19 45/3 57/25 58/1    Mr. Woodward [3]         87/24
85/10 88/18
                         39/8 59/7                58/3 87/25 105/1         33/17 33/23 34/17        next [10] 10/24 30/4
Mark Woodward [1]
                         might [2] 55/7 108/25    most [6] 25/8 32/2       Mr. Woodward's [1]       41/1 48/8 48/23 71/11
12/1
                         Millennium [1] 15/19     38/19 38/25 87/11        33/18                    85/10 86/1 86/22 95/5
marked [4] 3/11 79/11
                         million [22] 10/23       102/16                   Mrs [1] 35/1             nightclub [1] 82/5
79/17 81/19
                         75/10 81/8 81/24 82/7    motion [1] 101/23        Mrs. [1] 13/4            nine [2] 76/19 89/23
martel [1] 67/18
                         82/18 83/4 83/17         motions [1] 109/17       Ms. Badirian [1]         Ninth [1] 56/16
martell [1] 61/23
                         84/14 84/16 84/19        move [1] 86/2            105/13                   Ninth Circuit [1]
materially [2] 30/11
                         84/23 87/15 88/8 89/9    moved [2] 32/15          Muammar [1] 7/1          56/16
31/1
                         92/12 92/23 93/14        94/10                    much [6] 22/23 35/2      No. [1] 86/6
matter [1] 111/6
                         99/9 103/22 106/17       moving [2] 18/14         60/5 82/17 102/20        No. BUR-L-2787-08
mattered [1] 23/11
                         106/20                   105/4                    103/19                   [1] 86/6
matters [1] 47/14
                         min [6] 51/24 56/8       Mr. and Mrs. David's     multi [1] 103/22         none [4] 5/23 6/23
Matthew [1] 36/11
                         56/11 56/25 57/1 57/6    [1] 13/4                 multi-million [1]        23/11 104/1
max [6] 51/24 56/8
                         min/max [6] 51/24        Mr. Brown [1] 34/5       103/22                   Notably [7] 6/22 8/20
56/11 56/25 57/1 57/6
                         56/8 56/11 56/25 57/1    Mr. Dabab [15] 16/20     must [7] 26/24 26/24     12/7 16/20 45/5 100/4
maximum [7] 52/2
                         57/6                     22/25 23/14 24/7         30/15 41/25 55/5         104/1
53/15 54/4 54/12
                         mind [3] 21/1 21/15      24/11 24/17 25/14        72/10 97/12              note [8] 9/12 13/9
54/24 55/21 56/22
                         106/7                    25/16 25/17 25/20                                 51/22 54/2 57/16
May 4th [1] 86/24                                                          N
                         Mine [1] 48/11           25/23 27/23 29/1 29/1                             60/10 76/18 98/25
maybe [5] 53/6 53/13
                         minimize [1] 45/11       31/21                    name [16] 6/3 9/10       noted [3] 8/17 76/6
55/10 56/4 84/1
                         minimum [10] 52/2        Mr. David [59] 5/15      10/21 23/2 24/4 36/20    94/24
mclaren [4] 61/11
                         53/14 54/3 54/5 54/12    5/21 5/25 6/4 6/14       37/7 37/9 37/24 46/23    nothing [10] 4/21
61/14 63/12 64/19
                         54/18 54/24 55/21        6/17 6/21 7/6 7/16 8/5   61/9 63/1 80/2 81/2      27/18 27/19 27/20
mean [16] 28/11
                         56/21 84/13              8/25 9/2 9/5 9/23        86/16 102/6              27/21 28/20 45/4
28/12 29/3 34/6 52/23
                         minor [1] 32/3           10/20 11/11 11/19        named [9] 9/14 16/20     54/14 89/14 105/7
54/3 54/13 54/15 55/1
                         minus [1] 84/9           11/24 12/15 12/17        16/24 22/22 22/25        notice [10] 15/19
56/12 57/8 59/14 72/2
                         minute [2] 47/15 96/4    13/8 13/12 13/17         43/16 43/20 85/18        15/21 15/22 17/10
91/19 93/24 105/13
                         minutes [9] 18/12        13/21 18/13 18/18        85/20                    17/12 18/3 18/6 25/20
Meaning [1] 94/1
                         36/3 90/20 95/22         18/20 19/18 19/22        namely [1] 41/7          31/22 44/11
means [10] 19/13
                         95/22 95/23 95/24        19/24 21/24 23/20        names [5] 36/24          noticed [2] 47/21
21/8 28/15 44/18 59/1
                         97/7 102/23              23/25 24/23 26/9         42/12 44/19 44/21        48/24
59/7 91/2 91/20 93/25
                         misconduct [1]           32/11 32/23 34/19        95/16                    notifications [2] 38/5
100/9
                         103/14                   35/5 36/21 37/11         national [1] 58/1        38/7
meant [5] 11/11 11/19
                         misinterpret [1] 56/12   37/20 38/5 38/12         nature [4] 19/12 19/13   November [3] 10/4
13/15 13/17 91/9
                         misleading [2] 6/9       38/14 39/13 39/25        75/9 109/15              76/24 88/15
measure [2] 52/25
                                                                                                                      121
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 121 of 126 Page ID
 N                OFFICIAL [3] 1/23 Oscar [1] 77/18
                                      #:3378        50/18 50/19 50/22 22/18 24/13 31/16
                         61/20 66/21               others [3] 73/3 98/2  page 36 [4] 30/4         43/20 45/1
November 2016 [1]
                         offline [1] 7/7           101/18                49/16 49/25 50/17        person's [1] 43/21
76/24
                         often [1] 108/24          otherwise [3] 56/23   pages [1] 96/16          personal [2] 58/4
November 26th [1]
                         oh [3] 96/20 96/22        73/15 98/16           paid [10] 11/17 11/18    94/19
88/15
                         102/23                    out [28] 5/7 10/10    12/2 12/3 12/5 22/21     personally [3] 13/18
number [50] 7/14
                         once [3] 21/19 34/20      10/17 13/15 15/14     34/2 45/21 45/23         58/21 109/6
11/18 26/6 29/8 30/5
                         51/8                      23/2 23/6 23/16 24/3  75/13                    persons [1] 76/19
40/18 41/11 41/18
                         one [41] 13/15 17/20      24/6 26/9 31/23 32/18 paragraph [9] 76/2       persuades [1] 50/12
41/25 47/18 48/4 52/9
                         21/22 21/23 22/15         35/17 35/22 47/11     76/4 76/9 76/10 77/6     phase [5] 59/11 59/16
52/18 54/22 54/23
                         24/18 24/25 28/1          47/24 52/2 56/13 62/6 77/9 86/13 86/22 92/5    71/14 97/5 108/4
55/2 55/3 55/11 55/18
                         28/25 29/5 34/1 34/2      62/13 62/20 100/15    paragraph 17 [2] 77/6    phone [2] 22/19 47/16
56/6 57/6 70/7 70/10
                         41/18 42/11 45/7          102/14 103/5 104/18   77/9                     photo [1] 43/17
70/12 70/16 70/17
                         47/24 49/12 50/23         108/23 110/6          paragraph 24 [2] 76/9    photograph [2] 61/9
70/19 70/21 70/23
                         55/7 56/11 75/11          outdated [1] 102/16   76/10                    62/2
70/25 71/2 71/4 71/6
                         77/12 80/18 80/18         outlined [2] 101/8    paragraph 4 [1] 86/13    photograph's [5] 62/4
76/4 78/12 78/25
                         80/19 80/19 80/20         101/8                 paragraph 6 [1] 86/22    62/8 62/15 62/22
79/21 79/22 79/24
                         81/7 82/11 87/12          outside [5] 33/3 33/8 paragraphs [1] 76/8      62/25
79/24 106/13 107/9
                         89/11 89/22 90/18         47/9 104/19 109/10    parallel [1] 54/18       photographs [32]
107/12 107/14 107/16
                         93/9 93/21 95/15 97/6     over [14] 6/4 18/14   parcel [1] 11/22         10/20 14/16 14/17
107/18 107/20 107/22
                         101/2 102/14 108/4        32/25 46/10 46/21     parent [1] 10/2          14/22 14/23 15/1 15/7
107/24 108/1
                         109/7                     47/23 48/1 50/15      PARK [1] 2/13            15/10 15/16 16/8
Number 15 [4] 55/2
                         ones [6] 10/9 37/6        74/10 83/12 83/25     Parlato [5] 14/18        16/10 16/12 16/19
55/3 55/11 55/18
                         37/8 44/8 50/14 78/17     89/10 105/18 108/8    14/19 35/23 36/2 44/5    16/19 17/10 17/11
Number 2 [1] 41/25
                         ongoing [1] 36/22         overruled [2] 80/16   part [13] 11/21 26/13    18/7 18/11 22/2 24/19
Number 24 [1] 54/22
                         online [5] 6/16 7/7       94/24                 31/9 75/12 78/13         25/2 25/10 25/17
Number 3 [1] 41/18
                         25/11 31/20 83/7          overseas [1] 103/9    78/15 78/22 79/5 82/2    26/17 28/6 29/4 30/15
numbers [1] 48/4
                         online and [1] 83/7       overseeing [1] 20/17  92/18 92/19 102/16       43/15 44/3 44/15 61/8
numerous [1] 99/4
                         only [20] 6/5 11/15       owed [4] 62/7 62/14   103/16                   63/1
O                        14/23 16/18 19/15         62/21 62/24           particular [2] 9/16      photographs's [2]
                         23/19 23/23 27/11         own [13] 5/10 11/7    19/8                     62/11 62/18
oath [4] 26/10 26/15
36/13 74/4               28/1 32/11 37/6 37/8      18/21 25/18 26/20     particularly [2] 10/1    photos [13] 15/24
                         37/11 38/2 44/5 49/12     40/1 40/3 40/7 40/10  12/18                    24/22 24/22 25/15
object [2] 94/18 94/22
                         95/13 100/8 103/12        40/11 58/18 80/25     parties [1] 47/15        25/24 27/21 32/1
objecting [1] 96/7
                         110/4                     81/2                  parties' [1] 5/19        43/25 44/3 44/4 44/7
objection [7] 51/2
51/6 57/11 80/16         oOo [1] 110/16            owned [3] 87/19 91/4  partner [1] 8/4          44/8 44/12
94/17 94/24 96/11        open [9] 4/4 47/9         92/23                 passersby [1] 34/16      phrase [1] 58/10
                         56/23 60/13 72/7 97/2     owner [6] 14/14 17/20 past [7] 5/3 36/22       phrased [1] 57/12
objections [1] 96/1
                         104/19 106/1 109/10       49/20 85/17 85/20     48/7 48/15 74/10         phraseology [1] 56/7
observed [1] 13/3
obtained [3] 8/5 18/16   opened [1] 81/3           86/19                 82/22 99/7               physical [5] 13/2 73/2
59/5                     opening [1] 88/25         owners [1] 82/11      patience [1] 60/16       97/25 101/10 101/12
obvious [1] 104/5        operating [2] 22/18       ownership [2] 14/10   pattern [8] 40/23        picked [1] 50/17
                         85/5                      85/23                 41/10 42/2 45/14 73/7    picture [1] 101/23
obviously [4] 16/11
53/5 56/2 103/10         opinion [1] 50/12         owns [2] 61/8 91/3    98/7 98/23 101/25        pictures [3] 23/10
occurred [3] 9/24        opportunity [1] 23/4                            pay [6] 73/17 74/18      35/24 36/5
                         opposed [6] 48/7          P                     75/12 78/3 98/19         placards [1] 102/7
12/18 12/20
                         49/12 49/14 50/4 50/7     p90d [2] 61/15 65/4   103/21                   place [14] 6/2 9/21
occurring [1] 45/17
                         50/9                      paced [1] 35/10       paying [2] 77/19         10/3 11/19 13/5 15/10
occurs [1] 17/24
                         oppression [3] 69/12      packet [3] 26/6 29/9  77/23                    20/6 40/24 41/20 47/1
October [8] 7/22 10/4
                         69/15 69/18               40/19                 payments [1] 89/3        53/9 79/3 100/24
11/8 11/14 13/11 18/3
                         oppressive [2] 46/16      page [32] 3/5 23/6    peace [1] 18/16          101/3
18/17 33/6
                         98/23                     23/13 29/8 30/4 30/4 peaceful [4] 34/11        placed [1] 7/24
October 2016 [5] 7/22
                         orange [3] 16/2 61/11     40/18 41/1 48/3 48/4  34/22 40/10 40/12        plaintiff [23] 29/15
13/11 18/3 18/17 33/6
                         63/12                     48/8 48/23 48/23 49/3 people [8] 19/25         30/17 32/23 34/9
October 28th of [1]
                         order [15] 8/5 8/8 8/11   49/8 49/11 49/16      25/10 28/16 76/17        40/24 41/14 41/20
11/8
                         8/12 8/16 8/19 10/5       49/25 50/11 50/15     91/6 91/8 103/15         41/25 49/13 49/14
October 30th [1]
                         14/2 42/4 42/5 42/6       50/17 50/18 50/19     108/12                   49/20 50/1 51/2 72/17
11/14
                         42/7 42/8 47/3 99/23      50/22 50/24 52/9      perceive [1] 27/2        73/4 73/5 73/19 86/4
October and [1] 10/4
                         ordered [2] 31/25         52/18 76/6 77/5 89/25 percent [5] 84/2 84/6    86/17 86/19 95/16
Off [1] 78/24
                         47/5                      95/15 111/7           84/10 84/11 84/12        97/15 106/11
offense [1] 6/10
                         orders [6] 13/23 19/7     page 11 [1] 48/4      Perhaps [1] 43/12        plaintiffs [17] 1/6 2/2
offer [6] 84/19 92/12
                         19/11 19/20 99/24         page 15 [2] 48/23     period [5] 89/10 89/11   4/10 4/12 20/23 21/6
92/18 93/1 93/8 93/14
                         108/15                    52/18                 91/12 91/14 91/24        21/22 22/6 22/23
offered [3] 13/21 15/9
                         organization [1] 7/2      page 17 [1] 40/18     perjurer [1] 38/1        27/17 32/18 33/10
82/13
                         organize [1] 76/16        page 1742 [1] 77/5    perjury [1] 37/2         33/19 40/20 43/2
office [4] 61/12 63/22
                         organizing [1] 9/13       Page 21 [1] 49/3      permission [1] 36/23     60/24 86/2
79/2 92/8
                         original [2] 14/12 48/6   Page 22 [1] 49/8      permit [1] 47/2          plaintiffs' [8] 3/4 22/5
officer [1] 9/15
                         originally [1] 49/23      page 23 [4] 49/11     person [7] 9/12 13/6     30/14 34/4 49/11
offices [2] 2/3 47/16
                                                                                                                      122
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 122 of 126 Page ID
 P                106/24 107/9     #:3379 [1] 108/19 79/25 86/15 97/13
                                prosecutor                             77/10 86/12 86/22
                           presenting [1] 106/7     protect [4] 5/13 10/14   pursuant [2] 6/6 111/3 92/5 95/14 95/19
plaintiffs'... [3] 73/11
                           preside [1] 46/21        19/1 46/1                pursue [1] 44/24        96/23 97/6 97/7 101/9
75/23 88/18
                           presumably [1] 56/2      protected [5] 10/11      pursued [4] 15/17       106/24 107/10
plaintiffs' 1742 [1]
                           pretty [6] 22/9 31/5     18/23 40/15 45/25         42/14 44/18 99/2      readily [1] 22/16
75/23
                           31/13 34/8 93/4          46/3                     pursuing [1] 42/13     reading [10] 30/6 30/7
plan [4] 17/16 96/2
                           102/16                   protecting [1] 12/11     pushing [1] 42/19       30/25 48/1 48/16
96/10 96/12
                           prevent [1] 99/14        protection [2] 91/20                             49/13 76/12 77/15
planet [1] 37/10                                                             Q
                           previous [1] 14/24       91/22                                            86/14 86/23
planned [1] 99/22
                           previously [5] 13/10     protest [10] 10/3        Quarter [1] 80/18      reads [1] 51/23
plans [1] 58/1
                           74/2 81/21 86/7 102/1    11/23 34/22 34/25        Quay [3] 80/20 83/1    ready [2] 57/18
platform [1] 23/1
                           Price [4] 24/12 36/11    37/19 37/21 40/10         83/10                  105/17
pleasant [1] 34/17
                           36/24 37/5               40/12 42/15 101/2        question [25] 51/25 real [1] 82/21
please [21] 4/8 46/22
                           print [1] 47/24          protesters [1] 35/7       52/4 53/9 53/17 53/20 realized [2] 48/17
46/22 46/23 47/12
                           printed [1] 10/21        protesting [1] 40/15      54/20 55/7 55/14       103/22
55/10 55/17 56/6 57/6
                           printout [2] 81/14       protestors [15] 10/7      55/14 55/20 57/9 61/7 Realizing [1] 16/16
70/8 70/9 70/16 71/9
                           85/7                     33/2 33/7 33/12 33/15     62/1 68/15 68/18      really [6] 22/19 39/18
75/20 76/2 83/12
                           prison [3] 8/15 14/5     34/10 34/11 34/24         68/21 68/24 69/3 69/7 52/1 54/15 59/23
104/21 107/7 107/10
                           103/5                    35/4 35/14 35/18          69/11 69/14 69/17      101/6
107/10 109/12
                           private [8] 9/1 9/3      35/24 36/4 39/1 42/22     70/14 106/15 106/18 reason [7] 7/4 26/25
plural [2] 50/5 50/10
                           9/10 12/1 47/1 76/15     protests [10] 9/24       Question 1 [2] 61/7     30/20 32/2 55/24
plus [3] 78/20 79/2
                           93/3 93/4                34/21 36/7 38/3 38/4      106/15                 91/23 101/5
84/9
                           probably [6] 102/10      39/15 41/15 41/23        Question 10 [1] 69/14 reasonable [9] 8/13
PM [5] 57/20 60/9
                           104/25 105/11 105/15     99/16 101/13             Question 11 [1] 69/17 12/14 13/6 19/14 21/5
60/9 104/18 105/25
                           108/22 109/17            prove [3] 21/7 40/21     Question 2 [1] 106/18 21/17 25/10 73/10
point [11] 20/18 24/15
                           problem [1] 31/24        42/24                    Question 4 [1] 68/18 98/10
24/17 26/9 33/22 34/3
                           proceed [4] 4/22         proved [2] 55/4 55/8     Question 5 [1] 68/21 reasonably [1] 12/15
51/10 58/13 100/15
                           51/12 74/6 98/20         proven [4] 61/7 68/15    Question 6 [1] 68/24 reasons [6] 27/8 30/9
101/20 109/17
                           proceeding [1] 6/5       68/18 68/21              Question 7 [1] 69/3     31/12 31/15 32/9
police [8] 9/15 11/5
                           proceedings [5] 1/14     proves [1] 17/21         Question 8 [1] 69/7     102/8
34/20 34/20 34/21
                           71/10 95/12 110/15       provide [4] 9/3 12/8     Question 9 [1] 69/11 rebut [1] 95/24
34/23 34/25 35/1
                           111/6                    45/18 95/20              questionable [1]       rebuttal [2] 18/13
Police Department [1]
                           proceeds [1] 104/5       provided [5] 7/13         93/25                  102/23
 11/5
                           process [2] 74/14        16/22 16/23 18/11        questions [3] 61/3     recall [3] 50/16 57/23
poll [2] 70/5 107/7
                           108/11                   93/8                      94/7 96/6              93/16
polled [2] 70/1 107/3
                           processes [4] 8/24       provides [3] 17/18       quick [2] 29/6 103/2 recap [1] 74/12
Portrait [2] 61/20
                           15/18 100/7 103/11       53/8 81/15               quickly [1] 40/19      received [11] 12/10
66/21
                           proclaiming [2] 8/3      providing [1] 55/12      quite [3] 22/5 83/25    15/22 17/10 18/3
pose [1] 103/5
                           10/22                    proving [3] 29/16         95/21                  25/19 38/5 44/11
possibly [3] 27/15
                           proffered [1] 93/10      30/18 32/19              quote [3] 13/12 19/9    51/22 60/10 82/14
84/16 90/16
                           profile [2] 81/16 82/4   public [8] 19/20 23/3     43/13                  82/19
post [2] 11/8 109/17
                           prohibit [1] 50/5        23/16 23/24 24/3 24/6                           receiving [2] 17/12
post-trial [1] 109/17
                           prohibiting [1] 8/6      25/11 25/12              R                       38/24
posted [2] 25/1 29/2                                                         r8 [2] 61/10 63/2
                           prohibits [1] 50/4       publish [4] 6/22 15/7                           recently [1] 18/7
posters [2] 7/24 17/14                                                       race [3] 12/6 12/8
                           promote [1] 43/24        16/7 18/7                                       recess [11] 51/20
potential [1] 31/24                                                           12/10
                           promoting [1] 17/14      published [5] 6/20                               51/21 57/17 57/19
powerful [1] 93/17                                                           racing [7] 85/18 85/24 57/20 60/8 60/9 105/8
                           proof [6] 21/1 21/2      7/19 14/16 14/23 83/7
practical [1] 59/7                                                            86/4 86/20 86/24
                           21/16 52/7 52/21         punish [7] 42/18 49/5                            105/24 105/25 109/19
practice [3] 73/7 98/7                                                        87/17 87/19
                           103/20                   72/16 73/13 74/22                               reckless [1] 41/23
102/1
                           proper [1] 5/10          97/14 98/13              rain [1] 4/25          recognize [1] 87/3
precluded [1] 26/4                                                           raise [1] 51/13
                           properly [2] 94/10       punitive [34] 49/4                              record [7] 12/5 23/4
prefer [1] 74/14                                                             RAMON [1] 2/4
                           104/4                    49/4 49/5 58/10 71/14                            28/1 42/15 46/23
prepare [1] 57/14                                                            ranch [1] 87/17
                           properties [1] 59/4      71/19 72/3 72/12                                 79/12 96/20
prepared [4] 12/25                                                           range [1] 89/22
                           property [21] 7/3        72/15 72/20 72/21                               records [1] 43/19
71/22 77/18 93/14                                                            rate [4] 83/23 84/4
                           78/18 78/20 82/22        72/22 73/11 73/14                               redirect [2] 94/8 94/9
preponderance [4]                                                             84/17 90/14
                           82/24 83/1 84/13         73/20 74/24 78/6                                refer [5] 52/7 54/22
21/3 29/17 30/19                                                             rather [3] 5/10 15/23 55/10 55/17 55/25
                           85/18 85/18 85/24        96/15 97/13 97/14
32/19                                                                         105/16
                           86/4 86/20 86/25 87/6    97/17 97/18 97/19                               reference [4] 11/10
presence [9] 4/4 13/2                                                        RD [2] 61/17 65/25
                           87/9 87/14 87/16         98/11 98/15 100/10                               13/14 13/16 76/20
47/10 60/13 72/7 97/2                                                        reached [5] 60/11
                           87/19 87/19 99/5         100/16 102/9 102/18                             referenced [2] 28/7
104/20 106/1 109/11                                                           60/16 71/13 100/17
                           103/23                   102/19 104/6 106/14                              42/9
present [4] 48/7 58/16                                                        106/5
                           proposal [5] 48/15       106/15 106/18                                   referred [5] 5/9 6/11
73/19 95/7                                                                   reaching [1] 100/15
                           52/3 56/5 57/4 96/1      purchase [1] 92/14                               11/23 86/18 86/18
presented [19] 5/1                                                           reaction [1] 35/13
                           proposed [5] 50/14       purchased [1] 12/21                             referring [3] 53/18
16/9 20/21 21/17
                           54/22 57/12 96/2         purpose [8] 9/4 41/3     read [25] 12/4 26/7     81/10 83/14
27/14 28/3 29/20                                                              28/1 38/8 38/19 38/25 reflects [2] 79/13
                           96/12                    41/4 41/6 41/10 49/4
29/24 30/22 33/13                                                             54/16 57/5 69/23 70/8 83/16
                           prosecution [2] 6/11     49/5 72/15
38/3 69/23 70/7 79/13                                                         75/25 76/10 77/8
                           24/2                     purposes [4] 49/3                               refrain [1] 110/8
101/1 101/19 104/1
                                                                                                                     123
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 123 of 126 Page ID
 R                resolve [1] 108/13 102/22 104/9 104/10 rule [3] 100/8 108/19 sell [1] 83/10
                                       #:3380
                          resorted [1] 5/8          104/22 106/3 107/7      108/20                send [4] 20/5 24/21
 refused [1] 11/6
                          resources [6] 73/16       108/3 108/16 109/13 run [2] 59/14 88/3         25/13 99/11
 regard [4] 14/8 44/17
                           74/18 77/2 78/6 98/17    109/23 109/25 110/9 run-in [1] 88/3           sending [2] 15/18
  57/2 57/7
                           104/5                   right-hand [1] 87/4                             39/14
 regarding [2] 52/7
                          respect [14] 22/15       rights [6] 10/13 18/25 S                       sends [2] 38/15 38/15
  53/7
                           28/14 30/2 31/10         27/4 42/14 80/25 81/2 s' [2] 49/12 50/6       sends a [1] 38/15
 Regardless [1] 17/4
                           40/21 47/14 54/9        rise [7] 47/8 51/20     Safe [1] 60/1          sense [1] 19/21
 regards [2] 51/24 56/8
                           99/25 100/1 100/16       57/19 60/8 104/17      safety [19] 12/16      sent [5] 7/11 11/24
 registered [3] 16/24
                           101/7 101/18 102/5       105/24 109/9            12/16 13/8 18/21       35/22 38/17 103/12
  24/8 25/23
                           108/23                  risk [2] 59/14 59/15     18/22 35/3 35/25 36/1 sentence [4] 75/25
 registers [1] 24/14
                          respected [1] 6/19       Road [2] 87/1 87/7       38/19 39/4 41/11       77/11 77/11 77/20
 registrar [1] 43/21
                          respectfully [2] 19/25   Rocks [4] 78/19 80/18 41/13 41/21 41/22        sentenced [2] 8/15
 registration [3] 24/9
                           110/4                    80/19 80/21             41/24 73/3 98/2 99/15 14/4
  24/16 31/25
                          respond [3] 52/3 54/1    rodric [46] 1/5 4/11     101/18                separate [5] 21/21
 registrations [1]
                           54/3                     5/5 7/12 8/3 11/9 42/6 sake [1] 59/17          21/22 22/8 32/10 38/4
  14/15
                          response [6] 15/21        60/24 61/11 61/12      sale [1] 103/23        separately [5] 22/15
 regulations [1] 111/8
                           38/14 55/10 57/12        61/13 61/14 61/15      sales [2] 82/21 82/24 33/16 40/22 72/23
 reject [1] 15/14
                           57/15 57/18              61/16 61/17 61/20      Sambrook [1] 76/22      97/20
 related [2] 41/9 42/6
                          responsibility [3]        61/22 61/23 61/25      same [8] 8/1 34/20     series [4] 6/14 23/17
 relates [5] 49/13
                           16/14 28/13 33/12        63/12 63/22 64/8        35/17 38/9 39/19       32/25 81/3
  72/12 73/20 95/16
                          responsible [8] 16/18     64/19 65/4 65/14        41/24 56/7 87/12      serious [2] 19/11
  97/5
                           33/21 37/3 43/13         65/25 66/21 67/7       SAN [1] 2/4             32/15
 relationship [2] 73/10
                           43/17 43/25 45/1         67/18 68/4 68/15       satisfy [3] 78/6       serve [2] 74/21 74/25
  98/10
                           85/14                    68/18 68/21 68/25       103/25 104/4          served [1] 13/7
 relatively [1] 105/3
                          rest [1] 13/12            69/4 69/8 71/17 73/23 Saturday [1] 58/1       serves [1] 41/2
 relay [1] 9/11
                          Restaurant [1] 78/24      74/1 97/13 98/3 98/4 savvy [1] 31/16          service [2] 108/6
 relevant [1] 5/16
                          restaurants [3] 78/18     98/11 106/11 106/16 saying [5] 36/15 38/15 109/4
 reliable [1] 43/19
                           82/4 82/5                106/19                  45/11 56/21 108/23    Session [1] 1/18
 relief [1] 20/23
                          restrained [1] 99/22     Rodric David [15]       scary [1] 32/14        set [6] 14/14 23/4
 remain [2] 47/17
                          restraining [9] 8/5       42/6 60/24 68/18       school [9] 9/25 10/19 42/15 54/4 57/24
  105/3
                           8/12 10/5 13/23 19/6     68/21 68/25 69/4 69/8 12/19 36/17 76/15        104/3
 remarkable [1] 39/18
                           42/4 42/5 42/6 42/8      71/17 73/23 97/13       99/17 101/14 101/15 SETH [3] 2/3 2/3 4/10
 remember [2] 27/6
                          result [1] 13/5           98/3 98/4 106/11        101/17                Seth Wiener [1] 4/10
  105/21
                          resume [3] 74/5 99/14     106/16 106/19          scion [1] 102/12       several [2] 6/18 108/8
 remind [2] 10/16 74/4
                           103/8                   Rodric David's [1]      screenshot [1] 76/21 severe [3] 20/5 100/2
 remorse [1] 103/16
                          retail [1] 83/10          98/11                  screenshots [1] 37/1 100/9
 remove [2] 8/11 102/6
                          retracted [1] 6/24       Rodric-david-channel search [2] 24/22          shadow [1] 19/14
 rendering [1] 104/6
                          return [4] 43/4 47/4     -west-coast [2] 61/16 25/11                    shape [1] 28/19
 Renewables [2] 84/20
                           47/16 58/1               65/14                  seated [3] 47/12       shattered [1] 18/17
  92/14
                          revenue [1] 81/5         Rodric-david-la-clippe 104/21 109/12           short [2] 34/25 41/19
 renewed [1] 24/8
                          revenues [1] 81/24       rs-lexus [2] 61/13      second [7] 14/11       show [8] 14/25 81/9
 repay [1] 40/5
                          rhetorically [1] 37/20    64/8                    26/11 30/1 35/9 77/10 83/6 84/8 85/7 88/25
 repeat [1] 38/12
                          right [97] 4/18 11/15    Rodric-david-Meeting 77/11 97/5                 89/3 96/5
 repetitious [1] 7/15
                           18/24 20/12 29/22       -Distribution-101-RD secondarily [1] 17/7 shown [1] 45/7
 reply [1] 38/15
                           34/22 35/15 35/24        [2] 61/17 65/25        secondary [2] 28/17 shows [2] 16/23 22/11
 reported [2] 81/7
                           36/3 36/5 38/13 40/11   Rodric-david-Official- 29/12                   side [9] 23/2 23/16
  111/5
                           41/8 42/14 42/15        Portrait-Headshot-Th Secondly [1] 47/20         24/5 51/13 70/1 72/1
 REPORTER [1] 1/23
                           42/15 43/3 43/8 46/18   under [2] 61/20 66/21 Section [1] 111/3         76/6 95/24 107/2
 REPORTER'S [1] 1/14
                           47/13 49/25 50/19       Rodric-david-orange- security [4] 12/22        sidebar [4] 71/8 71/10
 reprehensible [4]
                           50/20 50/22 51/7        mclaren [2] 61/11        12/22 35/21 37/4       95/11 95/12
  72/24 72/25 97/22
                           51/10 51/12 51/22        63/12                  see [19] 9/6 13/13     sides [3] 52/3 59/15
  97/23
                           53/1 53/3 53/11 53/16   Rodric-david-Tesla-p9 13/16 21/19 23/13         110/11
 represent [1] 85/12
                           54/8 55/13 57/5 57/8    0d [2] 61/15 65/4        32/4 34/16 37/17      signage [1] 8/11
 represents [1] 85/9
                           57/14 57/18 57/21       Rodric-david-thunder- 38/16 41/21 42/7 52/3 signature [1] 87/3
 reproduced [1] 76/22
                           59/20 59/22 59/25       studios-office [2]       56/6 57/6 87/1 89/21 signed [3] 69/20
 republished [2] 6/16
                           60/10 70/5 72/5 72/6     61/12 63/22             89/22 90/2 102/3       86/10 106/21
  45/3
                           72/9 76/3 77/14 78/1    Rodric-david-toyota-h seeking [2] 91/22        significant [6] 85/15
 republishing [1] 45/4
                           78/13 79/16 80/1 81/9   ydro-car [2] 61/25       94/12                  92/2 92/10 100/22
 request [1] 11/5
                           81/18 82/1 82/19 83/2    68/4                   seem [1] 101/22         101/23 103/6
 require [2] 14/24 21/6
                           83/16 84/3 84/7 84/9    Rodric-david-yellow- seems [2] 14/6 51/25 signs [9] 8/3 10/8
 required [2] 72/20
                           84/13 84/16 84/18       mclaren [2] 61/14       seen [13] 7/16 28/22 17/14 34/15 34/24
  97/18
                           84/22 85/23 86/12        64/19                   32/22 35/13 41/23      35/11 35/11 76/21
 requires [1] 91/21
                           87/4 87/18 88/1 88/6    role [1] 6/5             56/1 79/7 81/21 86/7   99/23
 reschedule [1] 58/7
                           88/14 88/17 88/24       room [8] 1/24 49/1       87/9 88/11 88/14      similar [5] 53/10
 resent [1] 87/11
                           90/7 90/11 90/12         73/18 75/18 97/11       100/4                  72/17 79/23 97/15
 reserved [1] 11/15
                           90/22 91/8 95/3 96/14    104/11 104/16 109/5 selection [3] 27/21        101/2
 reserving [1] 18/12
                           96/25 101/16 102/21     roughly [1] 100/24       43/17 43/25           similarly [2] 11/1 50/8
 resided [1] 7/25
                                                                                                                           124
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 124 of 126 Page ID
 S                speculating [1] 55/13 stop [7] 11/3 11/6
                                           #:3381          support [2] 24/2 27/15 tech [1] 31/16
                           speculation [3] 21/13     11/7 38/15 38/17 42/3    supported [2] 75/5       technical [8] 8/9
 simply [6] 12/9 15/1
                            55/5 102/17              46/2                      93/1                     13/24 14/1 22/18
  46/6 53/20 55/25
                           speech [5] 18/24         stopped [2] 101/3         supporter [1] 37/25       22/19 23/8 24/15
  108/18
                            45/25 46/3 46/5 46/6     103/4                    supposed [2] 37/18        31/16
 simultaneously [1]
                           spent [1] 75/6           story [4] 23/2 23/6        44/19                   technically [2] 53/14
  7/19
                           spoke [1] 35/14           23/16 24/5               sure [11] 13/3 39/22      58/5
 since [4] 42/11 42/12
                           Stable [2] 85/21 86/20   straight [2] 23/4 42/16    47/18 48/1 54/12        technician [1] 49/1
  53/4 85/5
                           stake [1] 84/19          street [9] 1/24 5/9        54/16 59/17 79/14       telephone [1] 47/18
 single [3] 22/7 37/4
                           stalked [3] 7/6 8/25      16/5 17/14 34/15          90/17 94/10 97/9        television [1] 101/23
  56/4
                            18/13                    35/10 36/2 40/15         surveillance [1] 40/24   telling [3] 10/24 43/11
 singular [1] 50/9
                           stalking [34] 5/4 5/7     80/18                    suspend [1] 9/19          56/17
 sinister [1] 11/19
                            7/7 7/23 12/15 19/6     streets [1] 7/24          Sven [1] 86/3            Temming [1] 86/3
 sir [3] 46/22 60/1 95/3
                            20/3 21/24 32/12        strength [2] 93/25        swear [1] 46/25          ten [6] 5/15 74/10
 sisters [1] 77/16
                            32/14 32/16 32/19        94/1                     sworn [2] 46/20 74/2      76/19 84/10 95/22
 sit [1] 27/3
                            32/20 32/22 33/4 39/3   studio [1] 35/17          Sydney [14] 6/15 6/19     95/23
 site [9] 23/8 23/8 24/8
                            39/24 44/17 46/16       studios [31] 1/5 4/7       7/24 23/18 23/19 45/3   ten percent [1] 84/10
  24/18 25/18 28/14
                            51/24 53/4 54/19 56/9    5/6 7/13 9/24 14/9        76/18 76/20 76/25       tenant [1] 83/2
  28/15 29/5 44/1
                            57/2 57/7 68/16 68/19    14/13 14/20 15/16         77/17 78/18 78/19       tense [2] 48/7 48/15
 situated [1] 17/3
                            68/22 69/1 69/5 69/9     15/17 16/11 17/18         78/20 87/24             term [7] 32/16 35/8
 six [4] 29/17 75/6
                            100/18 100/23 103/4      18/4 21/23 22/2 25/22    Sydney's [1] 83/10        35/8 39/19 39/19
  91/22 91/24
                           stamped [1] 75/22         26/17 33/3 33/9 36/11    symbol [2] 25/5 25/5      91/19 93/22
 sixes [1] 11/18
                           stand [5] 26/15 36/13     36/19 37/15 38/22        system [1] 108/11        terms [1] 25/17
 size [1] 11/16
                            37/20 39/13 74/5         44/5 61/12 61/21         SYVERSON [1] 2/7         terrible [1] 37/2
 skills [1] 22/19
                           standard [4] 21/5         61/22 62/25 63/22                                 terrorism [7] 19/2
 skipping [1] 41/19                                                           T
                            72/19 97/16 103/19       66/22 67/7                                         37/1 37/17 39/19
 slap [2] 99/13 100/21
                           standing [3] 35/25       Studios' [1] 50/6         tabs [1] 23/10            39/20 39/21 39/23
 small [2] 7/13 102/19
                            36/3 82/4               Studios's [1] 16/7        tabulation [1] 89/6      terrorist [5] 7/2 36/16
 snippet [1] 7/14
                           star [1] 23/25           Studios, [8] 4/11         tactics [4] 7/3 7/4       37/25 39/16 39/16
 social [1] 7/21
                           start [3] 56/21 70/15     60/23 61/5 61/7 62/8      39/16 39/16             Tesla [2] 61/15 65/4
 society [3] 20/6 39/9
                            77/11                    62/15 62/22 106/10       tags [2] 23/11 105/17    testified [17] 12/3
  46/4
                           started [1] 93/18        Studios-CEO [2]           take [24] 11/7 11/12      14/19 16/25 23/5
 sold [3] 83/4 83/17
                           starting [2] 48/3 48/4    61/21 66/22               15/23 19/4 21/16         23/11 24/12 26/15
  84/13
                           state [5] 4/8 46/23      study [1] 94/22            25/23 28/16 28/24        31/19 34/17 35/1 38/9
 sole [1] 86/19
                            55/3 85/14 96/20        subjected [1] 11/2         29/6 31/25 32/16         38/19 39/5 74/3 91/11
 solely [3] 9/8 11/20
                           stated [2] 16/13 80/7    submit [5] 17/1 91/24      35/24 35/24 39/25        92/18 93/20
  12/23
                           statement [8] 15/11       102/9 102/18 108/18       41/8 42/25 43/1 44/11   testify [4] 6/6 48/18
 solemnly [1] 46/25
                            54/6 88/14 88/19        submitted [4] 49/9         54/15 57/15 94/3         58/20 85/23
 somebody [2] 20/3
                            89/11 89/19 91/21        50/23 51/1 61/3           95/14 96/4 96/14        testimony [22] 5/1
  45/23
                            91/24                   subpoena [4] 6/6 6/7      takedown [4] 15/22        6/23 9/2 12/4 13/4
 someone [10] 6/16
                           statements [4] 6/12       59/12 59/20               18/6 25/19 31/22         13/9 16/15 20/20 22/4
  23/12 29/10 37/23
                            46/11 58/24 88/11       subpoenaed [1] 58/14      taken [10] 14/18          26/20 27/13 27/24
  40/4 40/4 40/8 40/8
                           states [8] 1/1 60/22     substantial [9] 41/14      14/23 44/4 44/7 51/21    32/13 35/12 36/6
  43/16 88/3
                            79/23 85/8 85/16         41/16 73/16 74/18         57/20 60/9 76/21         45/18 59/1 82/13
 something [11] 37/16
                            106/9 111/4 111/8        74/21 74/24 98/17         100/24 105/25            84/18 92/13 93/16
  39/12 48/7 48/12
                           stating [1] 11/9          98/25 99/5               takes [4] 16/13 28/13     95/22
  48/24 79/2 83/4 84/6
                           status [2] 92/1 92/9     success [1] 44/21          33/11 103/17            text [1] 23/20
  96/20 99/18 100/9
                           statute [12] 14/21       successful [1] 5/24       taking [6] 5/9 40/3      than he [1] 59/21
 sometimes [4] 48/5
                            14/24 15/2 26/5 26/6    such [6] 11/2 14/1         40/7 40/10 40/11        thank [43] 4/23 4/24
  48/6 109/1 109/2
                            26/25 27/4 32/8 32/20    17/20 18/25 77/19         108/12                   20/11 20/12 20/14
 somewhat [1] 55/13
                            42/9 50/4 50/9           92/6                     talk [1] 109/3            20/15 20/17 43/6 43/7
 somewhere [1] 45/20
                           statutes [1] 50/5        suffered [3] 13/4         talked [2] 53/5 53/8      43/8 46/17 46/18
 soon [1] 7/7
                           statutory [5] 17/22       41/14 74/9               talking [3] 52/17         48/22 51/19 57/18
 sooner [1] 105/15
                            20/9 32/3 53/7 53/8     suggest [12] 28/4          52/19 94/15              60/4 60/4 60/6 60/15
 sorry [9] 49/18 49/19
                           steals [1] 40/6           33/10 33/20 54/17        Tarek [2] 86/3 86/16      72/6 83/21 89/13 94/6
  54/23 55/2 70/14
                           stems [1] 55/16           56/12 78/5 84/22 92/2    taught [1] 108/19         95/4 97/1 98/21
  98/18 102/23 103/1
                           stenographically [1]      92/10 92/22 93/13        tax [1] 92/8              100/11 100/13 102/20
  103/1
                            111/5                    105/2                    taxation [1] 79/25        102/21 104/8 104/9
 sort [1] 59/15
                           step [4] 4/8 46/22       suggested [1] 6/2         TAYLOR [20] 2/11          105/8 105/19 108/4
 source [1] 77/2
                            73/24 95/3              suggests [4] 8/23          2/12 3/7 4/14 20/13      108/7 109/4 109/6
 sources [2] 93/10
                           steps [3] 15/23 22/12     48/18 56/11 56/19         43/8 51/5 51/17 52/15    109/8 109/14 109/25
  93/11
                            71/12                   SUITE [2] 2/8 2/13         53/3 54/16 57/3 57/22    110/13 110/14
 space [1] 83/10
                           STEVEN [2] 2/7 4/12      sum [2] 17/22 100/19       70/3 95/7 96/8 100/12   the -- that [1] 48/25
 speak [2] 35/6 42/15
                           Steven Gebelin [1]       summarize [1] 5/16         105/4 107/5 109/23      the 2015 [1] 14/20
 Special [1] 61/1
                            4/12                    summoned [2] 11/4         Taylor's [1] 43/11       them [67] 5/16 6/25
 specific [4] 59/3 59/4
                           stolen [1] 10/23          34/19                    team [3] 9/22 11/9        12/12 13/25 14/3
  78/22 96/16
                           stood [2] 34/15 35/15    Superior [1] 86/4          11/11                    14/25 15/11 15/11
 specifically [2] 16/15
                           stooping [1] 110/9       supervise [1] 29/23       teams [1] 76/17           17/9 17/12 20/5 22/10
  90/16
                                                                                                                125
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 125 of 126 Page ID
 T                threats [8] 7/18 10/14 TONY [105] 1/8 4/15 transcript [3] 1/14
                                           #:3382                                U
                        10/15 10/16 19/1 20/5 7/11 8/22 9/1 9/9 9/11    111/5 111/7
them... [55] 22/11                                                                            UAE [2] 90/6 90/13
                        34/12 46/5             10/9 11/21 12/11 17/2   transcripts [1] 27/25
 24/25 25/1 25/15 29/1                                                                        unable [4] 9/3 12/8
                       three [20] 18/9 22/8    17/2 17/5 27/12 27/16   transferred [2] 15/25
 29/2 31/21 31/21 34/7                                                                        45/8 103/21
                        22/8 22/10 22/13       27/17 28/2 28/4 28/20    44/13
 34/20 34/21 35/14                                                                            unacceptable [1]
                        22/13 22/15 27/10      29/3 30/2 30/23 31/9    transferring [1] 16/6
 35/15 35/16 35/25                                                                            92/19
                        27/13 27/24 32/21      33/1 33/23 34/6 38/10   transfers [1] 89/7
 37/25 38/1 38/24                                                                             unanimous [3] 60/11
                        36/21 40/22 44/10      39/14 42/7 45/7 45/12   travels [1] 60/1
 38/25 40/9 42/20 47/2                                                                        60/16 106/5
                        59/21 77/1 77/16       45/22 45/24 60/24       treats [1] 19/25
 47/3 47/4 47/23 47/25                                                                        unanimously [1] 61/3
                        90/16 90/18 95/24      62/10 62/12 62/15       trial [20] 1/18 3/11
 48/1 48/1 52/7 53/18                                                                         unbelievable [1]
                       throughout [2] 8/2      63/5 63/6 63/7 63/15     8/21 20/17 20/22
 54/15 54/22 55/21                                                                            37/14
                        108/8                  63/16 63/17 64/1 64/2    30/22 32/17 39/11
 55/25 56/1 71/12                                                                             under [13] 26/10
                       throw [1] 52/2          64/3 64/12 64/13         49/10 57/24 58/6
 71/24 74/22 74/25                                                                            26/15 31/6 31/6 32/3
                       throwing [1] 56/13      64/14 64/22 64/23        59/12 79/17 81/19
 78/12 84/24 94/21                                                                            32/20 36/13 40/24
                       thuggish [1] 35/7       64/24 65/7 65/8 65/9     95/1 97/6 106/4 108/8
 94/22 99/2 99/3 99/11                                                                        46/5 59/12 74/4
                       thugs [1] 9/22          65/18 65/19 65/20        109/17 110/6
 100/2 100/8 100/9                                                                            102/17 108/15
                       thumbs [1] 35/18        66/4 66/5 66/6 66/14    trickery [4] 73/8 98/8
 100/20 104/23 105/1                                                                          underballing [1]
                       thunder [44] 1/5 4/6    66/15 66/16 66/25        99/20 102/2
 105/18 108/25 109/3                                                                          84/15
                        4/11 5/6 7/13 9/24     67/1 67/2 67/11 67/12   tried [3] 9/6 18/14
theme [1] 38/12                                                                               underneath [2] 10/21
                        9/25 14/9 14/13 14/20 67/13 67/22 67/23         88/3
theory [1] 31/6                                                                               80/1
                        15/16 15/17 16/7       67/24 68/8 68/9 68/10   Troy [3] 85/21 86/18
there's [18] 11/25                                                                            understand [12] 54/1
                        16/11 17/18 18/4       68/19 69/4 69/14         86/20
 15/13 34/22 41/9                                                                             57/21 60/16 72/14
                        21/23 22/2 25/22       74/17 80/9 82/11        true [8] 26/16 28/7
 41/10 43/17 44/14                                                                            74/17 78/9 78/12
                        26/17 33/3 33/9 36/10 84/23 85/1 85/5 85/9      40/1 53/22 54/6 55/23
 49/7 49/12 53/6 53/15                                                                        78/13 87/17 93/6
                        36/19 37/15 38/22      85/12 85/17 85/23        86/9 111/4
 53/23 78/24 78/25                                                                            105/23 106/5
                        44/5 50/6 60/23 61/5   86/3 86/10 86/17 87/5   trust [25] 59/2 75/6
 100/22 100/24 103/6                                                                          understandable [1]
                        61/7 61/12 61/20       88/3 88/6 88/12 96/16    77/24 77/25 78/3
 109/18                                                                                       13/4
                        61/22 61/23 62/8       98/22 99/23 100/18       78/10 78/11 78/14
therefore [2] 15/2                                                                            understandably [1]
                        62/15 62/22 62/25      102/3 102/15 103/11      78/15 78/23 79/5 80/3
 19/23                                                                                        10/2
                        63/22 66/21 67/7       106/11 106/16            80/6 80/10 80/13 82/2
thief [1] 10/22                                                                               understanding [10]
                        67/18 106/10          Tony Kazal [31] 4/15      90/20 90/21 90/22
thing [9] 14/1 24/25                                                                          77/22 80/24 81/4 81/5
                       Thunder Studios [21] 7/11 8/22 9/1 9/9 10/9      90/25 91/3 91/4
 34/21 35/17 38/9                                                                             83/8 90/14 91/2 91/19
                        5/6 7/13 9/24 14/9     17/2 33/1 60/24 62/10    103/22 104/2 110/7
 41/24 43/4 48/12                                                                             93/7 93/9
                        14/13 14/20 15/16      62/12 62/15 68/19       trustee [3] 80/2 90/25
 110/4                                                                                        understood [2] 13/17
                        15/17 16/11 17/18      69/4 69/14 74/17 80/9    92/4
things [5] 22/10 36/9                                                                         91/11
                        18/4 21/23 22/2 25/22 84/23 85/17 85/23        trustees [1] 90/22
 37/2 73/9 100/15                                                                             undertaken [1] 41/4
                        26/17 33/3 33/9 36/19 86/17 87/5 88/6 88/12    trusts [2] 59/3 59/4
think [46] 19/24 19/24                                                                        undischarged [6]
                        37/15 38/22 44/5       96/16 98/22 100/18      Truth [2] 45/1 45/2
 21/8 21/14 21/15                                                                             75/7 75/9 91/12 92/1
                       Thunder Studios' [1] 102/3 103/11 106/11        truthfully [1] 6/6
 21/19 22/9 25/8 32/7                                                                         92/9 102/11
                        50/6                   106/16                  try [7] 12/11 19/23
 34/8 35/21 36/3 39/18                                                                        undisputed [1] 8/7
                       Thunder Studios's [1] Tony Kazal's [5] 17/5      34/12 34/13 44/18
 39/20 41/12 41/17                                                                            unfortunate [1] 110/1
                         16/7                  85/1 85/12 88/3          45/11 71/23
 50/17 52/13 52/19                                                                            unique [1] 79/24
                       Thunder Studios, Inc 102/15                     trying [5] 42/12 52/10
 52/22 53/21 54/6                                                                             UNITED [7] 1/1 5/22
                        [7] 4/11 60/23 61/7   Tony's [1] 28/21          53/25 76/4 88/4
 55/15 55/15 55/16                                                                            60/22 79/23 106/9
                        62/8 62/15 62/22      too [1] 27/8             TUESDAY [3] 1/15 4/1
 55/17 55/23 55/24                                                                            111/4 111/8
                        106/10                took [12] 6/2 9/21        57/24
 55/24 56/13 57/8 57/9                                                                        unlawful [2] 32/20
                       Thunder Studios,        10/3 13/5 15/20 22/11   turn [9] 12/2 30/4
 58/8 76/20 78/11                                                                             39/24
                        Inc.'s [1] 61/5        36/5 39/6 73/6 98/5      75/14 75/20 75/22
 80/25 87/25 91/7                                                                             unless [6] 11/16 47/3
                       Thunder-digital-media 101/3 108/8                76/9 77/5 83/12 87/21
 93/22 95/21 100/5                                                                            47/16 88/22 103/6
                       -rodric-david-carey-m top [8] 78/24 85/18       tweets [7] 32/24 38/6
 101/5 102/14 102/17                                                                          109/17
                       artel [1] 67/18         85/24 86/4 86/20         38/7 38/8 39/15 42/21
 106/4 108/11                                                                                 unlike [1] 43/19
                       Thunder-digital-media 86/24 87/19 89/25          101/4
thinking [2] 53/6                                                                             unnecessary [1]
                       -rodric-david-carey-m tort [4] 51/24 56/9       Twitter [3] 7/21 11/9
 54/18                                                                                        102/10
                       artell [1] 61/23        57/2 57/7                38/5
thinks [1] 53/21                                                                              unrepentant [1] 14/6
                       Thursday [1] 57/25     total [15] 62/24 63/11   two [10] 14/9 14/14
third [2] 29/25 77/8                                                                          until [6] 26/18 26/22
                       tied [1] 92/19          63/21 64/7 64/18 65/3    21/21 21/22 22/14
though [5] 10/13                                                                              39/1 51/11 91/15
                       tilts [1] 21/9          65/13 65/24 66/10        27/25 72/12 96/6
 19/23 28/11 44/20                                                                            104/24
                       Title [1] 111/4         66/20 67/6 67/17 68/3    100/24 101/3
 94/23                                                                                        untrue [1] 23/17
                       to 2000 [1] 91/15       68/14 89/6              Tyga [2] 61/22 67/7
thought [6] 14/5 18/15                                                                        unwilling [1] 50/12
                       today [4] 5/3 14/7     totally [1] 37/14        Tyga-and-Rodric-Davi
 53/2 93/20 93/20                                                                             up [18] 11/22 17/22
                        71/24 103/20          touched [1] 20/25        d-at-Thunder-Studios-
 105/4                                                                                        35/18 36/5 47/25
                       together [2] 22/7 47/1 tourist [1] 78/19        Web [2] 61/22 67/7
thoughts [1] 54/9                                                                             47/25 50/17 54/15
                       told [6] 9/11 11/14    towards [1] 98/24        type [1] 42/8
thousand [2] 40/4                                                                             58/2 75/11 81/3 84/16
                        13/12 34/20 34/21     toyota [2] 61/25 68/4    typed [1] 50/10
 75/12                                                                                        104/3 104/25 105/5
                        93/13                 Trading [2] 85/4 85/9    typo [1] 50/16
threat [7] 13/8 19/2                                                                          108/17 109/1 109/2
                       tolerated [1] 99/12    training [1] 87/17       typos [2] 47/21 47/25
 41/19 41/20 41/21                                                                            updated [1] 52/11
                       tolerates [1] 46/5     transaction [3] 88/7
 41/21 103/6                                                                                  upload [1] 44/2
                       tomorrow [1] 105/1      88/9 93/2
threatening [1] 11/24                                                                         uploaded [1] 44/1
                                                                                                   126
Case 2:17-cv-00871-AB-SS Document 218 Filed 05/06/19 Page 126 of 126 Page ID
 U                   73/6 98/4 98/5 101/22 wife [7] 9/2 12/17
                                              #:3383          written [1] 23/19
                                           18/22 34/10 34/19  wrong [4] 27/2 38/13
 upon [4] 13/19 22/1 W                     77/13 77/16        38/13 48/12
47/4 55/5
                        waging [1] 12/23         willful [40] 31/14 63/3 wrongdoer [2] 72/16
us [6] 25/5 31/5 38/13
                        wait [2] 51/10 51/11     63/6 63/9 63/13 63/16 97/14
39/11 61/4 96/17
                        waiting [2] 4/20 109/1   63/19 63/24 64/2 64/5 wrongdoing [1] 41/7
use [12] 15/5 15/8
                        walk [1] 88/20           64/10 64/13 64/16        wrongful [5] 5/12 6/1
15/10 15/11 15/14
                        wanted [2] 23/15         64/20 64/23 65/1 65/5 12/12 73/13 98/14
15/24 16/12 17/9
                        36/17                    65/8 65/11 65/16         wrongfully [1] 5/20
25/12 31/20 31/20
                        wants [3] 21/13 28/16    65/19 65/22 66/2 66/5
35/7                                                                      Y
                        35/20                    66/8 66/12 66/15
used [3] 16/15 39/18
                        war [1] 12/23            66/18 66/23 67/1 67/4 year [5] 23/24 32/25
93/22
                        warrant [1] 20/1         67/9 67/12 67/15          36/10 84/1 89/12
using [2] 11/15 43/24
                        warranted [1] 20/4       67/20 67/23 68/1 68/6 years [11] 5/15 9/16
V                       waste [1] 74/15          68/9 68/12                24/24 26/19 27/4
                        watermarks [1] 25/4      Willful/Ignorant [39]     74/10 75/6 89/23
valid [1] 14/10
                        weak [6] 73/4 73/5       63/3 63/6 63/9 63/13      91/25 100/24 101/3
valuation [2] 87/11
                        94/1 98/3 98/5 101/21    63/16 63/19 63/24        yellow [2] 61/14 64/19
 87/14
                        wealthy [2] 93/17        64/2 64/5 64/10 64/13 yesterday [4] 12/2
valuations [1] 87/9
                        102/12                   64/16 64/20 64/23         14/19 47/20 48/17
value [3] 82/1 82/7
                        Web [4] 24/4 24/9        65/1 65/5 65/8 65/11 young [2] 39/8 108/19
 84/6
                        61/22 67/7               65/16 65/19 65/22        Your Honor [35] 48/9
van [4] 10/18 11/15
                        Website [62] 7/20        66/2 66/5 66/8 66/12      49/19 50/18 51/4
 28/9 33/16
                        15/16 15/20 15/20        66/15 66/18 66/23         51/16 51/18 52/6 53/2
vans [3] 8/2 17/14
                        16/1 16/1 16/2 16/6      67/1 67/4 67/9 67/12      54/11 55/23 57/13
 76/23
                        16/8 16/14 16/18         67/15 67/20 67/23         57/23 58/16 59/19
various [2] 41/2 78/20
                        16/22 16/23 17/5 17/5    68/1 68/6 68/9 68/12      60/6 70/2 70/4 71/25
venture [1] 5/19
                        17/6 17/9 17/13 17/15    willfully [5] 8/18 17/21 73/22 79/15 80/14
ventures [1] 7/8
                        22/3 22/17 22/20 23/1    62/6 62/13 62/20          81/17 83/11 86/1
verbiage [1] 56/7
                        23/13 24/5 24/9 24/14    Willfulness [1] 17/24 88/19 94/3 94/7 95/6
verdict [30] 18/11
                        24/23 24/25 25/1         Williams [1] 46/24        95/9 96/13 103/2
 21/10 21/19 27/7
                        25/15 25/17 26/1         WILSHIRE [1] 2/8          107/4 107/6 109/22
 31/11 43/4 47/4 60/11
                        26/14 26/16 26/18        winnings [1] 12/5         109/24
 60/17 60/20 61/1
                        27/18 27/19 28/2 28/8    wish [5] 70/1 95/7
 69/22 69/23 70/7 70/8
 70/15 71/13 72/10
                        28/12 28/21 28/22        107/2 109/20 110/10 Z
                        29/2 29/21 36/25         wishes [3] 51/13         zero [33] 29/24 53/14
 96/5 100/15 100/17
                        36/25 37/2 37/5 37/23    59/17 72/1                54/4 54/5 54/12 56/20
 104/7 104/12 106/6
                        38/1 42/21 43/14         without [5] 36/23         63/7 63/10 63/17
 106/7 106/14 106/23
                        43/17 43/23 44/13        36/23 37/24 37/24         63/20 64/3 64/6 64/14
 106/24 107/9 107/10
                        45/2 45/3 46/10 84/8     55/12                     64/17 64/24 65/2 65/9
verify [2] 81/10 83/7
                        85/8 101/4               witness [12] 20/20        65/12 65/20 65/23
version [4] 48/6 49/8
                        Websites [12] 24/13      23/25 37/20 39/13         66/6 66/9 66/16 66/19
 51/1 97/7
                        36/8 36/15 36/17         48/5 48/6 48/18 58/15 67/2 67/5 67/13 67/16
versus [4] 4/7 60/24
 86/4 106/11
                        36/19 36/20 36/23        73/23 74/5 94/19 95/5 67/24 68/2 68/10
vicarious [3] 29/10
                        37/6 37/15 37/23 41/9    witnesses [5] 3/5 6/18 68/13 69/2
                        110/6                    71/16 71/19 95/6         zoom [2] 81/14 88/23
 30/3 31/7
                        week [3] 4/25 5/3        Woodward [4]     12/1
vicariously [1] 29/15
                        57/25                    33/17 33/23 34/17
victim [2] 10/24 40/9
                        weeks [2] 91/22 108/9    Woodward's [1] 33/18
victims [1] 42/11
                        well-being [1] 99/16     word [7] 16/15 32/14
video [8] 33/17 34/14
                        well-funded [1] 99/10    32/14 36/4 56/24 57/4
 35/8 35/12 35/23
                        well-to-do [1] 93/17     110/9
 35/24 36/5 76/21
                        went [4] 26/16 29/1      words [5] 12/24 16/18
videos [2] 20/20 39/15
                        38/18 58/3               23/6 23/13 23/15
view [2] 73/11 98/12
                        west [3] 1/24 61/16      work [2] 9/8 14/12
viewers [1] 10/24
                        65/14                    worked [2] 9/18 39/11
violated [3] 8/7 8/12
                        WESTERN [1] 1/2          working [1] 37/5
 42/4
                        wherever [1] 11/10       world [3] 85/4 85/9
violation [3] 8/9 13/23
                        wherewithal [1] 93/2     108/12
 18/5
                        why [10] 20/18 36/14     worried [1] 48/12
violations [2] 13/24
                        36/15 43/3 54/14         worry [1] 56/10
 14/1
                        58/14 60/11 60/20        worry that [1] 56/10
violence [3] 13/1
                        77/10 94/14              worth [5] 58/17 58/19
 13/16 13/19
                        WIENER [15] 2/3 2/3      58/19 99/8 108/22
visible [1] 76/19
                        3/6 4/10 43/9 50/15      wraps [1] 28/9
voice [1] 42/16
                        51/3 51/15 52/5 54/9     wrist [2] 99/13 100/21
voir [1] 108/10
                        57/11 73/21 98/20        writing [1] 17/15
voir dire [1] 108/10
                        107/3 109/21             writings [1] 10/21
vulnerable [5] 73/4
